 

Exhibit 10.1

 

EXECUTION

 

LOAN AGREEMENT

 

Dated as of September 30, 2015

 

between

 

ARC NY1440BWY1, LLC,

 

as Borrower,

 

and

 

H/2 FINANCIAL FUNDING I LLC,

 

as Lender

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I GENERAL TERMS 1       Section 1.1. The Loan; Term 1    
  Section 1.2. Interest and Principal 35       Section 1.3. Method and Place of
Payment 37       Section 1.4. Taxes; Regulatory Change 37       Section 1.5.
Interest Rate Cap Agreements 38       Section 1.6. Release 39       ARTICLE II
VOLUNTARY PREPAYMENT AND ASSUMPTION 43       Section 2.1. Voluntary Prepayment
43       Section 2.2. Transfers of Equity Interests in Borrower 44       Section
2.3. Retail Unit Release 45       ARTICLE III ACCOUNTS 49       Section 3.1.
Cash Management Account 49       Section 3.2. Distributions from Cash Management
Account 50       Section 3.3. Loss Proceeds Account 51       Section 3.4. Basic
Carrying Costs Escrow Account 51       Section 3.5. Intentionally Omitted 52    
  Section 3.6. Capital Expenditure Reserve Account 53       Section 3.7.
[Reserved] 53       Section 3.8. Cash Flow Sweep Reserve Account 53      
Section 3.9. Unfunded Obligations Account 54       Section 3.10. Intentionally
Omitted 56       Section 3.11. Account Collateral 56       Section 3.12.
Bankruptcy 57       ARTICLE IV REPRESENTATIONS 57       Section 4.1.
Organization 57       Section 4.2. Authorization 58       Section 4.3. No
Conflicts 58       Section 4.4. Consents 58       Section 4.5. Enforceable
Obligations 58

 

-i-

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 4.6. No Default 58       Section 4.7. Payment of Taxes 58
      Section 4.8. Compliance with Law 59       Section 4.9. ERISA 59      
Section 4.10. Investment Company Act 59       Section 4.11. No Bankruptcy Filing
59       Section 4.12. Other Debt 59       Section 4.13. Litigation 60      
Section 4.14. Leases; Material Agreements 60       Section 4.15. Full and
Accurate Disclosure 61       Section 4.16. Financial Condition 61       Section
4.17. Single-Purpose Requirements 61       Section 4.18. Use of Loan Proceeds 62
      Section 4.19. Not Foreign Person 62       Section 4.20. Labor Matters 62  
    Section 4.21. Title 62       Section 4.22. No Encroachments 63       Section
4.23. Physical Condition 63       Section 4.24. Fraudulent Conveyance 63      
Section 4.25. Management 63       Section 4.26. Condemnation 63       Section
4.27. Utilities and Public Access 64       Section 4.28. Environmental Matters
64       Section 4.29. Assessments 64       Section 4.30. No Joint Assessment 65
      Section 4.31. Separate Lots 65       Section 4.32. Permits; Certificate of
Occupancy 65       Section 4.33. Flood Zone 65       Section 4.34. Security
Deposits 65       Section 4.35. Intentionally Omitted 65

 

-ii-

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 4.36. Insurance 65       Section 4.37. Intentionally
Omitted 65       Section 4.38. Estoppel Certificates 65       Section 4.39.
Federal Trade Embargos 66       Section 4.40. Survival 66       ARTICLE V
AFFIRMATIVE COVENANTS 66       Section 5.1. Existence; Licenses 66       Section
5.2. Maintenance of Property 66       Section 5.3. Compliance with Legal
Requirements 67       Section 5.4. Impositions and Other Claims 67       Section
5.5. Access to Property 68       Section 5.6. Cooperate in Legal Proceedings 68
      Section 5.7. Leases 68       Section 5.8. Plan Assets, etc 70      
Section 5.9. Further Assurances 70       Section 5.10. Management of Collateral
71       Section 5.11. Notice of Material Event 72       Section 5.12. Annual
Financial Statements 72       Section 5.13. Quarterly Financial Statements 72  
    Section 5.14. Monthly Financial Statements 73       Section 5.15. Insurance
74       Section 5.16. Casualty and Condemnation 78       Section 5.17. Annual
Budget; Approved Future Funding Budget 81       Section 5.18. Venture Capital
Operating Companies; Nonbinding Consultation 81       Section 5.19. Compliance
with Encumbrances and Material Agreements 81       Section 5.20. Prohibited
Persons 82       Section 5.21. Condominium 82       ARTICLE VI NEGATIVE
COVENANTS 83       Section 6.1. Liens on the Collateral 83       Section 6.2.
Ownership 83

 

-iii-

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 6.3. Transfer; Prohibited Change of Control 83      
Section 6.4. Debt 83       Section 6.5. Dissolution; Merger or Consolidation 83
      Section 6.6. Change in Business 84       Section 6.7. Debt Cancellation 84
      Section 6.8. Affiliate Transactions 84       Section 6.9. Misapplication
of Funds 84       Section 6.10. Jurisdiction of Formation; Name 84       Section
6.11. Modifications and Waivers 84       Section 6.12. ERISA 85       Section
6.13. Alterations and Expansions 85       Section 6.14. Advances and Investments
86       Section 6.15. Single-Purpose Entity 86       Section 6.16. Zoning and
Uses 86       Section 6.17. Waste 87       ARTICLE VII DEFAULTS 87       Section
7.1. Event of Default 87       Section 7.2. Remedies 90       Section 7.3.
Application of Payments after an Event of Default 91       ARTICLE VIII
CONDITIONS PRECEDENT 91       Section 8.1. Conditions Precedent to Closing 91  
    ARTICLE IX MISCELLANEOUS 94       Section 9.1. Successors 94       Section
9.2. GOVERNING LAW 94       Section 9.3. Modification, Waiver in Writing,
Approval of Lender 95       Section 9.4. Notices 95       Section 9.5. TRIAL BY
JURY 96       Section 9.6. Headings 97       Section 9.7. Assignment;
Participation 97       Section 9.8. Severability 98

 

-iv-

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 9.9. Preferences; Waiver of Marshalling of Assets 98    
  Section 9.10. Remedies of Borrower 99       Section 9.11. Offsets,
Counterclaims and Defenses 99       Section 9.12. No Joint Venture 99      
Section 9.13. Conflict; Construction of Documents 99       Section 9.14. Brokers
and Financial Advisors 100       Section 9.15. Counterparts 100       Section
9.16. Estoppel Certificates 100       Section 9.17. General Indemnity; Payment
of Expenses 101       Section 9.18. No Third-Party Beneficiaries 104      
Section 9.19. Recourse 104       Section 9.20. Right of Set-Off 106      
Section 9.21. Exculpation of Lender 107       Section 9.22. Servicer 107      
Section 9.23. No Fiduciary Duty 107       Section 9.24. Borrower Information 109
      Section 9.25. PATRIOT Act Records 111       Section 9.26. Prior Agreements
111       Section 9.27. Publicity 111       Section 9.28. Delay Not a Waiver 111
      Section 9.29. Schedules and Exhibits Incorporated 112

 

-v-

 

 

Exhibits

 

A Organizational Chart B Form of Tenant Notice C Form of Tenant Estoppel

 

Schedules

 

A Property B Exception Report C [Reserved] D Unfunded Obligations E Rent Roll F
Material Agreements G Form of Draw Request H Approved Future Funding Budget I
Approved Base Building Work J Retail Unit K Deemed Consent Notice Parties L
Approved Servicers

 

i

 

 

LOAN AGREEMENT

 

This Loan Agreement (this “Agreement”) is dated September 30, 2015 and is
between H/2 FINANCIAL FUNDING I LLC, a Delaware limited liability company, as
lender (together with its successors and permitted assigns, including any lawful
holder of any portion of the Indebtedness directly, as hereinafter defined,
“Lender”), and ARC NY1440BWY1, LLC, a Delaware limited liability company, a
Delaware limited liability company, as borrower (together with its permitted
successors and assigns, “Borrower”).

 

RECITALS

 

Borrower desires to obtain from Lender the Loan (as hereinafter defined) in
connection with the financing of the property known as 1440 Broadway, New York
County, New York.

 

Lender is willing to make the Loan on the terms and subject to the conditions
set forth in this Agreement if Borrower joins in the execution and delivery of
this Agreement, the Notes and the other Loan Documents.

 

In consideration of the agreements, provisions and covenants contained herein
and in the other Loan Documents, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lender and
Borrower agree as follows:

 

DEFINITIONS

 

(a)          When used in this Agreement, the following capitalized terms have
the following meanings:

 

“Acceptable Counterparty” means any counterparty to an Interest Rate Cap
Agreement that (1) initially has (a) either (i) a long-term unsecured debt
rating or counterparty rating of A+ or higher from S&P or (ii) a short-term
unsecured debt rating of A-1 or higher from S&P, and (b) a long-term unsecured
debt rating of A1 or higher from Moody’s and (2) thereafter maintains (a) a
long-term unsecured debt rating or counterparty rating of A- or higher from S&P
and (b) a long-term unsecured debt rating of A3 or higher from Moody’s.

 

“Account Collateral” means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest and
other earnings thereon, and all securities and investment property credited
thereto and all proceeds thereof (including proceeds of sales and other
dispositions), whether accounts, general intangibles, chattel paper, deposit
accounts, instruments, documents or securities.

 

“Additional Mezzanine Lender” has the meaning set forth in Section 9.17(a).

 

“Additional Mezzanine Loan” has the meaning set forth in Section 9.17(a).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person.

 

 

 

 

“Agent” has the meaning set forth in Section 9.7(b).

 

“Agreement” means this Loan Agreement, as the same may from time to time
hereafter be amended, restated, replaced, supplemented or otherwise modified in
accordance herewith.

 

“ALTA” means the American Land Title Association, or any successor thereto.

 

“Alteration” means any demolition, alteration, installation, improvement or
expansion of or to the Property or any portion thereof.

 

“Annual Budget” means a capital and operating expenditure budget for the
Property prepared by Borrower that specifies amounts sufficient to maintain the
Property at a standard at least equal to that maintained on the Closing Date.

 

“Appraisal” means an as-is appraisal of the Property that is prepared by a
member of the Appraisal Institute selected by Lender and reasonably approved by
Borrower, meets the minimum appraisal standards for national banks promulgated
by the Comptroller of the Currency pursuant to Title XI of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989, as amended (FIRREA)
and complies with the Uniform Standards of Professional Appraisal Practice
(USPAP).

 

“Approved Annual Budget” has the meaning set forth in Section 5.17.

 

“Approved Base Building Work” means those capital expenditures identified on
Schedule I.

 

“Approved Future Funding Capital Expenditures” means those capital expenditures
for renovation work at the Property pursuant to the Approved Future Funding
Budget.

 

“Approved Costs” means Approved Leasing Costs and Approved Future Funding
Capital Expenditures.

 

“Approved Costs Reconciliation Report” has the meaning set forth in Section
5.13(a)(iv).

 

“Approved Future Funding Budget” means the budget for Approved Future Funding
Capital Expenditures and Approved Leasing Costs attached as Schedule H, which
has been approved by Lender.

 

“Approved Leasing Costs” means those leasing costs for new Leases executed in
accordance with Section 5.7, pursuant to the Approved Future Funding Budget.

 

“Approved Management Agreement” means that certain Management Agreement, dated
as of December 19, 2013, between Borrower and the initial Approved Property
Manager, and any other management agreement that is reasonably approved by
Lender, in each case as the same may be amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.

 

2

 

 

“Approved Property Manager” means CBRE, Inc. or any other management company
reasonably approved by Lender, in each case unless and until Lender requests the
termination of that management company pursuant to Section 5.10(d).

 

“Approved Servicer” shall mean the parties set forth on Schedule L.

 

“Approved Work” has the meaning set forth in Section 1.7(c).

 

“Assignment” has the meaning set forth in Section 9.7(b).

 

“Assignment of Interest Rate Cap Agreement” means each collateral assignment of
an interest rate cap agreement executed by Borrower and an Acceptable
Counterparty in accordance herewith, each of which must be in the form executed
by Borrower and the initial Acceptable Counterparty on the Closing Date, as the
same may from time to time be amended, restated, replaced, supplemented or
otherwise modified in accordance herewith.

 

“Available Funds” means, as of any date of determination, remaining Revenues
from the Property after payment of all Operating Expenses, debt service on the
Loan and Mezzanine Loan and other amounts then due and payable or required to be
reserved under the Loan Documents.

 

“Bankruptcy Code” has the meaning set forth in Section 7.1(d).

 

“Basic Carrying Costs Escrow Account” has the meaning set forth in Section
3.4(a).

 

“Borrower” has the meaning set forth in the first paragraph of this Agreement.

 

“Borrower Tax” means any U.S. Tax and any present or future tax, assessment or
other charge or levy imposed by, or on behalf of, any jurisdiction through which
or from which payments due hereunder are made (or any taxing authority thereof).

 

“Borrower’s Pro Rata Share” means 30%.

 

“Budgeted Operating Expenses” means, with respect to any calendar month, (i) an
amount equal to the Operating Expenses (excluding non-cash items) budgeted for
such calendar month as set forth in the then-applicable Approved Annual Budget,
or (ii) such greater amount as shall equal Borrower’s actual Operating Expenses
for such month, except that during the continuance of a Cash Flow Sweep Period
such greater amount shall in no event exceed 110% of the amount specified in
clause (i) of this definition without the prior written consent of Lender, not
to be unreasonably withheld, delayed or conditioned, provided that no such
consent shall be required in connection with expenditures for non-discretionary
items and expenditures required to be made by reason of the occurrence of any
emergency (i.e., an unexpected event that threatens imminent harm to persons or
property at the Property) and with respect to which it would be impracticable,
under the circumstances, to obtain Lender’s prior consent thereto.

 

3

 

 

“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer’s collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed. When used with respect to
an Interest Determination Date, “Business Day” shall mean a day on which banks
are open for dealing in foreign currency and exchange in London.

 

“Capital Expenditure” means hard and soft costs incurred by Borrower with
respect to replacements and capital repairs made to the Property (including
repairs to, and replacements of, structural components, roofs, building systems,
parking garages and parking lots), in each case to the extent capitalized in
accordance with GAAP.

 

“Capital Expenditure Reserve Account” has the meaning set forth in Section
3.6(a).

 

“Cash Flow Sweep Period” means (i) from the Payment Date in October 2017 until
the Payment Date in October 2018, any period from (A) the conclusion of any Test
Period during which the Debt Yield is less than 6.0%, to (B) the conclusion of
any month thereafter during which the Debt Yield is equal to or greater than
7.0%, (ii) from the Payment Date in October 2018 until the Maturity Date, any
period from (A) the conclusion of any Test Period during which the Debt Yield is
less than 7.0%, to (B) the conclusion of any month thereafter during which the
Debt Yield is equal to or greater than 8.0%, and (iii) any period during the
continuance of a Mezzanine Loan Event of Default (and if those financial reports
required under Sections 5.12 and 5.13 that are required to calculate Debt Yield
are not delivered to Lender within five (5) Business Days after Borrower
receives written notice of Borrower's failure to timely deliver such reports, a
Cash Flow Sweep Period due to a Debt Yield test failure shall be deemed to have
commenced and be ongoing, unless and until such reports are delivered and they
indicate that, in fact, no Cash Flow Sweep Period due to a Debt Yield test
failure is ongoing).

 

“Cash Flow Sweep Reserve Account” has the meaning set forth in Section 3.8(a).

 

“Cash Management Account” has the meaning set forth in Section 3.1(b).

 

“Cash Management Agreement” means that certain cash management agreement, dated
as of the Closing Date, among Borrower, Lender and the Cash Management Bank that
maintains the Cash Management Account as of the Closing Date, as the same may
from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.

 

“Cash Management Bank” means, individually and collectively, the Eligible
Institution(s) at which the Collateral Accounts (other than the Clearing Account
and Operating Account) are maintained.

 

4

 

 

“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of the Property.

 

“Cause” means, with respect to an Independent Director, (i) acts or omissions by
such Independent Director that constitute systematic and persistent or willful
disregard of such Independent Director’s duties, (ii) such Independent Director
has been indicted or convicted for any crime or crimes of moral turpitude or
dishonesty or for any violation of any Legal Requirements, (iii) such
Independent Director no longer satisfies the requirements set forth in the
definition of “Independent Director”, (iv) the fees charged for the services of
such Independent Director are materially in excess of the fees charged by the
other providers of Independent Directors listed in the definition of
“Independent Director” or (v) any other reason for which the prior written
consent of Lender shall have been obtained.

 

“Certificates” means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan.

 

“Clearing Account” has the meaning set forth in Section 3.1(a).

 

“Clearing Account Agreement” has the meaning set forth in Section 3.1(a).

 

“Clearing Account Bank” means an Eligible Institution chosen by Borrower and
reasonably satisfactory to Lender.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” means all assets owned from time to time by Borrower including the
Property, the Revenues and all other tangible and intangible property in respect
of which Lender is granted a Lien under the Loan Documents, and all proceeds
thereof.

 

“Collateral Account” means each of the accounts and sub-accounts established
pursuant to Article III hereof.

 

“Component Spread” has the meaning set forth in Section 1.1(c).

 

“Condemnation” means a taking or voluntary conveyance of all or part of the
Property or any interest therein or right accruing thereto or use thereof, as
the result of, or in settlement of, any condemnation or other eminent domain
proceeding by any Governmental Authority.

 

“Condominium” shall have the meaning set forth in Section 2.3(d)(iv).

 

5

 

 

“Condominium Act” means, collectively, all Legal Requirements applicable to the
Condominium.

 

“Condominium Conversion Amendments” shall have the meaning set forth in Section
2.3(d)(vii).

 

“Condominium Conversion Notice” shall have the meaning set forth in Section
2.3(d)(i).

 

“Condominium Documents” shall have the meaning set forth in Section 2.3(d)(v).

 

“Condominium Units” shall have the meaning set forth in Section 2.3(d)(iv).

 

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to purchase, to provide funds for
payment, to supply funds to invest in any other Person or otherwise to assure a
creditor against loss.

 

“Control” of any Person means the ownership, directly or indirectly, of at least
51% of the equity interests in, and the right to at least 51% of the
distributions from, such entity, together with the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such entity, whether through the ability to exercise voting power,
by contract or otherwise (“Controlled” and “Controlling” each have the meanings
correlative thereto).

 

“Damages” to a Person means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or asserted
against such party, whether based on any federal or state laws, statutes, rules
or regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise; provided, however, that “Damages” shall not include
special, consequential or punitive damages, except to the extent imposed upon
Lender by one or more third parties.

 

“DBRS” means DBRS, Inc. or its applicable affiliate.

 

“Debt” means, with respect to any Person, without duplication:

 

(i)          all indebtedness of such Person to any other party (regardless of
whether such indebtedness is evidenced by a written instrument such as a note,
bond or debenture), including indebtedness for borrowed money or for the
deferred purchase price of property or services;

 

(ii)         all letters of credit issued for the account of such Person and all
unreimbursed amounts drawn thereunder;

 

6

 

 

(iii)        all indebtedness secured by a Lien on any property owned by such
Person (whether or not such indebtedness has been assumed) except obligations
for impositions that are not yet due and payable;

 

(iv)        all Contingent Obligations of such Person;

 

(v)         all payment obligations of such Person under any interest rate
protection agreement (including any interest rate swaps, floors, collars or
similar agreements) and similar agreements;

 

(vi)        any material actual or contingent liability to any Person or
Governmental Authority with respect to any employee benefit plan (within the
meaning of Section 3(3) of ERISA) pursuant to Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code.

 

“Debt Yield” means, as of any date of determination, the fraction, expressed as
a percentage, where (i) the numerator is equal to In-Place NOI for the most
recently ended Test Period and (ii) the denominator is equal to the sum of the
Principal Indebtedness and the Mezzanine Loan Principal Indebtedness as of such
date of determination.

 

“Debt Yield Threshold” means 8.25%.

 

“Deemed Consent Notice Parties” means the parties set forth on Schedule K or
such other parties notified by Lender to Borrower in accordance with this
Agreement.

 

“Default” means the occurrence of any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

 

“Default Rate” means, with respect to any Note or Note Component, the greater of
(x) 5% per annum in excess of the interest rate otherwise applicable to such
Note or Note Component hereunder and (y) 1% per annum in excess of the Prime
Rate from time to time; provided that, if the foregoing would result in an
interest rate in excess of the maximum rate permitted by applicable law, the
Default Rate shall be limited to the maximum rate permitted by applicable law.

 

“Disclosure Document” shall mean any registration statement, preliminary or
final private placement memorandum or prospectus or other disclosure document or
other written marketing materials used in any public or private placement of the
Loan (or portion thereof) or the Certificates in a Securitization, participation
or assignment (including, in each of the foregoing cases, any amendments or
supplements thereto).

 

“Draw Request” means a written request for an advance of the Future Funding
Component in form attached hereto as Schedule G or otherwise reasonably
acceptable to Lender setting forth the amount of the Future Funding Component
desired, the Approved Costs to which such requested advance relates and
containing the supporting information contemplated by Section 1.7(b).

 

7

 

 

“Eligible Account” means (i) a segregated account maintained with a federal or
state-chartered depository institution or trust company that complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal depository
institution or state-chartered depository institution that has an
investment-grade rating and is subject to regulations regarding fiduciary funds
on deposit under, or similar to, Title 12 of the Code of Federal Regulations
Section 9.10(b) that, in either case, has corporate trust powers, acting in its
fiduciary capacity.

 

“Eligible Institution” means (x) Bank of America, N.A., (y) Wells Fargo Bank,
N.A., or (z) an institution (i) whose commercial paper, short-term debt
obligations or other short-term deposits are rated at least “A–1” by S&P, “P–1”
by Moody’s and “F–1” by Fitch, and whose long-term senior unsecured debt
obligations are rated at least “A-” by S&P, “A” by Fitch, and “A2” by Moody’s
and whose deposits are insured by the FDIC or (ii) otherwise reasonably approved
by Lender.

 

“Embargoed Person” means any Person subject to trade restrictions under any
Federal Trade Embargo.

 

“Engineering Report” means a structural and seismic engineering report or
reports (including a “probable maximum loss” calculation, if applicable) with
respect to the Property prepared by an independent engineer reasonably approved
by Lender and delivered to Lender in connection with the Loan, and any
amendments or supplements thereto delivered to Lender.

 

“Environmental Claim” means any written notice, claim, proceeding, notice of
proceeding, investigation, demand, abatement order or other order or directive
by any Person or Governmental Authority alleging or asserting liability with
respect to Borrower or the Property arising out of, based on, in connection
with, or resulting from (i) the actual or alleged presence, Use or Release of
any Hazardous Substance, (ii) any actual or alleged violation of any
Environmental Law, or (iii) any actual or alleged injury or threat of injury to
property, health or safety, natural resources or to the environment caused by
Hazardous Substances.

 

“Environmental Indemnity” means that certain environmental indemnity agreement
executed by Borrower and Guarantor as of the Closing Date, as the same may from
time to time be amended, restated, replaced, supplemented or otherwise modified
in accordance herewith.

 

8

 

 

“Environmental Laws” means any and all present and future federal, state and
local laws, statutes, ordinances, orders, rules, regulations and the like, as
well as common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, relating to (i) the
pollution, protection or cleanup of the environment related to Hazardous
Substances, (ii) the impact of Hazardous Substances on property, health or
safety, (iii) the Use or Release of Hazardous Substances, (iv) occupational
safety and health, industrial hygiene or the protection of human, plant or
animal health or welfare related to Hazardous Substances or (v) the liability
for or costs of other actual or threatened danger to health or the environment
related to Hazardous Substances. The term “Environmental Law” includes, but is
not limited to, the following statutes, as amended, any successors thereto, and
any regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Materials
Transportation Act; the Resource Conservation and Recovery Act (including
Subtitle I relating to underground storage tanks); the Clean Water Act; the
Clean Air Act; the Toxic Substances Control Act; the Safe Drinking Water Act;
the Occupational Safety and Health Act; the Federal Water Pollution Control Act;
the Federal Insecticide, Fungicide and Rodenticide Act; the Endangered Species
Act; the National Environmental Policy Act; and the River and Harbors
Appropriation Act. The term “Environmental Law” also includes, but is not
limited to, any present and future federal state and local laws, statutes
ordinances, rules, regulations and the like, as well as common law, conditioning
transfer of property upon a negative declaration or other approval of a
Governmental Authority of the environmental condition of a property; or
requiring notification or disclosure of Releases of Hazardous Substances or
other environmental conditions of a property to any Governmental Authority or
other Person, whether or not in connection with transfer of title to or interest
in property.

 

“Environmental Reports” means that certain Phase I Environmental Site Assessment
prepared by CBRE, Inc., a Delaware corporation, d/b/a IVI Assessment Services
and dated as of August 26, 2015 and any other “Phase I Environmental Site
Assessments” as referred to in the ASTM Standards on Environmental Site
Assessments for Commercial Real Estate, E 1527-13 (and, if necessary, “Phase II
Environmental Site Assessments”), prepared by an independent environmental
auditor reasonably approved by Lender and delivered to Lender in connection with
the Loan and any amendments or supplements thereto delivered to Lender, and
shall also include any other environmental reports delivered after the Closing
Date to Lender pursuant to this Agreement and the Environmental Indemnity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

 

“ERISA Affiliate,” at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower as a
single employer under Title IV or Section 302 of ERISA or Section 412 of the
Code.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Exception Report” means the report prepared by Borrower and attached to this
Agreement as Schedule B, setting forth any exceptions to the representations set
forth in Article IV.

 

“Exculpated Person” means each Person that is an affiliate, equityholder,
beneficiary, trustee, member, officer, director, agent, manager, independent
manager, employee or partner of Borrower or Guarantor, directly or indirectly.

 

“Extension Term” has the meaning set forth in Section 1.1(d).

 

9

 

 

“FACTA” means Sections 1471 through 1474 of the Code, the regulations, including
any subsequent amendments, and administrative guidance promulgated thereunder
(or which may be promulgated in the future), and any requirements imposed by any
applicable jurisdiction pursuant to an intergovernmental agreement relating to
such provisions and guidance, which such jurisdiction has entered into with the
United States (including any implementing legislation enacted as a result
thereof).

 

“Federal Trade Embargo” means any federal law imposing trade restrictions,
including (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), (ii) the International Emergency
Economic Powers Act (50 U.S.C. §§ 1701 et seq., as amended), (iii) any enabling
legislation or executive order relating to the foregoing, (iv) Executive Order
13224, and (v) the PATRIOT Act.

 

“Fiscal Quarter” means each three-month period ending on March 31, June 30,
September 30 and December 31 of each year, or such other fiscal quarter of
Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld, delayed or conditioned;
provided that Borrower shall have a one-time right to change the Fiscal Year
without Lender approval as provided in Section 5.12(b).

 

“Fiscal Year” means the 12-month period ending on December 31 of each year, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior consent of Lender, not to be unreasonably withheld, delayed or
conditioned; provided that Borrower shall have a one-time right to change the
fiscal year without Lender approval as provided in Section 5.12(b).

 

“Fitch” means Fitch, Inc. and its successors.

 

“Force Majeure” means a delay due to acts of God, governmental restrictions,
stays, judgments, orders, decrees, enemy actions, civil commotion, fire,
casualty, strikes, work stoppage, shortages of labor or materials or similar
causes beyond the reasonable control of Borrower; provided that (1) any period
of Force Majeure shall apply only to performance of the obligations necessarily
affected by such circumstance and shall continue only so long as Borrower is
continuously and diligently using all reasonable efforts to minimize the effect
and duration thereof; and (2) Force Majeure shall not include the unavailability
or insufficiency of funds.

 

“Form W-8BEN” means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding) of the Department of Treasury of the
United States of America, and any successor form.

 

“Form W-8ECI” means Form W-8ECI (Certificate of Foreign Person’s Claim for
Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America, and any successor form.

 

10

 

 

“Form W-9” means Form W-9 (Request for Taxpayer Identification Number and
Certification) of the Department of the Treasury of the United States of
America, and any successor form.

 

“Future Funding Component” means a portion of the Loan of up to a maximum amount
of $20,000,000 solely to fund the Approved Costs.

 

“Future Funding Note(s)” means, collectively, (i) that certain promissory note,
dated as of the Closing Date, made by Borrower to the order of Lender,
designated the “A1-FF Note”, in the maximum principal amount of up to
$10,000,000 and (ii) that certain promissory note, dated as of the Closing Date,
made by Borrower to the order of Lender, designated the “A2-FF Note”, in the
maximum principal amount of up to $10,000,000, which notes evidence the Future
Funding Component of the Loan, as each such note may be replaced by multiple
Notes or divided into multiple Note Components in accordance with Section 1.1(c)
and as otherwise assigned (in whole or in part), amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

 

“Governmental Authority” means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).

 

“Guarantor” means, collectively, on a joint and several basis, NY REIT and
NYROP.

 

“Guaranty” means that certain guaranty, dated as of the Closing Date, executed
by Guarantor for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance herewith.

 

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
the presence of which on, in or under the Property is prohibited or requires
investigation or remediation under Environmental Law, including petroleum and
petroleum by-products, asbestos and asbestos-containing materials, toxic mold,
polychlorinated biphenyls, lead and radon, and compounds containing them
(including gasoline, diesel fuel, oil and lead-based paint), pesticides and
radioactive materials, flammables and explosives and compounds containing them,
but excluding those substances commonly used in the operation and maintenance of
properties of kind and nature similar to those of the Property that are used at
the Property in compliance with all Environmental Laws and in a manner that does
not result in contamination of the Property or in a Material Adverse Effect.

 

11

 

 

“Inapplicable Tax” means any of the following Taxes applied as to a Lender Party
or required to be deducted or withheld from a remittance or payment to a Lender
Party: Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, applied by reason of
such Lender Party being organized under the laws of, or having its principal
office or, in the case of Lender, its applicable lending office located in, the
jurisdiction which imposes such Tax (or any political subdivision thereof).

 

“Increased Costs” has the meaning set forth in Section 1.4(d).

 

“Indebtedness” means the Principal Indebtedness, together with interest and all
other obligations and liabilities of Borrower under the Loan Documents,
including all transaction costs payable by Borrower, Spread Maintenance Premiums
and other amounts due or to become due to Lender pursuant to this Agreement,
under the Notes or in accordance with any of the other Loan Documents, and all
other amounts, sums and expenses reimbursable by Borrower to Lender hereunder or
pursuant to the Notes or any of the other Loan Documents.

 

“Indemnified Liabilities” has the meaning set forth in Section 9.19(b).

 

“Indemnified Parties” has the meaning set forth in Section 9.17.

 

“Independent Director” of any corporation or limited liability company means an
individual who is provided by CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional independent directors or managers, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an Affiliate of Borrower and that provides professional independent
directors or managers and other corporate services in the ordinary course of its
business, and is not, and has never been, and will not while serving as
Independent Director be, any of the following:

 

(i)          a member (other than an independent, non-economic “special”
member), partner, equityholder, manager, director, officer or employee of such
corporation or limited liability company or any of its equityholders or
Affiliates (other than as an independent director or manager such corporation or
limited liability company or an Affiliate of such corporation or limited
liability company that is not in the direct chain of ownership of such
corporation or limited liability company and that is required by a creditor to
be a single purpose bankruptcy remote entity, provided that such independent
director or manager is employed by a company that routinely provides
professional independent directors or managers);

 

(ii)         a creditor, supplier or service provider (including provider of
professional services) to such corporation or limited liability company or any
of its equityholders or Affiliates (other than a nationally recognized company
that routinely provides professional independent managers or directors and that
also provides lien search and other similar services to such corporation or
limited liability company or any of its equityholders or affiliates in the
ordinary course of business);

 

12

 

 

(iii)        a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

 

(iv)        a Person that Controls (whether directly, indirectly or otherwise)
any of the Persons described in clause (i), (ii) or (iii) above.

 

A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the Independent Director of a Single-Purpose
Entity affiliated with the corporation or limited liability company in question
shall not be disqualified from serving as an Independent Director of such
corporation or limited liability company, provided that the fees that such
natural person earns from serving as Independent Director of affiliates of such
the corporation or limited liability company in any given year constitute in the
aggregate less than 5% of such natural person’s annual income for that year. The
same natural persons may not serve as Independent Directors of a corporation or
limited liability company and, at the same time, serve as Independent Directors
of an equityholder or member of such corporation or limited liability company.

 

“Initial Advance” means a portion of the Loan in the principal amount of
$265,000,000.

 

“Initial Advance Note(s)” means (i) that certain promissory note, dated as of
the Closing Date, made by Borrower to the order of Lender, designated the “A1
Note”, in the original principal amount of $82,500,000, (ii) that certain
promissory note, dated as of the Closing Date, made by Borrower to the order of
Lender, designated the “A2 Note”, in the original principal amount of
$82,500,000, and (iii) that certain promissory note, dated as of the Closing
Date, made by Borrower to the order of Lender, designated the “A3 Note”, in the
original principal amount of $100,000,000, which notes evidence the Initial
Advance of the Loan, as each such note may be replaced by multiple Notes or
divided into multiple Note Components in accordance with Section 1.1(c) and as
otherwise assigned (in whole or in part), amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.

 

“In-Place NOI” means, with respect to any Test Period, Net Operating Income for
such Test Period, subject to the following adjustments:

 

(i)base rents under Qualified Leases shall be adjusted to reflect annualized
rents under Qualified Leases in place as of the end of such Test Period;

 

(ii)management fees shall be adjusted to reflect a management fee equal to the
greater of the actual management fee and the Maximum Management Fee; and

 

(iii)Taxes shall be adjusted to reflect annualized Taxes based on the most
recent assessment as of the end of such Test Period, with a corresponding
adjustment to reimbursements of such Taxes under Qualified Leases.

 

In-Place NOI shall be determined by Lender in its sole but reasonable discretion
and shall be binding and conclusive absent manifest error.

 

13

 

 

“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting the Property
or any portion thereof or any use or condition thereof, which may, at any time,
be recommended by the board of fire underwriters, if any, having jurisdiction
over the Property, or any other body exercising similar functions.

 

“Interest Accrual Period” means, with respect to any specified Payment Date, the
period from and including the 6th day of the calendar month preceding such
Payment Date to but excluding the 6th day of the calendar month containing such
specified Payment Date (or, if either such 6th day is not a Business Day, the
Interest Accrual Period shall be based upon the immediately succeeding Business
Day). Notwithstanding the foregoing, the first Interest Accrual Period shall
commence on the Closing Date.

 

“Interest Determination Date” means, in connection with the calculation of
interest accrued for any Interest Accrual Period, the second Business Day
preceding the first day of such Interest Accrual Period.

 

“Interest Rate Cap Agreement” means an interest rate cap confirmation between an
Acceptable Counterparty and Borrower, relating to the initial term of the Loan
or the Extension Term, as applicable, pursuant to Section 1.5, which is in form
and substance reasonably satisfactory to Lender (together with an interest rate
cap agreement and schedules relating thereto, which are consistent in form and
substance with the terms set forth in such confirmation).

 

“Lease” means any lease, license, letting, concession, occupancy agreement,
sublease to which Borrower is a party, or other agreement (whether written or
oral and whether now or hereafter in effect) under which Borrower is a lessor,
sublessor, licensor or other grantor existing as of the Closing Date or
thereafter entered into by Borrower, in each case pursuant to which any Person
is granted a possessory interest in, or right to use or occupy all or any
portion of any space in the Property, and every modification or amendment
thereof, and every guarantee of the performance and observance of the covenants,
conditions and agreements to be performed and observed by the other party
thereto.

 

“Leasing Commissions” means leasing commissions required to be paid by Borrower
in connection with the leasing of space to Tenants at the Property pursuant to
Leases entered into by Borrower in accordance herewith and payable in accordance
with third-party/arm’s-length written brokerage agreements or in accordance with
the Approved Management Agreement, provided that the commissions payable
pursuant thereto are commercially reasonable based upon the then current
brokerage market for property of a similar type and quality to the Property in
the geographic market in which the Property is located (or, in the case of
leasing commissions payable pursuant to an Approved Management Agreement, not in
excess of the leasing commissions set forth in such Approved Management
Agreement as of the Closing Date).

 

14

 

 

“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws and zoning restrictions) affecting
Borrower, Guarantor, the Property or any other Collateral or any portion thereof
or the construction, ownership, use, alteration or operation thereof, or any
portion thereof (whether now or hereafter enacted and in force), and all
permits, licenses and authorizations and regulations relating thereto.

 

“Lender” has the meaning set forth in the first paragraph of this Agreement and
in Section 9.7.

 

“Lender 80% Determination” means a reasonable determination by Lender that,
based on a current or updated Appraisal, a broker’s price opinion or other
written determination of value using a commercially reasonable valuation method
reasonably satisfactory to Lender, the fair market value of the Property
securing the Loan at the time of such determination (but excluding any value
attributable to property that is not an interest in real property within the
meaning of section 860G(a)(3)(A) of the Code) is at least 80% of the Loan’s
adjusted issue price within the meaning of the Code.

 

“Lender Party” has the meaning set forth in Section 1.4(b).

 

“LIBOR” means the rate per annum calculated as set forth below:

 

(i)          On each Interest Determination Date, LIBOR for the applicable
period will be the rate for deposits in United States dollars for a one-month
period which appears as the London interbank offered rate on the display
designated as “LIBOR01” on the Reuters Screen (or such other page as may replace
that page on that service, or such page or replacement therefor on any successor
service) as the London interbank offered rate as of 11:00 a.m., London time, on
such date.

 

(ii)         With respect to an Interest Determination Date on which no such
rate appears as the London interbank offered rate on “LIBOR01” on the Reuters
Screen (or such other page as may replace that page on that service, or such
page or replacement therefor on any successor service) as described above, LIBOR
for the applicable period will be determined on the basis of the rates at which
deposits in United States dollars are offered by the Reference Banks at
approximately 11:00 a.m., London time, on such date to prime banks in the London
interbank market for a one-month period (each a “Reference Bank Rate”). Lender
shall request the principal London office of each of the Reference Banks to
provide a quotation of its Reference Bank Rate. If at least two such quotations
are provided, LIBOR for such period will be the arithmetic mean of such
quotations. If fewer than two quotations are provided, LIBOR for such period
will be the arithmetic mean of the rates quoted by major banks in New York City,
reasonably selected by Lender, at approximately 11:00 a.m., New York City time,
on such date for loans in United States dollars to leading European banks for a
one-month period.

 

All percentages resulting from any calculations or determinations referred to in
this definition will be rounded to the nearest multiple of 1/1000 of 1% and all
U.S. dollar amounts used in or resulting from such calculations will be rounded
to the nearest cent (with one-half cent or more being rounded upwards).

 

15

 

 

“LIBOR Loan” means the Loan at such time as interest thereon accrues at a rate
of interest based upon LIBOR.

 

“Lien” means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, security interest, or any other encumbrance or charge on or
affecting any Collateral or any portion thereof, or any interest therein
(including any conditional sale or other title retention agreement, any
sale -leaseback, any financing lease or similar transaction having substantially
the same economic effect as any of the foregoing, the filing of any financing
statement or similar instrument under the Uniform Commercial Code or comparable
law of any other domestic jurisdiction, and mechanics’, materialmen’s and other
similar liens and encumbrances, as well as any option to purchase, right of
first refusal, right of first offer or similar right).

 

“Loan” means the loan evidenced by the Notes and this Agreement, including the
Initial Advance and any Future Funding Component, in an amount up to the Loan
Amount advanced to Borrower by Lender pursuant to the terms of this Agreement.

 

“Loan Amount” means the sum of (i) the Initial Advance and (ii) the maximum
amount of the Future Funding Component.

 

“Loan Documents” means this Agreement, the Notes, the Mortgage (and related
financing statements), the Environmental Indemnity, the Subordination of
Property Management Agreement, the Cash Management Agreement, the Clearing
Account Agreement, the Guaranty, each Assignment of Interest Rate Cap Agreement,
the Operating Account Agreement, the Unfunded Obligations Guaranty and all other
agreements, instruments, certificates and documents reasonably necessary to
effectuate the granting to Lender of first-priority Liens on the Collateral or
otherwise in reasonable satisfaction of the requirements of this Agreement or
the other documents listed above evidencing and/or securing the Loan or
hereafter entered into by Lender and Borrower in connection with the Loan, as
all of the aforesaid may be amended, restated, replaced, supplemented or
otherwise modified from time to time in accordance herewith.

 

“Loss Proceeds” means amounts, awards or payments payable to Borrower or Lender
in respect of all or any portion of the Property in connection with a Casualty
or Condemnation thereof (after the deduction therefrom and payment to Borrower
and Lender, respectively, of any and all reasonable expenses incurred
respectively by Borrower or Lender in the recovery thereof, including all
reasonable attorneys’ fees and disbursements, the fees of insurance experts and
adjusters and the costs incurred in any litigation or arbitration with respect
to such Casualty or Condemnation).

 

“Loss Proceeds Account” has the meaning set forth in Section 3.3(a).

 

“Major Lease” means any Lease that (i) when aggregated with all other Leases at
the Property with the same Tenant (or an Affiliate of any such Tenant), and
assuming the exercise of all rights to lease additional space contained in such
Lease, is expected to cover more than 40,000 rentable square feet, (ii) contains
an option or right to purchase all or any portion of the Property, (iii) is with
an Affiliate of Borrower as Tenant, (iv) if entered into during the continuance
of an Event of Default (but prior to acceleration of the Loan or other exercise
of remedies by Lender hereunder), when aggregated with all other Leases at the
Property with the same Tenant (or an Affiliate of any such Tenant), and assuming
the exercise of all rights to lease additional space contained in such Lease, is
expected to cover more than 10,000 rentable square feet or (v) is entered into
following acceleration of the Loan or other exercise of remedies by Lender.

 

16

 

 

“Manager” shall mean New York Recovery Advisors LLC.

 

“Material Adverse Effect” means a material adverse effect upon (i) Borrower’s
title to the Property, (ii) the ability of the Property to generate net cash
flow sufficient to service the Loan, (iii) the ability of Borrower or Guarantor
to perform in all material respects any material provision of any Loan Document
to which it is a party, (iv) Lender’s ability to enforce and derive the
principal benefit of the security intended to be provided by the Mortgage and
the other Loan Documents, or (v) the value, use or enjoyment of the Property or
the operation or occupancy thereof.

 

“Material Agreements” means each contract and agreement (other than Leases)
relating to the Property, or otherwise imposing obligations on Borrower, under
which Borrower would have the obligation to pay more than $250,000 per annum and
that cannot be terminated by Borrower without cause upon 60 days’ notice or less
without payment of a termination fee, or that is with an Affiliate of Borrower.

 

“Material Alteration” means any Alteration to be performed by or on behalf of
Borrower at the Property that (i) is reasonably expected to result in a Material
Adverse Effect or (ii) is reasonably expected to cost in excess of the Threshold
Amount, as reasonably determined by an independent architect reasonably approved
by Borrower (except for Alterations in connection with (a) Tenant Improvements
under and pursuant to Leases existing as of the Closing Date (pursuant to the
terms thereof in existence as of the Closing Date) or Leases or modifications to
Leases thereafter entered into in accordance with this Agreement, (b)
restoration of the Property following a Casualty or Condemnation in accordance
with this Agreement, (c) the Approved Future Funding Capital Expenditures and
(d) the Approved Base Building Work), or (iii) will permit any Tenant to
terminate its Lease or abate rent in either case pursuant to the terms of its
Lease.

 

“Maturity Date” means the second to last Business Day in the Interest Accrual
Period ending in October 2019, as same may be extended in accordance with
Section 1.1(d), or such earlier date as may result from acceleration of the Loan
in accordance with this Agreement.

 

“Maximum Management Fee” means 3.0% of the gross revenues of the Property per
annum.

 

“Mezzanine Borrower” means ARC NY1440BWY1 MEZZ, LLC, a Delaware limited
liability company.

 

17

 

 

“Mezzanine Lender” means Paramount Group Fund VIII 1440 Broadway Mezz LP, a
Delaware limited partnership, or any successor or assign thereof as “Lender”
under and as defined in the Mezzanine Loan Agreement identified to Lender in
writing.

 

“Mezzanine Loan” means that certain mezzanine loan made on the date hereof by
Mezzanine Lender to Mezzanine Borrower.

 

“Mezzanine Loan Agreement” means that certain Mezzanine Loan Agreement, dated as
of the date hereof, by and between Mezzanine Lender and Mezzanine Borrower,
pursuant to which the Mezzanine Loan was made, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with this Agreement.

 

“Mezzanine Loan Amount” means $40,000,000.

 

“Mezzanine Loan Default” means a “Default” under and as defined in the Mezzanine
Loan Agreement.

 

“Mezzanine Loan Documents” means the “Loan Documents” as defined in the
Mezzanine Loan Agreement.

 

“Mezzanine Loan Event of Default” means an “Event of Default” under and as
defined in the Mezzanine Loan Agreement.

 

“Mezzanine Loan Principal Indebtedness” means the “Principal Indebtedness” as
defined in the Mezzanine Loan Agreement.

 

“Mezzanine Loan Release Price” means “Release Price” under and as defined in the
Mezzanine Loan Agreement.

 

“Mezzanine Note” means the “Note” under and as defined in the Mezzanine Loan
Agreement.

 

“Monthly Capital Expenditure Amount” means $12,498.60.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means that certain amended, restated and consolidated mortgage,
assignment of rents and leases, security agreement and fixture filing
encumbering the Property executed by Borrower as of the Closing Date, as the
same may from time to time be amended, restated, replaced, supplemented or
otherwise modified in accordance herewith.

 

“Mortgage Loan Percentage” means the ratio, expressed as a percentage of (a) the
then outstanding Principal Indebtedness to (b) the sum of the then outstanding
Principal Indebtedness and the Mezzanine Loan Principal Indebtedness.

 

18

 

 

“Net Operating Income” means, with respect to any Test Period, the excess of (i)
Operating Income for such Test Period minus (ii) Operating Expenses for such
Test Period.

 

“Net Sales Proceeds” shall mean the gross proceeds from the sale of the Retail
Unit, less reasonable and customary out-of-pocket closing costs actually
incurred by Borrower, including brokerage commissions, closing costs and
transfer taxes in connection with the sale not to exceed, in the aggregate, 10%
of the gross purchase price of the Retail Unit; provided that such costs are
equivalent to what would be paid to a third party on an arm’s-length basis,
including any such costs payable to an Affiliate of the Borrower.

 

“New Mezzanine Loan” has the meaning set forth in Section 9.24(b).

 

“Nonconsolidation Opinion” means the opinion letter, dated the Closing Date,
delivered by Borrower’s counsel to Lender and addressing issues relating to
substantive consolidation of Borrower in bankruptcy.

 

“Note(s)” means the Initial Advance Note and the Future Funding Note, as such
notes may be replaced by multiple Notes or divided into multiple Note Components
in accordance with Section 1.1(c) and as otherwise assigned (in whole or in
part), amended, restated, replaced, supplemented or otherwise modified in
accordance herewith.

 

“Note Component” has the meaning set forth in Section 1.1(c).

 

“NY REIT” means New York REIT, Inc., a Maryland corporation.

 

“NYROP” means New York Recovery Operating Partnership, L.P., a Delaware limited
partnership.

 

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any applicable governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities, including trade embargo, economic sanctions, or other prohibitions
imposed by Executive Order of the President of the United States. The OFAC List
currently is accessible at http://www.treasury.gov/ofac/downloads/t11sdn.pdf.

 

“Officer’s Certificate” means a certificate delivered to Lender that is signed
by an authorized officer of Borrower and certifies the information therein to
the best of such officer’s knowledge.

 

“Operating Account” means an Eligible Account maintained by the Approved
Property Manager or Borrower at an Eligible Institution, which account (i) shall
not contain amounts unrelated to the Property or be otherwise commingled with
amounts unrelated to the Property and (ii) is subject to an Operating Account
Agreement.

 

19

 

 

“Operating Account Agreement” means an agreement relating to the Operating
Account, dated as of the date hereof, among Lender, Borrower and the Eligible
Institution at which such account is maintained, pursuant to which such account
is pledged to the Lender and the Approved Property Manager or Borrower is given
full access to the funds on deposit therein but provides for the discontinuance
of such access upon receipt by such Eligible Institution of written notice from
Lender of the occurrence and continuance of an Event of Default, as such
agreement may be amended, restated, replaced, supplemented or otherwise modified
in accordance herewith.

 

“Operating Expenses” means, for any period, all operating, renting,
administrative, management, legal, bad debt expense, and other ordinary expenses
of Borrower and the Property during such period, determined in accordance with
GAAP; provided, however, that such expenses shall not include (i) depreciation,
amortization or other non-cash items, (ii) interest, principal or any other sums
due and owing with respect to the Loan or the Mezzanine Loan, (iii) income taxes
or other taxes in the nature of income taxes, (iv) Capital Expenditures, (v)
costs of Tenant Improvements or Leasing Commissions, (vi) Approved Costs and (v)
equity distributions.

 

“Operating Income” means, for any period, all operating income and other revenue
from the Property for such period, including, without limitation, actual
in-place base rents under bona fide Qualified Leases and actual percentage rent
and expense reimbursements under Qualified Leases, in each case, determined in
accordance with GAAP (but without straight-lining of rents or amortization
related to market lease intangibles), other than (i) Loss Proceeds (but
Operating Income will include rental loss insurance proceeds to the extent
allocable to such period), (ii) any revenue attributable to a Lease that is not
a Qualified Lease, (iii) any revenue attributable to a Lease to the extent it is
paid more than 30 days prior to the due date (provided that such revenue shall
be included in the calculation of Operating Income for the period that is within
30 days of the due date), (iv) any interest income from any source, (v) any
repayments received from any third party of principal loaned or advanced to such
third party by Borrower, (vi) any proceeds resulting from the Transfer of all or
any portion of the Collateral, (vii) sales, use and occupancy or other taxes on
receipts required to be accounted for by Borrower to any government or
governmental agency, (viii) Termination Fees, and (ix) any other extraordinary
or non-recurring items.

 

“Participation” has the meaning set forth in Section 9.7(b).

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001), as amended from time to time.

 

“Payment Date” means, with respect to each Interest Accrual Period, the first
day of the calendar month in which such Interest Accrual Period ends; provided,
that in connection with a Securitization, Lender shall have a one-time right to
change the Payment Date so long as a corresponding change to the Interest
Accrual Period is also made. Whenever a Payment Date is not a Business Day, the
entire amount that would have been due and payable on such Payment Date shall
instead be due and payable on the immediately preceding Business Day.
Notwithstanding the foregoing, the Maturity Date shall be the second to last
Business Day of the Interest Accrual Period in which the Maturity Date falls;
provided that, prior to a Securitization, interest shall be payable on the
Maturity Date for the period through but excluding the Maturity Date.

 

20

 

 

“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of the Property
(including certificates of occupancy, business licenses, state health department
licenses, licenses to conduct business and all such other permits, licenses,
consents, approvals and rights, obtained from any Governmental Authority
concerning ownership, operation, use or occupancy of the Property).

 

“Permitted Debt” means:

 

(i)          the Indebtedness;

 

(ii)         Taxes not yet delinquent;

 

(iii)        tenant allowances and Capital Expenditure costs required under
Leases or otherwise permitted to be incurred under the Loan Documents that are
paid on or prior to the date when due;

 

(iv)        Trade Payables not represented by a note, customarily paid by
Borrower within 60 days of incurrence and in fact not more than 60 days
outstanding, which are incurred in the ordinary course of Borrower’s ownership
and operation of the Property, in amounts not exceeding 2.0% of the maximum Loan
Amount in the aggregate;

 

provided, that the foregoing shall not prohibit the direct incurrence of
unsecured debt or the direct issuance of preferred equity by NY REIT or NYROP.

 

“Permitted Encumbrances” means:

 

(i)          the Liens created by the Loan Documents;

 

(ii)         all Liens and other matters specifically disclosed on Schedule B-1
or B-2 of the Title Insurance Policy;

 

(iii)        Liens, if any, for Taxes not yet delinquent;

 

(iv)        mechanics’, materialmen’s or similar Liens, if any, and Liens for
delinquent taxes or impositions, in each case only if being diligently contested
in good faith and by appropriate proceedings, provided that no such Lien is in
imminent danger of foreclosure and provided further that either (a) each such
Lien is released or discharged of record or fully insured over by the title
insurance company issuing the Title Insurance Policy within 30 days of its
creation, or (b) Borrower deposits with Lender, by the expiration of such 30-day
period, an amount equal to 130% of the dollar amount of such Lien or a bond in
the aforementioned amount from such surety, and upon such terms and conditions,
as is reasonably satisfactory to Lender, as security for the payment or release
of such Lien; and

 

21

 

 

(v)         rights of existing and future Tenants as tenants only pursuant to
written Leases entered into in conformity with the provisions of this Agreement;
and

 

(vi)        easements, rights of way, reciprocal easement agreements and
instruments of a similar nature that do not materially impair the value, use or
operation of the Property.

 

“Permitted Investments” means the following, subject to the qualifications
hereinafter set forth:

 

(i)          direct obligations of, or obligations fully and unconditionally
guaranteed as to principal and interest by, the U.S. government or any agency or
instrumentality thereof, when such obligations are backed by the full faith and
credit of the United States of America and have maturities not in excess of one
year;

 

(ii)         federal funds, unsecured certificates of deposit, time deposits,
banker’s acceptances, and repurchase agreements, each having maturities of not
more than 90 days, of any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia, the
short-term debt obligations of which are rated A-1+ by S&P, F1+ by Fitch and P-1
by Moody’s (and if the term is between one and three months A1 by Moody’s) and,
if it has a term in excess of three months, the long-term debt obligations of
which are rated AAA (or the equivalent) by each of the Rating Agencies, and that
(a) is at least “adequately capitalized” (as defined in the regulations of its
primary Federal banking regulator) and (b) has Tier 1 capital (as defined in
such regulations) of not less than $1,000,000,000;

 

(iii)        deposits that are fully insured by the Federal Deposit Insurance
Corp. (FDIC);

 

(iv)        commercial paper rated A–1+ by S&P, F1+ by Fitch and P-1 Moody’s
(and if the term is between one and three months A1 by Moody’s) and having a
maturity of not more than 90 days;

 

(v)         any money market funds that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clause (i)
above, (b) has net assets of not less than $5,000,000,000, and (c) has a rating
of AAAm or AAAm-G from S&P, Aaa by Moody’s and the highest rating obtainable
from Fitch; and

 

(vi)        such other investments reasonably approved by Lender.

 

22

 

 

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the Standard & Poor’s “r” symbol (or any other Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities that exceed the time periods set forth
above; (iii) shall be limited to those instruments that have a predetermined
fixed dollar of principal due at maturity that cannot vary or change; and (iv)
shall exclude any investment where the right to receive principal and interest
derived from the underlying investment provides a yield to maturity in excess of
120% of the yield to maturity at par of such underlying investment. Interest on
Permitted Investments may either be fixed or variable, and any variable interest
must be tied to a single interest rate index plus a single fixed spread (if
any), and move proportionately with that index. No Permitted Investments shall
require a payment above par for an obligation if the obligation may be prepaid
at the option of the issuer thereof prior to its maturity. Except as expressly
provided for above, all Permitted Investments shall mature or be redeemable upon
the option of the holder thereof on or prior to the earlier of (x) three months
from the date of their purchase or (y) the Business Day preceding the day before
the date such amounts are required to be applied hereunder.

 

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

 

“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Part 4, Subtitle B, Title I of ERISA, (ii)
plan (as defined in Section 4975(e)(1) of the Code) subject to Section 4975 of
the Code, or (iii) governmental plan (as defined in Section 3(32) of ERISA)
subject to federal, state or local laws, rules or regulations substantially
similar to Part 4, Subtitle B, Title I of ERISA or Section 4975 of the Code.

 

“Policies” has the meaning set forth in Section 5.15(b).

 

“Prime Rate” means the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded to the nearest 1/1000th
of one percent (0.001%). If The Wall Street Journal ceases to publish the “Prime
Rate,” Lender shall select in its reasonable discretion an equivalent
publication that publishes such “Prime Rate,” and if such “Prime Rates” are no
longer generally published or are limited, regulated or administered by a
governmental or quasigovernmental body, then Lender shall reasonably select a
comparable interest rate index.

 

“Prime Rate Loan” means the Loan at such time as interest thereon accrues at a
rate of interest based upon the Prime Rate.

 

“Prime Rate Spread” means, in connection with any conversion of the Loan to a
Prime Rate Loan, the difference (expressed as the number of basis points)
between (a) the sum of LIBOR, determined as of the Interest Determination Date
for which LIBOR was last available, plus the applicable Spread, minus (b) the
Prime Rate on such Interest Determination Date; provided, however, that if such
difference is a negative number, then the Prime Rate Spread shall be zero.

 

“Principal Indebtedness” means the principal balance of the Loan outstanding
from time to time.

 

23

 

 

“Prior Loan” has the meaning set forth in Section 4.17(c).

 

“Prohibited Change of Control” means the occurrence of any of the following: (i)
the failure of Borrower to be Controlled by NYROP, (ii) the failure of any other
Required SPE to be Controlled by NYROP, (iii) the failure of NYROP to be
Controlled by NY REIT or by one or more Qualified Equityholders, (iv) Manager or
an Affiliate of Manager shall cease to be the advisor of NY REIT or (v) any
Transfer of 50% or more of the direct or indirect equity interests in Manager or
any change in Control of Manager (but shall exclude any such Transfer or any
such change in Control resulting from the acquisition by AR Global Investments,
LLC, of any interests, directly or indirectly, in Manager); provided, however,
that any occurrence of the foregoing resulting from the exercise by Mezzanine
Lender or any Additional Mezzanine Lender of their respective rights and/or
remedies under the Mezzanine Loan Documents or Additional Mezzanine Loan
Documents, as applicable, shall not be deemed a Prohibited Change of Control.

 

“Prohibited Pledge” has the meaning set forth in Section 7.1(f).

 

“Prohibited Transferee” means SL Green, Empire Realty, Starwood Capital, or any
of their respective Affiliates.

 

“Property” means the real property described on Schedule A, together with all
buildings and other improvements thereon and all personal property appurtenant
thereto.

 

“Qualified Equityholder” means (i) NY REIT, (ii) a bank, savings and loan
association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm, mutual
fund, real estate investment trust, government entity or plan, real estate
company, investment fund or an institution substantially similar to any of the
foregoing; provided that, in each case under this clause (ii), such Person (x)
has total shareholder’s equity in excess of $1,000,000,000 (exclusive of the
Property), and (y) is regularly engaged in the business of owning and operating
comparable properties in major metropolitan areas or (iii) Mezzanine Lender or
any Additional Mezzanine Lender (or their respective designees) upon its
acquisition of the equity interest in Borrower through foreclosure or a transfer
in lieu of foreclosure.

 

“Qualified Guaranty” means a guaranty, in form and substance reasonably
satisfactory to Lender, provided to Lender by Guarantor or any replacement
Guarantor in accordance herewith.

 

“Qualified Lease” means a Lease to a Tenant that is paying rent (or is not
paying rent because it is subject to a free rent period pursuant to the terms of
the applicable Lease) and in occupancy at the Property, is not in default under
its Lease beyond applicable notice and cure periods, and is not the subject of a
bankruptcy or similar insolvency proceeding (unless such Tenant has assumed such
Lease in bankruptcy); provided that if a Tenant has provided notice to Borrower
that it intends to vacate within three months of the applicable date of
determination, the related Lease shall not constitute a Qualified Lease.

 

24

 

 

“Qualified Letter of Credit” means an irrevocable, unconditional, freely
transferable, clean sight draft evergreen letter of credit in favor of Lender,
with respect to which Borrower has no reimbursement obligation, entitling Lender
to draw thereon in New York, New York, issued by a domestic Eligible Institution
or the U.S. agency or branch of a foreign Eligible Institution and accompanied
by an instrument reasonably acceptable to Lender whereby the applicant/obligor
under such letter of credit shall have waived all rights of subrogation against
Borrower thereunder.

 

“Rating Agency” shall mean, prior to the final Securitization of the Loan, each
of S&P, Moody’s, DBRS and Fitch, or any other nationally-recognized statistical
rating agency that has been engaged by Lender to provide the rating for a
Securitization of the Loan and, after the final Securitization of the Loan,
shall mean any of the foregoing that have rated and continue to rate any of the
Certificates (excluding unsolicited ratings).

 

“Rating Condition” means, with respect to any applicable proposed action after a
Securitization, the receipt by Lender of confirmation in writing from each of
the Rating Agencies that such action shall not result, in and of itself, in a
downgrade, withdrawal, or qualification of any rating then assigned to any
outstanding Certificates. No Rating Condition shall be regarded as having been
satisfied unless and until any conditions imposed on the effectiveness of any
confirmation from any Rating Agency shall have been satisfied. Lender shall have
the right in its sole discretion to waive a Rating Condition requirement with
respect to any Rating Agency that Lender determines has declined to review the
applicable proposal.

 

“Reference Banks” means four major banks in the London interbank market selected
by Lender.

 

“Regulatory Change” means any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Lender, of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued if enacted, adopted or issued after the date hereof.

 

“Release” with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata), and “Released” has the
meaning correlative thereto.

 

“Release Date” has the meaning set forth in Section 2.3.

 

25

 

 

“Release Price” means, with respect to the Retail Unit, the greater of (i) the
Mortgage Loan Percentage of $125,000,000 and (ii) the Mortgage Loan Percentage
of the Net Sales Proceeds.

 

“REMIC” means a “real estate mortgage investment conduit” as defined in Section
860D of the Code.

 

“Rent Roll” has the meaning set forth in Section 4.14(a).

 

“Retail Unit” means the suites identified on Exhibit J totaling approximately
52,900 square feet.

 

“Required SPE” means Borrower and any Single-Purpose Equityholder.

 

“Revenues” means all rents (including percentage rent), rent equivalents, moneys
payable as damages pursuant to a Lease or in lieu of rent or rent equivalents
(including all Termination Fees), royalties (including all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower from any and all sources including any obligations now existing or
hereafter arising or created out of the sale, lease, sublease, license,
concession or other grant of the right of the use and occupancy of property or
rendering of services by Borrower and proceeds, if any, from business
interruption or other loss of income insurance.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.

 

“SAS” means Strategic Asset Services LLC, a Delaware limited liability company
and any of its Affiliates.

 

“Securitization” means a transaction in which all or any portion of the Loan is
deposited into one or more trusts or entities that issue Certificates to
investors, or a similar transaction; and the term “Securitize” and “Securitized”
have meanings correlative to the foregoing.

 

“Securitization Vehicle” means the issuer of Certificates in a Securitization of
the Loan.

 

“Service” means the Internal Revenue Service or any successor agency thereto.

 

“Servicer” means the entity or entities appointed by Agent from time to time to
serve as servicer and/or special servicer of the Loan. If at any time no entity
is so appointed, the term “Servicer” shall be deemed to refer to Agent.

 

“Severed Loan Documents” has the meaning set forth in Section 7.2(e).

 

26

 

 

“Single Member LLC” means a limited liability company that either (x) has only
one member, or (y) has multiple members, none of which is a Single-Purpose
Equityholder.

 

“Single-Purpose Entity” means a Person that:

 

(a)         was formed under the laws of the State of Delaware solely for the
purpose (i) in the case of Borrower of acquiring, owning, leasing, operating,
managing, improving and financing an ownership interest in the Property, or (ii)
in the case of a Single-Purpose Equityholder of acquiring and holding an
ownership interest in Borrower;

 

(b)         does not engage in any business unrelated to (i) the Property, or
(ii) in the case of a Single-Purpose Equityholder, its ownership interest in
Borrower;

 

(c)         does not own any assets other than those related to (i) its interest
in the Property, or (ii) in the case of a Single-Purpose Equityholder, its
ownership interest in Borrower (and in the case of Borrower, does not and will
not own any assets on which Lender does not have a Lien, other than excess cash
and other funds that have been released to Borrower pursuant hereto or as
otherwise permitted hereunder);

 

(d)         except as otherwise expressly permitted by the Loan Documents, has
not engaged, sought or consented to and will not engage in, seek or consent to
any dissolution, winding up, liquidation, consolidation, merger, asset sale
(except as expressly permitted by the Loan Documents), transfer of partnership
or membership interests or the like, or amendment of its limited partnership
agreement, articles of incorporation, articles of organization, certificate of
formation or operating agreement (as applicable);

 

(e)         has remained and intends to remain solvent and has maintained and
intends to maintain adequate capital in light of its contemplated business
operations, provided that the foregoing shall not require such Person’s
partners, members or shareholders to make any additional capital contributions
to such Person;

 

(f)          has not failed and will not fail to correct any known
misunderstanding regarding the separate identity of such entity;

 

(g)         has maintained and will maintain its accounts, books and records,
financial statements, stationery, invoices and checks separate and apart from
any other Person; provided, however, that the Borrower may consolidate its tax
returns with the tax returns of its Affiliates in accordance with GAAP, provided
that any such consolidated financial statements do not suggest in any way that
such Person’s assets are available to satisfy the claims of its affiliate’s
creditors;

 

(h)         has maintained and will maintain its books, records, resolutions and
agreements as official records;

 

(i)          has not commingled and will not commingle its funds or assets with
those of any other Person;

 

27

 

 

(j)          has held and will hold its assets in its own name;

 

(k)         has conducted and will conduct its business in its name only, and
has not and will not use any trade name;

 

(l)          has paid and will pay its own liabilities, including the salaries
of its own employees, out of its own funds and assets, provided that the
foregoing shall not require such Person’s partners, members or shareholders to
make any additional capital contributions to such Person;

 

(m)        has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

 

(n)         does not have any Debt other than (i) in the case of Borrower,
Permitted Debt, or (ii) in the case of a Single-Purpose Equityholder, reasonable
and customary administrative expenses and state franchise taxes;

 

(o)         is subject to and complies with all of the limitations on powers and
separateness requirements set forth in the organizational documentation of such
Person as of the Closing Date;

 

(p)         has not and will not assume or guarantee or become obligated for the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person except as provided under and contemplated by
the Loan Documents;

 

(q)         has not and will not acquire obligations or securities of its
partners, members or shareholders;

 

(r)          has allocated and will allocate fairly and reasonably shared
expenses, including shared office space, and uses separate stationery and
invoices;

 

(s)         except in connection with the Loan and as provided under and
contemplated by the Loan Documents, has not pledged and will not pledge its
assets for the benefit of any other Person;

 

(t)          has held itself out and identified itself and will hold itself out
and identify itself as a separate and distinct entity under its own name and not
as a division or part of any other Person;

 

(u)         has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

 

(v)         has not made and will not make loans to any Person;

 

(w)        has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it;

 

28

 

 

(x)          has not entered into or been a party to, and will not enter into or
be a party to, any transaction with its partners, members, shareholders or
Affiliates except in the ordinary course of its business and on terms which are
intrinsically fair and not materially less favorable to it than would be
obtained in a comparable arm's length transaction with an unrelated third party;

 

(y)         has and will have no obligation to indemnify its partners, officers,
directors, or members, as the case may be, or has such an obligation that is
fully subordinated to the Indebtedness and will not constitute a claim against
Borrower if Borrower’s cash flow in excess of the amount required to pay the
Indebtedness is insufficient to pay such obligation;

 

(z)         will consider the interests of its creditors in connection with all
corporate, partnership or limited liability company actions, as applicable;

 

(aa)       maintains a sufficient number of employees, if any, in light of its
contemplated business operations;

 

(bb)      conducts its business so that the assumptions made with respect to it
that are contained in the Nonconsolidation Opinion shall at all times be true
and correct in all material respects;

 

(cc)       has two Independent Directors on its board of directors or board of
managers, or has a Single-Purpose Equityholder with two Independent Directors on
such Single-Purpose Equityholder’s board of directors or board of managers, and
has organizational documents that (i) provide that the Independent Directors
consider only the interests of Borrower, including its creditors, and shall have
no fiduciary duties to Borrower’s equityholders (except to the extent of their
respective interests in Borrower), and (ii) prohibit the replacement of any
Independent Director without Cause and without giving at least two Business
Days’ prior written notice to Lender and the Rating Agencies (except in the case
of the death, legal incapacity, or voluntary non-collusive resignation of an
Independent Director, in which case no prior notice to Lender or the Rating
Agencies shall be required in connection with the replacement of such
Independent Director with a new Independent Director that is provided by any of
the companies listed in the definition of “Independent Director”);

 

(cc)       if such entity is a Single Member LLC, has organizational documents
that provide that upon the occurrence of any event (other than a permitted
equity transfer) that causes its sole member to cease to be a member while the
Loan is outstanding, the Special Member (as defined in the Borrower’s LLC
Agreement) shall automatically be admitted as the sole member of the Single
Member LLC and shall preserve and continue the existence of the Single Member
LLC without dissolution;

 

(dd)       files its own tax returns separate from those of any other Person,
except to the extent it is treated as a “disregarded entity” for tax purposes
and is not required to file tax returns under applicable law, and pays any taxes
required to be paid under applicable law only from its own funds; and

 

29

 

 

(ee)       has by-laws or an operating agreement, or has a Single-Purpose
Equityholder with by-laws or an operating agreement, which provides that, for so
long as the Loan is outstanding, such Person shall not take or consent to any of
the following actions except to the extent expressly permitted in this Agreement
and the other Loan Documents:

 

(i)the engagement by such Person (and, in the case of a Single-Purpose
Equityholder, the engagement by Borrower) in any business other than the
acquisition, development, management, leasing, ownership, maintenance, financing
and operation of the Property and activities incidental thereto (and, in the
case of a Single-Purpose Equityholder, activities incidental to the acquisition
and ownership of its interest in Borrower);

 

(ii)the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, the seeking or consenting to the appointment
of a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official in respect of such Person, admitting in writing such Person’s
inability to pay its debts generally as they become due, or the taking of any
action in furtherance of any of the foregoing, in each case, in respect of
itself or, in the case of a Single-Purpose Equityholder, in respect of Borrower,
without the affirmative vote of both of its Independent Directors; and

 

(iii)any amendment or modification of any provision of its (and, in the case of
a Single-Purpose Equityholder, Borrower’s) organizational documents relating to
qualification as a “Single-Purpose Entity”.

 

“Single-Purpose Equityholder” means a Single-Purpose Entity that (x) is a
limited liability company or corporation formed under the laws of the State of
Delaware, (y) owns at least a 1% direct equity interest in Borrower, and (z)
serves as the general partner or managing member of Borrower.

 

“Spread” means:

 

(i)           with respect to any Initial Advance Note, initially 3.180189% (as
adjusted on any Future Funding Date such that the weighted average of the
Spreads on the Initial Advance Note, the Future Funding Note and the Mezzanine
Note, weighted on the balance of the corresponding outstanding principal
balances of such Notes as of such Future Funding Date, equals 3.55%) and with
respect to any Future Funding Note, 3.55%; and

 

(ii)         following the bifurcation of any Note into multiple Note Components
pursuant to Section 1.1(c), the weighted average of the Component Spreads of
such Note Components at the time of determination, weighted on the basis of the
corresponding outstanding principal balances of such Note Components at the time
of determination, which weighted average shall be the same as the Spread on the
applicable Note prior to such bifurcation.

 

30

 

 

“Spread Maintenance Premium” means the sum of (i) with respect to any prepayment
of the Loan evidenced by the Initial Advance Note, including in connection with
the release of the Retail Unit in accordance with Section 2.3 prior to the end
of the Spread Maintenance Period, an amount equal to the product of (a) the
principal amount so prepaid, times (b) the applicable Spread, times (c) 1/360,
times (d) the number of days from (but excluding) (x) prior to a Securitization,
the date such prepayment is made and (y) after a Securitization, the conclusion
of the Interest Accrual Period in which such prepayment is made, in each case
through and including the last day of the Spread Maintenance Period plus (ii)
with respect to any prepayment of the Loan evidenced by the Future Funding Note,
including in connection with the release of the Retail Unit in accordance with
Section 2.3 prior to the end of the Spread Maintenance Period, an amount equal
to the product of (a) the principal amount so prepaid, times (b) the applicable
Spread, times (c) 1/360, times (d) the number of days from (but excluding) (x)
prior to a Securitization, the date such prepayment is made and (y) after a
Securitization, the conclusion of the Interest Accrual Period in which such
prepayment is made, in each case through and including the last day of the
Spread Maintenance Period.

 

“Spread Maintenance Period” means the period from the Closing Date to March 30,
2017.

 

“Strike Rate” 4.0%.

 

“Subordination of Property Management Agreement” means that certain consent and
agreement of manager and subordination of management agreement executed by
Borrower and the Approved Property Manager as of the Closing Date, as the same
may from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.

 

“Survey” means current land title survey of the Property, certified to Borrower,
the title company issuing the Title Insurance Policy and Lender and their
respective successors and assigns, in form and substance reasonably satisfactory
to Lender.

 

“Taxes” means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against the Property
or Borrower with respect to the Property or rents therefrom or that may become
Liens upon the Property, without deduction for any amounts reimbursable to
Borrower by third parties.

 

“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

 

“Tenant Improvements” means, collectively, (i) tenant improvements to be
undertaken for any Tenant that are required to be completed by or on behalf of
Borrower pursuant to the terms of such Tenant’s Lease, and (ii) tenant
improvements paid or reimbursed through allowances to a Tenant pursuant to such
Tenant’s Lease.

 

31

 

 

“Tenant Notice” has the meaning set forth in Section 3.1(a).

 

“Termination Fee” has the meaning set forth in Section 3.9(g).

 

“Test Period” means each 12-month period ending on the last day of any calendar
month.

 

“Threshold Amount” means an amount equal to 10.0% of the sum of the Loan Amount
and Mezzanine Loan Amount.

 

“Title Insurance Policy” means an American Land Title Association lender’s title
insurance policy or a comparable form of lender’s title insurance policy
approved for use in the applicable jurisdiction, in form and substance
reasonably satisfactory to Lender.

 

“Trade Payables” means unsecured amounts payable by or on behalf of Borrower for
or in respect of the operation of the Property in the ordinary course and that
would under GAAP be regarded as ordinary expenses, including amounts payable to
suppliers, vendors, contractors, mechanics, materialmen or other Persons
providing property or services to the Property or Borrower and the capitalized
amount of any ordinary-course financing leases.

 

“Transfer” means the sale or other whole or partial conveyance of all or any
portion of the Collateral or any direct or indirect interest therein to a third
party, including granting of any purchase options, rights of first refusal,
rights of first offer or similar rights in respect of any portion of the
Collateral or the subjecting of any portion of the Collateral to restrictions on
transfer; except that the conveyance of a space lease at the Property in
accordance herewith shall not constitute a Transfer.

 

“Unfunded Obligations” means the items described in Schedule D.

 

“Unfunded Obligations Account” has the meaning set forth in Section 3.9(a).

 

“Unfunded Obligations Amount” means $5,309,628.

 

“Unfunded Obligations Guaranty” means that certain unfunded obligations
guaranty, dated as of the Closing Date, executed by Guarantor for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified in accordance herewith.

 

“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, possession, use, discharge,
placement, treatment, disposal, disposition, removal, abatement, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.

 

“U.S. Person” means a United States person within the meaning of Section
7701(a)(30) of the Code.

 

32

 

 

“U.S. Tax” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof.

 

“Waste” means any intentional material abuse or intentional destructive use
(whether by action or inaction) of the Property.

 

(b)          Rules of Construction. Unless otherwise specified, (i) all
references to sections, schedules and exhibits are to sections, schedules and
exhibits in or to this Agreement, (ii) all meanings attributed to defined terms
in this Agreement shall be equally applicable to both the singular and plural
forms of the terms so defined, (iii) “including” means “including, but not
limited to”, (iv) “mortgage” means a mortgage, deed of trust, deed to secure
debt or similar instrument, as applicable, and “mortgagee” means the secured
party under a mortgage, deed of trust, deed to secure debt or similar
instrument, (v) the words “hereof,” “herein,” “hereby,” “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision, article, section or other subdivision
of this Agreement, (vi) unless otherwise indicated, all references to “this
Section” shall refer to the Section of this Agreement in which such reference
appears in its entirety and not to any particular clause or subsection or such
Section, (vii) the use of the phrases “an Event of Default exists”, “during the
continuance of an Event of Default” or similar phrases in the Loan Documents
shall not be deemed to grant Borrower any right to cure an Event of Default
except as expressly provided herein, and (viii) terms used herein and defined by
cross-reference to another agreement or document shall have the meaning set
forth in such other agreement or document as of the Closing Date,
notwithstanding any subsequent amendment or restatement of or modification to
such other agreement or document. Except as otherwise indicated, all accounting
terms not specifically defined in this Agreement shall be construed in
accordance with GAAP, as the same may be modified in this Agreement.
Notwithstanding anything herein to the contrary, including the references to any
Mezzanine Loan or Mezzanine Loan Documents, nothing in this Agreement creates an
obligation of Borrower with respect to any Mezzanine Loan Documents, and
Borrower has no obligation to comply with, and shall not otherwise be liable
under, any Mezzanine Loan Document.

 

33

 

 

ARTICLE I

 

GENERAL TERMS

 

Section 1.1.          The Loan; Term.  The Loan shall be advanced in accordance
with the provisions of Section 1.7 hereof and the Initial Advance shall be
evidenced by the Initial Advance Notes and the Future Funding Component shall be
evidenced by the Future Funding Notes that shall each bear interest as described
in this Agreement at a per annum rate as provided in Section 1.2(a). Each of the
Notes shall be pari passu and of equal rank without priority or preference of
one over the other. Interest payable hereunder shall be computed on the basis of
a 360-day year and the actual number of days elapsed in the related Interest
Accrual Period.

 

(b)         The Loan shall be secured by the Collateral pursuant to the Mortgage
and the other Loan Documents.

 

(c)         Upon written notice from Lender to Borrower, any Note will be deemed
to have been subdivided into multiple components (“Note Components”). Each Note
Component shall have such notional balance as Lender shall specify in such
notice and an interest rate equal to the sum of LIBOR plus such amount as Lender
shall specify in such notice (“Component Spread”); provided that the sum of the
principal balances of all Note Components shall at all times (i.e., no “rate
creep”) equal the then-current Principal Indebtedness, and the weighted average
of the Component Spreads, weighted on the basis of their respective principal
balances, shall equal the percentage set forth in clause (i) of the definition
of “Spread” (except following repayments of principal during the continuance of
an Event of Default). Borrower shall be treated as the obligor with respect to
each of the Note Components, and Borrower acknowledges that each Note Component
may be individually beneficially owned by a separate Person subject to the terms
hereof regarding the Assignment of the Loan. The Note Components need not be
represented by separate physical Notes, but if requested by Lender, each Note
Component shall be represented by a separate physical Note, in which case
Borrower shall execute and return to Lender each such Note promptly following
Borrower’s receipt of an execution copy thereof.

 

(d)         Borrower shall have one option to extend the scheduled Maturity Date
of the Loan to the Payment Date in the month containing the one-year anniversary
of the scheduled Maturity Date (the period of the extension, an “Extension
Term”), provided that, as a condition to such Extension Term (i) Borrower shall
deliver to Lender written notice of such extension at least 30 and not more than
90 days prior to the scheduled Maturity Date; (ii) no Event of Default shall be
continuing on either the date of such notice or the Maturity Date as theretofore
in effect; (iii) the Debt Yield for the Property for the Test Period ending
immediately prior to the Maturity Date as theretofore in effect shall be no less
than the Debt Yield Threshold; provided that if the Debt Yield is less than the
Debt Yield Threshold, Borrower shall be permitted to prepay the Loan in the
amount required to cause the Debt Yield to equal the applicable Debt Yield
Threshold, which prepayment shall be made pursuant to, and in accordance with,
Section 2.1 but without the notice required thereunder, (iv) Borrower shall have
obtained an Interest Rate Cap Agreement for the applicable Extension Term and
collaterally assigned such Interest Rate Cap Agreement to Lender pursuant to an
Assignment of Interest Rate Cap Agreement; (v) Borrower shall have paid a fee in
an amount equal to 0.75% of the Principal Indebtedness; and (vi) Borrower shall
have reimbursed Lender for all reasonable out-of-pocket expenses incurred by
Lender in connection with such extension. If Borrower fails to exercise any
extension option in accordance with the provisions of this Agreement, such
extension option, and any subsequent extension option hereunder, will
automatically cease and terminate.

 

34

 

 

Section 1.2.          Interest and Principal.

 

(a)         On each Payment Date, Borrower shall pay to Lender (to be applied to
each Note on a pro rata, pari passu basis) interest on the Principal
Indebtedness for the applicable Interest Accrual Period at a rate per annum
equal to (i) at any time the Loan is a LIBOR Loan, the sum of LIBOR, determined
as of the Interest Determination Date immediately preceding such Interest
Accrual Period, plus the applicable Spread and (ii) at any time the Loan is a
Prime Rate Loan, the sum of the Prime Rate, determined as of the Interest
Determination Date immediately preceding such Interest Accrual Period, plus the
applicable Prime Rate Spread (except that in each case, interest shall be
payable on the Indebtedness, including due but unpaid interest, at the Default
Rate with respect to any portion of such Interest Accrual Period falling during
the continuance of an Event of Default). As of the Closing Date, the Loan is a
LIBOR Loan, and except as provided in Section 1.2(e), the Loan shall at all
times be a LIBOR Loan. Notwithstanding the foregoing, on the Closing Date,
Borrower shall pay interest from and including the Closing Date through the end
of the first Interest Accrual Period, in lieu of making such payment on the
first Payment Date following the Closing Date (unless the Closing Date falls on
a Payment Date, in which case, no interest will be collected on the Closing
Date, and Borrower shall make the payment required pursuant to this Section
commencing on the first Payment Date following the Closing Date) and the next
payment of interest shall be due and payable on the next subsequent Payment
Date.

 

(b)         No prepayments of the Loan shall be permitted except for (i)
prepayments made pursuant to Section 2.1, Section 2.3 and Section 5.4 and (ii)
prepayments resulting from Casualty or Condemnation as described in
Section 5.16. The entire outstanding Principal Indebtedness, together with all
interest thereon through (x) prior to a Securitization, the Maturity Date and
(y) after a Securitization, the end of the Interest Accrual Period in which the
Maturity Date falls (calculated as if such Principal Indebtedness were
outstanding for the entire Interest Accrual Period) and in each case all other
amounts then due under the Loan Documents shall be due and payable by Borrower
to Lender on the Maturity Date.

 

(c)         If all or any portion of the Principal Indebtedness is paid to
Lender during the Spread Maintenance Period following acceleration of the Loan
(except as a result of a Casualty or Condemnation), Borrower shall pay to Lender
an amount equal to the applicable Spread Maintenance Premium. Amounts received
in respect of the Indebtedness during the continuance of an Event of Default
shall be applied toward interest, principal and other components of the
Indebtedness (in such order as Lender shall determine) before any such amounts
are applied toward payment of any Spread Maintenance Premium that is due and
payable, with the result that any Spread Maintenance Premium that is due and
payable shall accrue as the Principal Indebtedness is repaid but no amount
received from Borrower shall constitute payment of a Spread Maintenance Premium
until the remainder of the Indebtedness shall have been paid in full. Borrower
acknowledges that (i) a prepayment during the Spread Maintenance Period will
cause damage to Lender; (ii) the Spread Maintenance Premium is intended to
compensate Lender for the loss of its investment and the expense incurred and
time and effort associated with making the Loan, which will not be fully repaid
if the Loan is prepaid; (iii) it will be extremely difficult and impractical to
ascertain the extent of Lender’s damages caused by a prepayment after an
acceleration or any other prepayment during the Spread Maintenance Period; and
(iv) the Spread Maintenance Premium represents Lender’s and Borrower’s
reasonable estimate of Lender’s damages from the prepayment and is not a
penalty.

 

35

 

 

(d)         Any payments of interest and/or principal not paid when due
hereunder shall bear interest at the applicable Default Rate from and after the
expiration of applicable notice and cure periods and, in the case of all
payments due hereunder other than the repayment of the Principal Indebtedness on
the Maturity Date if not paid when due, when paid shall be accompanied by a late
fee in an amount equal to the lesser of 5% of such unpaid sum and the maximum
amount permitted by applicable law, in order to defray a portion of the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment.

 

(e)         In the event that Lender shall determine in its reasonable
discretion that by reason of circumstances affecting the interbank Eurodollar
market, adequate and reasonable means do not exist for ascertaining LIBOR in
accordance with the definition thereof, then the Loan shall be converted to a
Prime Rate Loan effective as of the commencement of the Interest Accrual Period
following the date of such determination, and Lender shall give notice thereof
to Borrower by telephone at least one day prior to the applicable Interest
Determination Date (which notice shall thereafter be promptly confirmed by
Lender in writing). If, pursuant to this Section, any portion of the Loan has
been converted to a Prime Rate Loan and Lender thereafter determines in its
reasonable discretion that the events or circumstances that resulted in such
conversion are no longer applicable, the Loan shall be converted to a LIBOR Loan
effective as of the commencement of the Interest Accrual Period following the
date of such determination, and Lender shall give notice thereof to Borrower by
telephone at least one day prior to the applicable Interest Determination Date
(which notice shall thereafter be promptly confirmed by Lender in writing).
Borrower shall pay to Lender, promptly following demand, any additional amounts
necessary to compensate Lender for any reasonable out-of-pocket costs incurred
by Lender in making any conversion in accordance with this Section. In the event
any Note has been divided into multiple Notes or Note Components pursuant to
Section 1.1(c), upon any conversion of the Loan pursuant to this Section the
interest rate applicable to such Notes or Note Components shall be
proportionately adjusted to reflect such conversion. Except as provided in this
Section, the Loan shall at all times be a LIBOR Loan. In no event shall Borrower
have the right to convert a LIBOR Loan to a Prime Rate Loan.

 

36

 

 

Section 1.3.          Method and Place of Payment. Except as otherwise
specifically provided in this Agreement, all payments and prepayments under this
Agreement and the Notes shall be made to Lender not later than 2:00 p.m., New
York City time, on the date when due and shall be made in lawful money of the
United States of America by wire transfer in federal or other immediately
available funds to the account specified from time to time by Lender. Any funds
received by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day. Lender shall notify Borrower in writing of any changes
in the account to which payments are to be made. If the amount received from
Borrower (or from the Cash Management Account pursuant to Section 3.2(b)) is
less than the sum of all amounts then due and payable hereunder and as a result
an Event of Default has occurred, such amount shall be applied, at Lender’s sole
discretion, either toward the components of the Indebtedness (e.g., interest,
principal and other amounts payable hereunder) and the Notes and Note
Components, in such sequence as Lender shall elect in its sole discretion, or
toward the payment of Property expenses. Whenever any payment to be made
hereunder or under any other Loan Document shall be stated to be due on a day
that is not a Business Day, the due date thereof shall be the immediately
preceding Business Day.

 

Section 1.4.          Taxes; Regulatory Change.

 

(a)          Borrower shall indemnify Lender and hold Lender harmless from and
against any present or future stamp, documentary or other similar or related
taxes or other similar or related charges now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority by reason of the
execution and delivery of the Loan Documents and any consents, waivers,
amendments and enforcement of rights under the Loan Documents.

 

(b)          Reasonably promptly following Borrower’s request, the Lender at the
time the Initial Advance is made and any Person to whom there has been an
Assignment shall complete and deliver to Borrower a duly executed Form W-9
certifying that it is not subject to backup withholding or an appropriate IRS
Form W-8, as applicable. If Borrower is required by law to withhold or deduct
any amount from any payment hereunder in respect of any Borrower Tax, Borrower
shall withhold or deduct the appropriate amount, remit such amount to the
appropriate Governmental Authority and pay to the Lender and each Person to whom
there has been an Assignment or Participation of the Loan (Lender and all such
Persons, collectively, “Lender Parties” and each individually, a “Lender Party”)
such additional amounts as are necessary in order that the net payment of any
amount due hereunder, after deduction for or withholding in respect of any
Borrower Tax imposed with respect to such payment, will not be less than the
amount stated in this Agreement to be then due and payable; except that the
foregoing obligation to pay such additional amounts shall not apply to (i)
Inapplicable Taxes; (ii) any amount of U.S. Tax in effect and applicable to
payments to Lender on the date of this Agreement, provided that Borrower
requests from Lender, if necessary to prevent the imposition of such U.S. Tax, a
Form W-9 or W-8, as applicable, reasonably in advance of when withholding in
respect of such U.S. Tax would be required absent the receipt of such form;
(iii) with respect to payments made under this Agreement to any Lender Party to
whom there has been an Assignment or Participation, any amount of U.S. Tax
imposed, to the extent that the receipt of additional amounts in respect of such
U.S. Tax would entitle the Lender Party to receive greater payment than the
assignor would have been entitled to receive with respect to the rights
assigned, unless such assignment shall have been made at a time when the
circumstances giving rise to such greater payment did not exist; (iv) any U.S.
federal withholding taxes imposed under FATCA; or (v) any amount of Borrower
Taxes imposed solely by reason of the failure by an assignee to comply with
Section 9.7(c). If Borrower shall fail to pay any Borrower Taxes or other
amounts that Borrower is required to pay pursuant to this Section, and Lender or
any Person to whom there has been an Assignment or Participation of a Loan pays
the same, Borrower shall reimburse Lender or such Person promptly following
demand therefore in the currency in which such taxes or other amounts are paid,
whether or not such taxes were correctly or legally asserted, together with
interest thereon from and including the date of payment to but excluding the
date of reimbursement at a rate per annum equal to the rate required to be paid
under Section 1.2(a) for the first five (5) Business Days from and including the
date of payment and demand to Borrower and the Default Rate thereafter.

 

37

 

 

(c)          Within 30 days after paying any amount from which it is required by
law to make any deduction or withholding, and within 30 days after it is
required by law to remit such deduction or withholding to any relevant taxing or
other authority, Borrower shall deliver to Lender reasonably satisfactory
evidence of such deduction, withholding or payment (as the case may be).

 

(d)          If, as a result of any Regulatory Change, any reserve, special
deposit or similar requirements relating to any extensions of credit or other
assets of, or any deposits with, Lender or any holder of all or a portion of the
Loan is imposed, modified or deemed applicable and the result is to increase the
cost to such Lender or such holder of making or holding the Loan, or to reduce
the amount receivable by Lender or such holder hereunder in respect of any
portion of the Loan by an amount deemed by Lender or such holder in its
reasonable discretion to be material (such increases in cost and reductions in
amounts receivable, “Increased Costs”), then Borrower agrees that it will pay to
Lender or such holder upon Lender’s or such holder’s request such additional
amount or amounts as will compensate Lender and/or such holder for such
Increased Costs to the extent that such Increased Costs are reasonably allocable
to the Loan and are also being paid by borrowers under similar loans held by
Lender or such holder. Lender will notify Borrower in writing of any event
occurring after the Closing Date that will entitle Lender or any holder of the
Loan to compensation pursuant to this Section as promptly as practicable after
it obtains knowledge thereof and determines to request such compensation and
will designate a different lending office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
If such Lender shall fail to notify Borrower of any such event within six (6)
months following the end of the month during which such event occurred, then
Borrower’s liability for any amounts described in this Section incurred by such
Lender as a result of such event shall be limited to those attributable to the
period occurring subsequent to the date that is six (6) months prior to the date
upon which such Lender actually notified Borrower of the occurrence of such
event. Notwithstanding the foregoing, in no event shall Borrower be required to
compensate Lender or any holder of the Loan for any portion of the income or
franchise taxes of Lender or such holder, whether or not attributable to
payments made by Borrower. If a Lender requests compensation under this Section,
Borrower may, by notice to Lender, require that such Lender furnish to Borrower
a statement setting forth in reasonable detail the basis for requesting such
compensation and the method for determining the amount thereof.

 

Section 1.5.          Interest Rate Cap Agreements.

 

(a)          On or prior to the Closing Date, Borrower shall obtain, and
thereafter maintain in effect, an Interest Rate Cap Agreement, which shall be
coterminous with the initial term of the Loan and have a notional amount equal
to the Initial Advance. Any initial Interest Rate Cap Agreement shall have a
strike rate equal to or less than the Strike Rate.

 

38

 

 

(b)          If Borrower exercises any of its options to extend the term of the
Loan pursuant to Section 1.1(d), on or prior to the commencement of the
applicable Extension Term, Borrower shall obtain, and thereafter maintain in
effect, an Interest Rate Cap Agreement having (x) a term coterminous with such
Extension Term, (y) a notional amount at least equal to the Principal
Indebtedness as of the first day of such Extension Term, and (z) a strike rate
equal to or less than the Strike Rate.

 

(c)          Borrower shall collaterally assign to Lender pursuant to an
Assignment of Interest Rate Cap Agreement all of its right, title and interest
in any and all payments under each Interest Rate Cap Agreement and shall deliver
to Lender an executed counterpart of such Interest Rate Cap Agreement and obtain
the consent of the Acceptable Counterparty to such collateral assignment (as
evidenced by the Acceptable Counterparty’s execution of such Collateral
Assignment of Interest Rate Cap Agreement).

 

(d)          Borrower shall comply with all of its material obligations under
the terms and provisions of each Interest Rate Cap Agreement. All amounts paid
under an Interest Rate Cap Agreement shall be deposited directly into the
Clearing Account. Borrower shall take all actions reasonably requested by Lender
to enforce Lender’s rights under the Interest Rate Cap Agreement in the event of
a default by the counterparty thereunder and shall not waive, amend or otherwise
modify any of its rights thereunder without the approval of Lender, not to be
unreasonably withheld, delayed or conditioned.

 

(e)          If, at any time during the term of the Loan, the counterparty to
the Interest Rate Cap Agreement then in effect ceases to be an Acceptable
Counterparty and thereafter fails to abide by the requirements set forth in such
Interest Rate Cap Agreement with respect to ratings downgrades, then Borrower
shall promptly obtain a replacement Interest Rate Cap Agreement satisfying the
requirements set forth in paragraph (a) or (b) above, as applicable, with a
counterparty that is an Acceptable Counterparty.

 

(f)          In connection with closing of the Loan and at any time that
Borrower obtains a replacement Interest Rate Cap Agreement pursuant to this
Section, Borrower shall deliver to Lender a legal opinion or opinions from
counsel to the applicable Acceptable Counterparty (which counsel may be internal
counsel) with respect to the Interest Rate Cap Agreement in form and substance
reasonably satisfactory to Lender.

 

Section 1.6.          Release. Upon payment of the Indebtedness in full when
permitted or required hereunder, Lender shall execute instruments prepared by
Borrower and reasonably satisfactory to Lender, which, at Borrower’s election
and at Borrower’s sole cost and expense either (a) release and discharge all
Liens on all Collateral securing payment of the Indebtedness (subject to
Borrower’s obligation to pay any associated fees and expenses), including all
balances in the Collateral Accounts; or (b) assign such Liens (and the Loan
Documents) to a new lender designated by Borrower. Any release or assignment
provided by Lender pursuant to this Section shall be without recourse,
representation or warranty of any kind other than that the Loan is not subject
to any Lien.

 

39

 

 

Section 1.7.          Advances.

 

(a)          On the Closing Date, subject to the terms and conditions of this
Agreement, Lender shall advance the Initial Advance to Borrower.

 

(b)          Subject to the terms and conditions contained herein, the Future
Funding Component will be available to Borrower solely to fund the Approved
Costs. If Borrower desires that funds from the Future Funding Component be
advanced, Borrower shall submit a Draw Request to Lender specifying a date
(each, a “Future Funding Date”) not less than 10 nor more than 20 Business Days
after Lender’s receipt of such Draw Request on which Borrower would like such
advance to be made, which Draw Request shall be in the form attached hereto as
Schedule G, provided that Borrower shall not be entitled to more than one
advance of the Future Funding Component during any calendar month. Lender shall
advance the requested portion of the Future Funding Component on each applicable
Future Funding Date to the Operating Account, subject to the satisfaction of the
following conditions precedent on or prior to the applicable Future Funding
Date:

 

(i)          no Event of Default shall have occurred and be continuing;

 

(ii)         Borrower shall deliver to Lender invoices evidencing that the costs
for which such advance is requested are due and payable, and Borrower shall
deliver to Lender an Officer’s Certificate confirming that all such costs have
been previously paid by Borrower or will be paid from the proceeds of the
requested advance and that all conditions precedent to such advance required
under this Section 1.7(b);

 

(iii)        no mechanics or materialmen’s lien or encumbrance shall have been
filed and remain in effect against any Property with respect to work done by or
on behalf of Borrower (unless bonded as required under applicable law or
otherwise in a manner reasonably satisfactory to Lender);

 

(iv)        Borrower shall have provided to Lender (A) reasonable evidence
establishing that Borrower has applied any amounts previously received by it in
accordance with this Section 1.7 for the expenses to which specific draws made
hereunder relate; (B) releases or waivers of mechanics’ and materialmen’s liens
(conditioned only on payment to the extent that such payments are costs for
which such advance is requested) from all Persons furnishing work or materials
with respect to Approved Costs being funded hereunder; and (C) with respect to
disbursements for Approved Costs relating to any single capital improvement
costing in excess of $500,000 in the aggregate (whether disbursed in a lump sum
or multiple installments), if requested by Lender, a reasonably satisfactory
site inspection;

 

(v)         the Title Policy shall have been endorsed and down-dated in a manner
reasonably satisfactory to Lender to increase the coverage by the amount of each
advance of the Future Funding Component through the date of each such advance
with no additional title change or exception not approved by Lender in its
reasonable discretion;

 

40

 

 

(vi)        if Lender shall have determined that based on the most recent
Approved Costs Reconciliation Report that the actual costs incurred by Borrower
for Approved Costs exceed the amounts provided in the Approved Future Funding
Budget for the applicable Approved Costs (provided that Borrower shall be
permitted to reallocate cost savings from completed line items or up to five
percent (5%) between line items without Lender approval), Borrower shall deposit
in the Operating Account the amount of such shortfall or Borrower shall have
otherwise provided Lender with reasonably satisfactory evidence of Borrower’s
prior payment of such shortfall costs or the ability of Borrower to make such
payments;

 

(vii)       (A) Borrower shall have delivered to Lender evidence reasonably
satisfactory to Lender that Borrower has contributed or will simultaneously
contribute cash equity for deposit in the Operating Account of Borrower’s Pro
Rata Share of the amount of the costs which are the subject of such Draw Request
(or Borrower has otherwise paid such costs) or (B) Borrower has Excess Cash Flow
in the Operating Account in an amount equal to at least the Borrower’s Pro Rata
Share of the amount of the costs which are the subject of such Draw Request or
(C) Borrower shall provide reasonably satisfactory evidence that Borrower has
paid Borrower’s Pro Rata Share of the amount of the costs which are subject to
the related Draw Request (it being agreed with respect to all of this clause
(vii) that Lender shall not be obligated to fund more than 70% of the amount of
the costs which are the subject of the related Draw Request);

 

(viii)      in connection with each advance of the Future Funding Component that
results in Lender having advanced $10,000,000 in the aggregate since the last
update to the notional amount of the Interest Rate Cap Agreement (a) the
notional amount of the initial Interest Rate Cap Agreement shall have been
increased to an amount at least equal to the Principal Indebtedness after the
advance resulting in the aggregate advances of the Future Funding Component of
$10,000,000 and $20,000,000, respectively or (b) Borrower shall deliver to
Lender a separate Interest Rate Cap Agreement with a notional amount equal to
the cumulative advances since the last update to the notional amount of the
Interest Rate Cap Agreement and otherwise satisfying the requirements of Section
1.5; and

 

(ix)         Borrower shall have delivered to Lender such other information and
documents as may be reasonably required by Lender supporting the costs shown in
such Draw Request or the other requirements of this Section 1.7(b).

 

(c)          Promptly upon completion of any work funded by a Draw Request (the
“Approved Work”), if requested by Lender, Borrower shall deliver evidence to
Lender of the issuance of a temporary certificate of occupancy or the equivalent
thereof, if required by law, for the Approved Work and evidence reasonably
satisfactory to Lender demonstrating compliance with all Legal Requirements
pertaining to the construction of such Approved Work; provided, that with
respect to any Approved Work for which such a temporary certificate of occupancy
shall have been issued, Borrower shall use commercially reasonable efforts to
obtain and deliver evidence to Lender of the issuance of an unconditional,
permanent certificate of occupancy to the extent available under applicable law.

 

41

 

 

(d)          Regardless of whether or not the Borrower shall have given Lender
any direction as to the party to whom any advance shall be disbursed, during the
continuance of an Event of Default, Lender may make any requested advance or
portion thereof directly to any person or entity due payment in connection with
a Draw Request, and the execution of this Agreement by Borrower constitutes an
irrevocable direction and authorization to so advance during the continuance of
an Event of Default, at the election of Lender. No further direction or
authorization from Borrower shall be necessary to make such direct advances to
each such other Person, and all such direct advances shall satisfy the
obligations of Lender under this Agreement and shall be and become a part of the
Principal Indebtedness as fully as if made directly to Borrower, regardless of
the disposition thereof by such Person.

 

(e)          No advance shall constitute an approval or acceptance by Lender of
any construction work, a waiver of any condition precedent to any further
advance, or preclude Lender from thereafter requiring the Borrower to satisfy
such condition precedent which was not waived in accordance with the terms
hereof. No waiver by Lender of any condition precedent or obligation shall
preclude Lender from requiring such condition or obligation to be met prior to
making any other advance or from thereafter declaring the failure to satisfy
such condition or obligation to be a Default or an Event of Default.

 

(f)            If the event that there is more than one Future Funding Note,
upon satisfaction of the applicable conditions set forth in this Section 1.7,
the holders of such Future Funding Notes shall fund any requested advance of the
Future Funding Component sequentially in accordance with the numerical
designation of the applicable Future Funding Note, until each Future Funding
Note is fully funded.

 

(g)          All advances of the Future Funding Component shall be evidenced by
the Future Funding Notes in accordance with Section 1.1(a) hereof. Any
obligations and rights relating to the Future Funding Component pursuant to
Section 1.7(b)-(f) hereof shall be the sole obligations and rights of the
holders of the Future Funding Notes and any reference to Lender in Sections
1.7(b)-(e) hereof shall be deemed to mean solely the holders of the Future
Funding Note. Notwithstanding anything to the contrary contained herein, the
holders of the Initial Advance Notes shall have no obligation hereunder to make
any advance of the Future Funding Component, it being acknowledged that the
obligation to make any advance of the Future Funding Component shall solely be
the obligation of the holders of the Future Funding Notes. No claim may be made
by Borrower against any holder of the Initial Advance Notes or the directors,
officers, employees, attorneys or agents of any holder of the Initial Advance
Notes for any damages of any nature whatsoever in respect of any claim
whatsoever for breach of the obligations of the holders of the Future Funding
Notes to make an advance of the Future Funding Component in accordance with the
terms of Section 1.7(b) hereof, and Borrower hereby waives, releases and agrees
not to sue any holder of the Initial Advance Notes upon any claim for any such
damages.

 

42

 

 

ARTICLE II

 

VOLUNTARY PREPAYMENT AND ASSUMPTION

 

Section 2.1.          Voluntary Prepayment.

 

(a)          Borrower shall have the right, at its option, upon 30 days’ prior
written notice to Lender, to prepay the Loan in whole or in part at any time,
provided that Borrower shall make a simultaneous and pro-rata prepayment of the
Mezzanine Loan, with the result that the ratio of the Principal Indebtedness to
the Mezzanine Loan Principal Indebtedness remains unchanged. Each such
prepayment shall be accompanied by (i) the amount of interest that would have
been earned on the Loan during the Interest Accrual Period relating to the
applicable Payment Date (if prepaid on a Payment Date) or the succeeding Payment
Date (if prepaid on any date other than a Payment Date) had the prepayment not
occurred and (ii) except as otherwise provided herein, the Spread Maintenance
Premium if such prepayment occurs during the Spread Maintenance Period.
Following any such prepayment, Borrower may release or transfer, free and clear
of the Lien of the Loan Documents, a portion of the notional amount of the
Interest Rate Cap Agreement equal to the amount of such prepayment. Borrower’s
notice of prepayment shall create an obligation of Borrower to prepay the Loan
as set forth therein, but may be rescinded with five (5) Business Days’ written
notice to Lender (of the original or extended date, but subject to payment of
any reasonable out-of-pocket costs and expenses resulting from such rescission)
or extended by up to thirty (30) days by written notice to Lender delivered no
less five (5) Business Days prior to the intended prepayment.

 

(b)          If any Note has been bifurcated into multiple Note Components
pursuant to Section 1.1(c), so long as no Event of Default is then continuing,
all prepayments of the Loan shall be applied to the Note Components pro rata.
During the continuance of an Event of Default, any prepayment of the Loan shall
be applied in such order as Lender shall determine in its sole discretion.

 

(c)          If the Debt Yield is less than the applicable Debt Yield Threshold
as of the Test Period immediately prior to the Extension Term, Borrower shall be
permitted to (but not obligated to) prepay a portion of the Loan (and Mezzanine
Borrower shall make a simultaneous pro rata prepayment of the Mezzanine Loan) in
the aggregate amount required to cause the Debt Yield to equal or exceed the
Debt Yield Threshold, which prepayment shall be accompanied by interest on the
principal amount so prepaid through the (x) prior to a Securitization, the date
such prepayment is made and (y) after a Securitization, the end of the Interest
Accrual Period in which such prepayment is made; provided, however, that none of
the Future Funding Components shall be used to prepay the Loan.

 

43

 

 

(d)          Borrower shall be permitted to (but not obligated to) prepay a
portion of the Loan (and Mezzanine Borrower shall make a simultaneous pro rata
prepayment of the Mezzanine Loan) in the aggregate amount necessary to increase
the Debt Yield to avoid the commencement of a Cash Flow Sweep Period or, if
there is an ongoing Cash Flow Sweep Period, to cause the termination of such
Cash Flow Sweep Period, which prepayment shall be accompanied by interest on the
principal amount so prepaid through (x) prior to a Securitization, the date such
prepayment is made and (y) after a Securitization, the end of the Interest
Accrual Period in which such prepayment is made; provided, however, that none of
the Future Funding Component shall be used to prepay the Loan. So long no Event
of Default is then continuing, Borrower shall have the right (but not the
obligation) to direct Lender to use funds in the Cash Flow Sweep Reserve
Account, if any, to prepay the Loan and make a simultaneous pro rata prepayment
of the Mezzanine Loan in the aggregate amount necessary to increase the Debt
Yield to avoid the commencement of a Cash Flow Sweep Period or, if there is an
ongoing Cash Flow Sweep Period, to cause the termination of such Cash Flow Sweep
Period.

 

Section 2.2.          Transfers of Equity Interests in Borrower.

 

(a)           No direct or indirect equity interests in Borrower shall be
conveyed or otherwise transferred to any Person without Lender’s approval (in
its sole discretion), except in connection with a foreclosure by Mezzanine
Lender under the Mezzanine Loan or any Additional Mezzanine Lender under the
Additional Mezzanine Loan Documents, or unless the following conditions are
satisfied:

 

(i)          no Event of Default shall be continuing at the time of such
conveyance or transfer;

 

(ii)         no Prohibited Change of Control or Prohibited Pledge shall occur as
a result thereof;

 

(iii)        if such conveyance or transfer results in any Person acquiring more
than 49% of the direct or indirect equity interest in any Required SPE (even if
not constituting a Prohibited Change of Control), Borrower shall have delivered
to Lender with respect to such Person a new non-consolidation opinion or
modification to the Nonconsolidation Opinion in substantially the form of the
Nonconsolidation Opinion or otherwise approved by Lender, such approval not to
be unreasonably withheld, delayed or conditioned;

 

(iv)        Borrower shall have paid the reasonable out-of-pocket costs and
expenses (if any) of the Rating Agencies and reimbursed Lender for its
reasonable out-of-pocket costs and expenses incurred in connection with any such
conveyance or transfer, provided that no fee shall be payable to Lender or
Servicer or Rating Agencies with respect to such transfer; and

 

(v)         Lender shall have received 10 days advance written notice of such
conveyance or transfer; and

 

(vi)        if, as a result of such conveyance or transfer, there is a new
guarantor, such guarantor (a) is a Qualified Equityholder and (b) shall execute
and deliver a new recourse guaranty and environmental indemnity in form and
substance substantially similar to that delivered to Lender at closing of the
Loan.

 

(b)          Notwithstanding the foregoing, the following shall be permitted
without Lender’s consent or the payment of any fees or (except as noted below)
satisfaction of any other condition:

 

44

 

 

(i)          the offer, sale, listing, transfer or issuance by NY REIT of (i)
securities that are listed on the New York Stock Exchange, the NASDAQ Global
Select Market or another nationally recognized stock exchange or (ii) securities
that are sold in the ordinary course of business and in accordance with all
applicable legal requirements to investors in a manner consistent with previous
offerings and sales conducted by NY REIT or its Affiliates to date; or

 

(ii)         subject to satisfaction of the conditions in Sections 2.2(a)(iii),
2.2(a)(iv) and 2.2(a)(vi), the merger or acquisition of all, or substantially
all, of the direct or indirect interests in NYROP by any Person provided that at
all times NYROP is Controlled by NY REIT or by one or more Qualified
Equityholders.

 

Section 2.3.          Retail Unit Release.

 

(a)          From and after a Condominium Conversion in accordance with Section
2.3(d), provided no Event of Default shall have occurred and be continuing,
Borrower shall have the right to obtain a release of the lien of the Mortgage
(and related Loan Documents) on the Retail Unit upon satisfaction of the
following conditions precedent as reasonably determined by Lender:

 

(i)          not less than 30 days, nor more than 90 days, prior to the date on
which the Borrower proposes a release to occur (the “Release Date”), Borrower
shall provide to Lender a notice specifying the proposed Release Date, which
notice shall be revocable without penalty by Borrower up to two Business Days
prior to the Release Date (subject to payment by Borrower of any reasonable
out-of-pocket costs and expenses incurred by Lender in connection with the
release), provided that Borrower shall have the right to adjourn the Release
Date for a period of up to 30 days by delivering notice of such adjournment to
Lender prior to the then-scheduled Release Date;

 

(ii)         such release shall be in connection with a bona fide sale of the
Retail Unit to a third party that is not an Affiliate of either Borrower or
Guarantor pursuant to an arms-length transaction;

 

(iii)        Borrower shall make a principal payment to be applied against the
principal balance of the Loan in accordance with Section 2.1 in an aggregate
amount equal to the Release Price, together with the amount of interest
theretofore accrued but unpaid in respect of the principal amount so prepaid,
plus the amount of interest that would have accrued on the principal amount so
prepaid had it remained outstanding through (x) prior to a Securitization, the
date such prepayment is made and (y) after a Securitization, end of the Interest
Accrual Period in which such prepayment is made and, in each case if applicable,
the Spread Maintenance Premium;

 

(iv)        Lender shall have received reasonably satisfactory evidence that the
Mezzanine Borrower shall have satisfied all of the conditions to the proposed
release set forth in the Mezzanine Loan Agreement, including a principal payment
against the Mezzanine Loan equal to the Mezzanine Loan Release Price;

 

45

 

 

(v)         Borrower shall have complied in all material respects with all
requirements of and obtained all approvals, if any, required under any Leases
and/or Material Agreements (including, without limitation, those documents
related to the creation or operation of a condominium association or similar
regime) applicable to the release of the Retail Unit, and the release shall not
violate in any material respect any of the provisions of any of the foregoing
(except to the extent such provisions have been waived or otherwise amended in
such a manner that Borrower is no longer in violation thereof);

 

(vi)        after giving effect to such release, the Debt Yield for the
remaining Property is at least equal to the greater of (x) the Debt Yield for
the Property (including the Retail Unit) immediately prior to giving effect to
such release and (y) 8.0%;

 

(vii)       after giving effect to such release, the Lender 80% Determination
shall have been satisfied;

 

(viii)      Borrower shall deliver to Lender an Officer’s Certificate certifying
that the requirements set forth in this Section 2.4 have been satisfied; and

 

(ix)         Borrower shall pay all reasonable out-of-pocket costs and expenses
of Lender actually incurred in connection with the release of the Retail Unit,
including without limitation Lender’s reasonable attorneys’ fees and expenses.

 

(b)          In connection with a release of the Retail Unit in accordance with
the provisions of Section 2.3(a), Borrower shall submit to Lender, not less than
five Business Days prior to the Release Date, a release of Lien and related Loan
Documents or applicable documents severing a portion of the Mortgage securing
the Release Price paid and assigning the same (and related Loan Documents) for
execution by the Lender with respect to the Retail Unit. Such release shall be
in a form appropriate in the jurisdiction in which the Retail Unit is located
and shall contain standard provisions protecting the rights of a releasing
lender. In addition, Borrower shall use commercially reasonable efforts to
promptly deliver to Lender such other documentation as Lender may reasonably
request (if the same is customary for such release) in connection with such
release to evidence such release.

 

(c)          In connection with a release of the Retail Unit in accordance with
the provisions of Section 2.3(a), at Borrower’s sole cost and expense, Lender
shall reasonably cooperate with Borrower to structure such release in a manner
requested by Borrower (including interim transfers to a newly formed
single-purpose entity) provided the same does not impair Lender’s remaining
Collateral, the continued validity of any of the Loan Documents or result in a
waiver of any of the requirements of Section 2.3(a) or any of Borrower’s
obligations under the Loan Documents.

 

(d)          In connection with the release of the Retail Unit, Borrower shall
have the right to convert the entire Property to a commercial condominium form
of ownership (a “Condominium Conversion”), subject to the terms and full
satisfaction of all of the conditions precedent set forth below:

 

46

 

 

(i)          Lender shall have received at least sixty (60) days prior notice of
the date of the proposed Condominium Conversion (the “Condominium Conversion
Notice”), which notice may be revoked or postponed upon three (3) Business Days
notice to Lender; provided that Borrower reimburses Lender for any reasonable
out-of-pocket costs and expenses, including reasonable attorney’s fees and
disbursements, actually incurred by Lender in connection with the proposed
Condominium Conversion;

 

(iii)        no Event of Default has occurred and is continuing on the date
Lender receives the Condominium Conversion Notice or on the date of the
consummation of the Condominium Conversion;

 

(iv)        the resulting condominium regime provided for thereunder (the
“Condominium”) shall consist of commercial condominium units (each, a
“Condominium Unit” and, collectively, the “Condominium Units”) and related
common area with a cost-sharing program between the Condominium Units and Lender
shall have approved the Condominium Units, common area, the portions of the
Property to be included therein, and the cost-sharing program in Lender’s
reasonable discretion;

 

(v)          Lender shall have received and approved in its reasonable
discretion all documents, conveyances, instruments and agreements to be entered
into in connection with the Condominium Conversion, including, without
limitation, the applicable condominium declaration and bylaws (such documents,
instruments and agreements, collectively, the “Condominium Documents”);

 

(vi)        the implementation of the Condominium Conversion will not result in
the violation of any Legal Requirements or the terms of any Permitted
Encumbrances, Leases or Material Agreements in any material respect, or give
rise to any termination, cancellation or abatement right under any Lease,
Permitted Encumbrance or other Material Agreement affecting or relating to the
use and/or operation of the Property and Borrower shall have delivered to Lender
an Officer’s Certificate certifying as to the foregoing;

 

(vii)       Lender shall have received such usual and customary documents,
instruments, financing statements and other agreements and assurances as may be
reasonably required by Lender to reflect the Condominium Conversion in the Loan
Documents, including, but not limited to, an amendment to the Mortgage and
amendments and reaffirmations to the terms and conditions hereof and of the
other Loan Documents reasonably required by Lender in connection with the
Condominium Conversion, the Condominium Documents and/or the other terms and
provisions of this Section (but otherwise not imposing any other material
changes to the Loan Documents and not increasing Borrower’s obligations or
Lender’s rights or reducing Borrower’s rights or Lender’s obligations under the
Loan Documents) (such amendments, collectively, the “Condominium Conversion
Amendments”);

 

(viii)      Borrower shall have delivered to Lender evidence such that Lender
may reasonably conclude that (A) after giving effect to the Condominium
Conversion and the implementation of the terms and conditions set forth in this
Section 2.3(d), each Condominium Unit shall be a separate tax lot, and (B)
Borrower has obtained all necessary approvals, consents or permits and made all
necessary filings under all applicable Legal Requirements with respect to the
Condominium Conversion and the implementation of the terms and conditions set
forth in this Section 2.3(d) (whether from applicable Governmental Authorities,
parties to Permitted Encumbrances affecting the Property or otherwise);

 

47

 

 

(ix)         In connection with the Condominium Conversion and the
implementation of the terms and conditions set forth in this Section 2.3(d),
Borrower shall have delivered to Lender such other information reflecting such
Condominium Conversion and implementation, including condominium board
estoppels, approvals or other documents or instruments as may be reasonably
requested by Lender;

 

(x)          Borrower shall pay all of Lender’s reasonable out-of-pocket costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses) in connection with the Condominium Conversion and the implementation
of the terms and conditions of this Section 2.3(d);

 

(xi)         Lender shall have received reasonably satisfactory evidence that
the Mezzanine Borrower shall have satisfied all of the conditions to the
Condominium Conversion set forth in the Mezzanine Loan Agreement;

 

(xii)        Borrower shall have delivered and paid for in full such
endorsements, supplements and amendments to the Title Insurance Policy as may be
reasonably required by Lender to reflect the Condominium Conversion and the
implementation of the terms and conditions of this Section 2.3(d), including a
so-called condominium endorsement to the Title Insurance Policy insuring the
creation of the Condominium, confirming no change in the priority of the
Mortgage (provided the Mortgage will be subject to the Condominium Documents as
provided in Section 2.3(d)(xiii) below) or in the amount of the insurance or the
coverage under the Title Insurance Policy and insuring the rights and benefits
under any reciprocal easement or similar agreement created in connection with
the Condominium Conversion; and

 

(xiii)       Borrower shall submit to Lender, not less than ten (10) days prior
to the date of such Condominium Conversion, a subordination of lien (and related
Loan Documents) to the Condominium Documents for execution by Lender, which such
subordination shall only be executed and effective upon the consummation of the
Condominium Conversion in accordance with the applicable terms and conditions
hereof. Such subordination shall be in a form appropriate in the jurisdiction in
which the Property is located and shall otherwise be reasonably satisfactory to
Lender; in addition, Borrower shall provide an Officer’s Certificate certifying
that such subordination documentation (A) is in compliance with all applicable
Legal Requirements, (B) will effect such subordination in accordance with the
terms of this Agreement and (C) will not otherwise impair or otherwise adversely
affect the liens, security interests and other rights of Lender under the Loan
Documents (subject to the subordination documentation).

 

48

 

 

ARTICLE III

ACCOUNTS

 

Section 3.1.          Cash Management Account.

 

(a)          On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Clearing Account Bank a lockbox account into which
all Revenues from the Property will be deposited (the “Clearing Account”). As a
condition precedent to the closing of the Loan, Borrower shall cause the
Clearing Account Bank to execute and deliver an agreement (as modified or
replaced in accordance herewith, a “Clearing Account Agreement”) which provides,
inter alia, that Borrower shall have no access to funds in the Clearing Account
and that at the end of each Business Day the Clearing Account Bank will remit
all amounts contained therein directly into the Operating Account; provided that
during the continuance of an Event of Default or Cash Flow Sweep Period the
Lender shall terminate such remittances to the Operating Account and shall
direct that all funds in the Clearing Account be remitted directly into the Cash
Management Account. Within five Business Days following the Closing Date,
Borrower shall deliver to each Tenant at the Property a written notice (a
“Tenant Notice”) in the form of Exhibit B instructing that (i) all payments
under the Leases shall thereafter be remitted by them directly to, and deposited
directly into, the Clearing Account, and (ii) such instruction may not be
rescinded unless and until such Tenant receives from Borrower or Lender a copy
of Lender’s written consent to such rescission. Borrower shall send a copy of
each such written notice to Lender and shall redeliver such notices to each
Tenant until such time as such Tenant complies therewith. Borrower shall cause
all cash Revenues relating to the Property and all other money received by
Borrower or the Approved Property Manager with respect to the Property (other
than tenant security deposits required to be held in escrow accounts) to be
deposited in the Clearing Account by the end of the first Business Day following
Borrower’s or the Approved Property Manager’s receipt thereof.

 

(b)          On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account (the “Cash
Management Account”) pursuant to the Cash Management Agreement. During the
continuance of an Event of Default or if the Clearing Account Bank fails to
comply with the Clearing Account Agreement or ceases to be an Eligible
Institution, Lender shall have the right at any time, upon not less than 30
days’ prior written notice to Borrower, to replace the Clearing Account Bank
with any Eligible Institution at which Eligible Accounts may be maintained
(provided that unless there is a continuing Event of Default, the choice of new
Clearing Account Bank shall be subject to the reasonable approval of Borrower)
that will promptly execute and deliver to Lender a Clearing Account Agreement
reasonably satisfactory to Lender and, so long as no Event of Default is
continuing, Borrower.

 

(c)          Borrower shall maintain at all times an Operating Account into
which amounts may be deposited from time to time pursuant to ‎Sections 3.1(a)
and ‎3.2(b). Borrower shall not permit any amounts unrelated to the Property to
be commingled with amounts on deposit in the Operating Account and shall cause
all amounts payable with respect to Operating Expenses and Capital Expenditures
for the Property to be paid from the Operating Account or the Cash Management
Account and subaccounts thereof (to the extent required or permitted hereunder)
and no other account. Borrower shall deliver to Lender each month the monthly
bank statement related to such Operating Account. So long as no Event of Default
is continuing, Borrower shall have full access to and shall be permitted to
withdraw amounts from the Operating Account for the purpose of paying bona fide
Property expenses incurred in accordance with this Agreement, to make equity
distributions from the Operating Account, and to otherwise use in any manner and
for any purpose that Borrower so determines; provided, however, that during the
continuance of a Cash Flow Sweep Period, Borrower shall only be permitted to
make one equity distribution during such Cash Flow Sweep Period in an amount no
greater than the balance of the Operating Account on the date prior to the
commencement of such Cash Flow Sweep Period (excluding any amounts in the
Operating Account required to pay Property expenses that are due and payable as
of such date). During the continuance of an Event of Default, all amounts
contained in the Operating Account shall be remitted to the Cash Management
Account.

 

49

 

 

Section 3.2.          Distributions from Cash Management Account.

 

(a)          Intentionally omitted.

 

(b)          On each Payment Date during the continuance of a Cash Flow Sweep
Period, provided no Event of Default is continuing (and, if and to the extent
Lender so elects in its sole discretion, during the continuance of an Event of
Default until the Loan has been accelerated), Lender shall transfer amounts from
the Cash Management Account, to the extent available therein, to make such
payments in the following order of priority:

 

(i)          to the Basic Carrying Costs Escrow Account, the amounts then
required to be deposited therein pursuant to Section 3.4;

 

(ii)         to Lender, the amount of all scheduled or delinquent interest and
principal on the Loan and all other amounts then due and payable under the Loan
Documents (with any amounts in respect of principal paid last);

 

(iii)        to the Operating Account, an amount equal to the Budgeted Operating
Expenses for the month in which such Payment Date occurs; provided that the
amounts disbursed to such account pursuant to this clause (iii) shall be used by
Borrower solely to pay Budgeted Operating Expenses for such month (Borrower
agreeing that, in the event that such Budgeted Operating Expenses exceed the
actual operating expenses for such month, such excess amounts shall be remitted
by Borrower to the Cash Management Account prior to the next succeeding Payment
Date) and provided further that no amounts will be disbursed to Borrower in
respect of the fees of the Approved Property Manager to the extent such fees
exceed the Maximum Management Fee;

 

(iv)        to the Capital Expenditure Reserve Account, the amount required to
be deposited therein pursuant to Section 3.6;

 

(v)         until Lender shall have received notice from Mezzanine Lender that
the Mezzanine Loan has been repaid in full and provided that no Event of Default
is then continuing, to Mezzanine Lender, all scheduled interest then due and
payable or past due and payable to Mezzanine Lender under the Mezzanine Loan
Agreement, as specified by Mezzanine Lender pursuant to Mezzanine Lender’s
written instructions to Lender; and

 

50

 

 

(vi)        all remaining amounts to the Cash Flow Sweep Reserve Account,
including if an Event of Default is continuing and Lender makes the election
described in Section 3.2(b) above.

 

(c)          If on any Payment Date the amount in the Cash Management Account is
insufficient to make all of the transfers described above (other than the
payment to Mezzanine Lender under clause (v) above and the remittances of excess
cash to the Cash Flow Sweep Reserve Account or the Operating Account), then
Borrower shall remit to the Cash Management Account on such Payment Date the
amount of such deficiency. If Borrower fails to remit such amount to the Cash
Management Account or otherwise to provide to Lender evidence that the
obligations for which such remittances are to be paid or have been paid on any
Payment Date, the same shall constitute an immediate Event of Default and, in
addition to all other rights and remedies provided for under the Loan Documents,
Lender may disburse and apply the amounts in the Collateral Accounts in
accordance with Section 3.11(c).

 

(d)          All transfers of Borrower’s funds from the Cash Management Account
or other sources to or for the benefit of Mezzanine Lender or Mezzanine Borrower
pursuant to this Agreement, the Cash Management Agreement or any of the other
Loan Documents, are intended by Borrower and Mezzanine Borrower to constitute,
and shall constitute, distributions from Borrower to Mezzanine Borrower in
accordance with the Delaware Limited Liability Company Act.

 

(e)          Lender may conclusively rely upon any notice received from
Mezzanine Lender with respect to the amount then payable under the applicable
Mezzanine Loan Agreement and with respect to the occurrence, continuance or
termination of any Mezzanine Loan Event of Default. Lender shall be under no
duty to inquire into or investigate the validity, accuracy or content of any
such notice.

 

Section 3.3.          Loss Proceeds Account.

 

(a)          Upon the occurrence of a Casualty or Condemnation, Lender will
establish and maintain an Eligible Account (which may be a subaccount of the
Cash Management Account) for the purpose of depositing any Loss Proceeds (the
“Loss Proceeds Account”).

 

(b)          Provided no Event of Default is continuing, funds in the Loss
Proceeds account shall be applied in accordance with Section 5.16.

 

Section 3.4.          Basic Carrying Costs Escrow Account.

 

(a)          Lender will establish and maintain an Eligible Account (which may
be a subaccount of the Cash Management Account) for the purpose of reserving
amounts payable by Borrower in respect of Taxes and insurance premiums (the
“Basic Carrying Costs Escrow Account”).

 

(b)          On the Closing Date, the Basic Carrying Costs Escrow Account shall
be funded in an amount equal to the sum of (i) an amount sufficient to pay all
Taxes by the 30th day prior to the date they come due, assuming subsequent
monthly fundings on Payment Dates of 1/12 of projected annual Taxes, plus (ii)
an amount sufficient to pay all insurance premiums by the 30th day prior to the
date they come due, assuming subsequent monthly fundings on Payment Dates of
1/12 of projected annual insurance premiums.

 

51

 

 

(c)          On each subsequent Payment Date, Borrower shall deposit or cause to
be deposited therein (unless deposited pursuant to Section 3.2(b)) an amount
equal to the sum of:

 

(A)         1/12 of the Taxes that Lender reasonably estimates, based on
information provided by Borrower, will be payable during the next ensuing 12
months, plus

 

(B)         1/12 of the insurance premiums that Lender reasonably estimates,
based on information provided by Borrower, will be payable during the next
ensuing 12 months;

 

provided, however, that if at any time Lender reasonably determines that the
amount in the Basic Carrying Costs Escrow Account will not be sufficient to
accumulate (upon payment of subsequent monthly amounts in accordance with the
provisions of this Agreement) the full amount of all installments of Taxes and
insurance premiums by the date on which such amounts come due, then Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to the Basic Carrying Costs Escrow Account by the amount that Lender
reasonably estimates is sufficient to achieve such accumulation.

 

(d)          Borrower shall provide Lender with copies of all tax and insurance
bills relating to the Property promptly after Borrower’s receipt thereof. Lender
will apply amounts in the Basic Carrying Costs Escrow Account toward the
purposes for which such amounts are deposited therein. In connection with the
making of any payment from the Basic Carrying Costs Escrow Account, Lender may
cause such payment to be made according to any bill, statement or estimate
provided by Borrower or procured from the appropriate public office or insurance
carrier, without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any Tax, assessment, sale, forfeiture, Tax lien or title
or claim thereof unless given written advance notice by Borrower of such
inaccuracy, invalidity or other contest.

 

(e)          Intentionally Omitted.

 

(f)          Notwithstanding the terms and provisions of this Section 3.4,
Borrower shall not be required to reserve any amounts for payment of insurance
premiums as otherwise required by this Section 3.4 for so long as (A) Borrower
shall have provided Lender with evidence that insurance satisfying the
requirements set forth in Section 5.15 of this Agreement has been obtained under
a blanket policy of insurance and thereafter provides Lender with evidence of
the payment of premiums in respect thereof at least 10 days prior to the date on
which such payment would become delinquent, and (B) no Event of Default is
continuing. During the continuance of an Event of Default or at any time that
Borrower shall have failed to deliver to Lender the evidence required by the
immediately preceding sentence, amounts in respect of insurance premiums shall
be reserved in accordance with this Section 3.4.

 

Section 3.5.          Intentionally Omitted.

 

52

 

 

Section 3.6.          Capital Expenditure Reserve Account.

 

(a)          Lender will establish and maintain an Eligible Account (which may
be a subaccount of the Cash Management Account) for the purpose of reserving
amounts in respect of Capital Expenditures (the “Capital Expenditure Reserve
Account”).

 

(b)          Beginning on the Payment Date in October 2019 and on each Payment
Date thereafter, Borrower shall deposit or cause to be deposited (unless
deposited pursuant to Section 3.2(b)) into the Capital Expenditure Reserve
Account an amount equal to the Monthly Capital Expenditure Amount.

 

(c)          Upon the request of Borrower at any time that no Event of Default
is continuing (but not more often than once per calendar month), no more than
twenty (20) days after delivery to Lender of the items required or requested by
Lender under Section 3.6(c)(i) through (iii) below, Lender shall cause
disbursements to Borrower from the Capital Expenditure Reserve Account to
reimburse Borrower for (i) Capital Expenditures that are consistent with the
Annual Budget or, as applicable, the Approved Annual Budget, (ii) unbudgeted
extraordinary Capital Expenditures approved by Lender in its reasonable
discretion or (iii) Approved Base Building Work, in Lender’s reasonable
discretion; provided that:

 

(i)          Borrower shall deliver to Lender invoices evidencing that the costs
for which such disbursements are requested are due and payable;

 

(ii)         Borrower shall deliver to Lender an Officer’s Certificate
confirming that all such costs have been previously paid by Borrower or will be
paid from the proceeds of the requested disbursement and that all conditions
precedent to such disbursement required by this Section 3.6 have been satisfied;
and

 

(iii)        Lender may condition the making of a requested disbursement on (1)
reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate and (2) with respect to disbursements
for Capital Expenditures relating to any single capital improvement costing in
excess of $500,000 in the aggregate (whether disbursed in a lump sum or multiple
installments), (x) a reasonably satisfactory site inspection, and (y) receipt of
lien releases and waivers from any contractors, subcontractors and others with
respect to such amounts (which may be conditioned on payment).

 

Section 3.7.          [Reserved].

 

Section 3.8.          Cash Flow Sweep Reserve Account.

 

(a)          Lender will establish and maintain an Eligible Account (which may
be a subaccount of the Cash Management Account) for the deposit of amounts
required to be deposited therein in accordance with Section 3.2(b) (the “Cash
Flow Sweep Reserve Account”).

 

53

 

 

(b)          Provided that no Event of Default is then continuing, Lender shall
release (i) to Lender and Mezzanine Lender, amounts required to make the
prepayment permitted under Section 2.1(d) if and as directed by Borrower, (ii)
to the Operating Account all amounts then contained in the Cash Flow Sweep
Reserve Account within three (3) Business Days after the date that such Event of
Default or Cash Flow Sweep Period is no longer continuing, as applicable, if
Borrower delivers to Lender evidence reasonably satisfactory to Lender
establishing that no Cash Flow Sweep Period is then continuing and (iii) subject
to Lender’s approval in its sole discretion, to the Operating Account any
amounts permitted to be funded in accordance with Section 3.6(c) to the extent
the Capital Expenditure Account does not contain sufficient funds to fund such
amounts. Such a release shall not preclude the subsequent commencement of a Cash
Flow Sweep Period and the deposit of amounts into the Cash Flow Sweep Reserve
Account as set forth in Section 3.2(b).

 

Section 3.9.          Unfunded Obligations Account.

 

(a)          If the Unfunded Obligations Amount is greater than zero, Lender
shall establish and maintain an Eligible Account (which may be a subaccount of
the Cash Management Account) for the purpose of reserving for Unfunded
Obligations required to be funded by Borrower (the “Unfunded Obligations
Account”).

 

(b)          On the Closing Date, Borrower shall deposit into the Unfunded
Obligations Account an amount equal to the Unfunded Obligations Amount. Borrower
and Lender acknowledge that Borrower has provided the Unfunded Obligations
Guaranty in accordance with Section 3.9(f) in lieu of reserving the Unfunded
Obligations Amount.

 

(c)          Borrower shall perform its obligations in respect of the Unfunded
Obligations when and as due under the respective Leases or other applicable
agreements in a good and workmanlike manner and free of all Liens upon
completion.

 

(d)          After funding the Unfunded Obligations Account, upon the request of
Borrower at any time that no Event of Default is continuing (but not more often
than once per calendar month) no more than twenty (20) days after delivery to
Lender of the items required or requested by Lender under Section 3.9(d)(i)
through (iii) below, Lender shall cause disbursements to Borrower from the
Unfunded Obligations Account to reimburse Borrower for the costs and expenses
incurred in the performance of Unfunded Obligations, provided that

 

(i)          Borrower shall deliver to Lender invoices evidencing that the costs
for which such disbursements are requested are due and payable;

 

(ii)         Borrower shall deliver to Lender an Officer’s Certificate
confirming that all such costs have been previously paid by Borrower or will be
paid from the proceeds of the requested disbursement and that all conditions
precedent to such disbursement required by this Section 3.9 have been satisfied;
and

 

54

 

 

(iii)        Lender may condition the making of a requested disbursement on (1)
reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate and (2) with respect to disbursements
for any single Unfunded Obligation costing in excess of $500,000 in the
aggregate (whether disbursed in a lump sum or multiple installments), (x)
reasonably satisfactory site inspections, if applicable, and (y) if applicable,
receipt of lien releases and waivers from any contractors, subcontractors and
others with respect to such amounts (which may be conditioned on payment).

 

(e)          Upon payment or performance, as applicable, of the Unfunded
Obligations identified on any line on Schedule D, and provided no Event of
Default is then continuing, the remainder of the portion of the Unfunded
Obligations Account held for such line item (as shown adjacent to such line item
on Schedule D) shall promptly be remitted to Borrower, except that any amounts
in respect of free rent shall be remitted to the Cash Management Account if
there is a Cash Flow Sweep Period in effect. Upon the payment or performance in
full of all Unfunded Obligations, provided no Event of Default or Cash Flow
Sweep Period is then continuing, any amounts then remaining in the Unfunded
Obligations Account shall promptly be remitted to the Operating Account and the
Unfunded Obligations Account will no longer be maintained.

 

(f)          Borrower, at its election, may replace the amounts required to be
deposited into the Unfunded Obligations Account by delivering to Lender either
(i) one or more Qualified Letters of Credit in amount(s) equal to the amounts
being so replaced or (ii) a Qualified Guaranty for the amount equal to the
amounts being so replaced (and provided no Event of Default is continuing, upon
delivery of any such Qualified Letter of Credit or Qualified Guaranty, as
applicable, any of the amounts so replaced shall be promptly remitted to
Borrower). Lender shall be entitled to draw on any such Qualified Letter of
Credit, and hold the proceeds of such draws as additional Collateral,
immediately and without further notice, (a) upon the occurrence and during the
continuance of any Event of Default, (b) if Borrower shall not have delivered to
Lender, no less than 30 days prior to the termination of any Qualified Letter of
Credit, a replacement Qualified Letter of Credit reasonably satisfactory to
Lender, or (c) if Borrower shall not have delivered to Lender, within 10 days
after Lender has delivered written notice to Borrower that the issuer of such
Qualified Letter of Credit ceases to be an Eligible Institution, a replacement
Qualified Letter of Credit reasonably satisfactory to Lender. Lender shall be
entitled to enforce any such Qualified Guaranty, and hold the proceeds of such
enforcement as additional Collateral, immediately and without further notice,
(a) upon the occurrence and during the continuance of any Event of Default or
(b) if the Guarantor is replaced pursuant to Section 2.2 and Borrower shall not
have delivered to Lender a replacement Qualified Guaranty reasonably
satisfactory to Lender from such new guarantor. Provided no Event of Default is
continuing, if so requested by Borrower in writing, Borrower shall have the
right to replace any Qualified Letter of Credit or Qualified Guaranty delivered
to Lender pursuant to this Section by remitting to the Unfunded Obligations
Account the amount that would have been contained therein as of such date had
Borrower not delivered such Qualified Letter of Credit or Qualified Guaranty and
the deposits required pursuant to this Agreement had been made into the Unfunded
Obligations Account (reduced by any subsequent payment by Borrower of any
Unfunded Obligations as set forth on Schedule D), and upon depositing such
amount into the Unfunded Obligations Account, (i) Lender shall return to
Borrower the applicable Qualified Letter of Credit and Borrower shall be
permitted to cancel the same, or, as applicable (ii) the Qualified Guaranty
shall terminate and have no further force and effect. Upon the earlier of (x)
payment of all Unfunded Obligations and (y) repayment of the Indebtedness in
full, (i) any Qualified Letter of Credit held by Lender pursuant to this Section
shall be promptly returned to Borrower, and Borrower shall be permitted to
cancel the same and (ii) any Qualified Guaranty held by Lender pursuant to this
Section shall terminate and have no further force and effect.

 

55

 

 

(g)          Whenever a Lease is terminated, whether by buy-out, cancellation,
default or otherwise, and Borrower receives any payment, fee or penalty in
respect of such termination (a “Termination Fee”), Borrower shall promptly cause
such Termination Fee to be deposited into the Unfunded Obligations Account.
Provided no Event of Default is continuing, (i) Lender shall disburse such
Termination Fee or portion thereof to Borrower no later than ten (10) days after
written request of Borrower in respect of Leasing Commissions and Tenant
Improvement costs incurred by Borrower in connection with a replacement Lease
entered into in accordance with the terms of this Agreement in respect of the
space covered by such terminated Lease and (ii) unless a Cash Flow Sweep Period
is continuing, the remainder of such Termination Fee or portion thereof, if any,
shall be remitted to the Operating Account after the space covered by such
terminated Lease has been relet, the replacement Tenant is in occupancy and has
commenced paying rent under the replacement Lease and all Leasing Commissions
and Tenant Improvement costs relating to such space have been paid.

 

(h)          Notwithstanding anything to the contrary contained in this Section,
Borrower shall not be required to reserve any amounts in the Unfunded
Obligations Account to the extent such Unfunded Obligations are included in the
Approved Costs nor shall the Unfunded Obligations Guaranty cover such amounts.

 

Section 3.10.          Intentionally Omitted

 

Section 3.11.         Account Collateral.

 

(a)          Borrower hereby pledges the Account Collateral to Lender as
security for the Indebtedness, together with all rights of a secured party with
respect thereto, it being the intention of the parties that such pledge shall be
a perfected first-priority security interest. Each Collateral Account shall be
an Eligible Account under the sole dominion and control of Lender subject to the
terms hereof. Subject to the terms hereof, Borrower shall have no right to make
withdrawals from any of the Collateral Accounts other than the Operating
Account. Funds in the Collateral Accounts shall not be commingled with any other
monies at any time. Borrower shall execute any additional documents that Lender
in its reasonable discretion may require and shall provide all other evidence
reasonably requested by Lender to evidence or perfect its first-priority
security interest in the Account Collateral. Funds in the Collateral Accounts
shall be invested only in Permitted Investments, which Permitted Investments
shall be credited to the related Collateral Account. All income and gains from
the investment of funds in the Collateral Accounts other than the Basic Carrying
Costs Escrow Account shall be retained in the Collateral Accounts from which
they were derived. Unless otherwise required by applicable law, all income and
gains from the investment of funds in the Basic Carrying Costs Escrow Account
shall be for the account of Lender in consideration of its administration of
such Collateral Account, and Lender shall have the right at any time to withdraw
such amounts from the Basic Carrying Costs Escrow Account. All reasonable fees
of the Cash Management Bank and the Clearing Account Bank shall be paid by
Borrower pursuant to the Clearing Account Agreement and Cash Management
Agreement, respectively. After the Loan and all other Indebtedness have been
paid in full, the Collateral Accounts shall be closed and the balances therein,
if any, shall be paid to Borrower.

 

56

 

 

(b)          The insufficiency of amounts contained in the Collateral Accounts
shall not relieve Borrower from its obligation to fulfill all covenants
contained in the Loan Documents.

 

(c)          During the continuance of an Event of Default, Lender may, in its
sole discretion, apply funds in the Collateral Accounts, and funds resulting
from the liquidation of Permitted Investments contained in the Collateral
Accounts, either toward the components of the Indebtedness (e.g., interest,
principal and other amounts payable hereunder), the Loan, the Note Components
and the Notes in such sequence as Lender shall elect in its sole discretion,
and/or toward the payment of Property expenses.

 

Section 3.12.         Bankruptcy. Borrower and Lender acknowledge and agree that
upon the filing of a bankruptcy petition by or against Borrower under the
Bankruptcy Code, the Account Collateral and the Revenues (whether then already
in the Collateral Accounts, or then due or becoming due thereafter) shall be
deemed not to be property of Borrower’s bankruptcy estate within the meaning of
Section 541 of the Bankruptcy Code. If, however, a court of competent
jurisdiction determines that, notwithstanding the foregoing characterization of
the Account Collateral and the Revenues by Borrower and Lender, the Account
Collateral and/or the Revenues do constitute property of Borrower’s bankruptcy
estate, then Borrower and Lender further acknowledge and agree that all such
Revenues, whether due and payable before or after the filing of the petition,
are and shall be cash collateral of Lender. Borrower acknowledges that Lender
does not consent to Borrower’s use of such cash collateral and that, in the
event Lender elects (in its sole discretion) to give such consent, such consent
shall only be effective if given in writing signed by Lender. Except as provided
in the immediately preceding sentence, Borrower shall not have the right to use
or apply or require the use or application of such cash collateral (i) unless
Borrower shall have received a court order authorizing the use of the same, and
(ii) Borrower shall have provided such adequate protection to Lender as shall be
required by the bankruptcy court in accordance with the Bankruptcy Code.

 

ARTICLE IV

 

REPRESENTATIONS

 

Borrower represents to Lender that, as of the Closing Date, except as set forth
in the Exception Report:

 

Section 4.1.          Organization.

 

(a)          Each Required SPE is duly organized, validly existing and in good
standing under the laws of the State of Delaware, and is in good standing in
each other jurisdiction where ownership of its properties or the conduct of its
business requires it to be so, and each Required SPE has all power and authority
under such laws and its organizational documents and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

 

57

 

 

(b)          The organizational chart contained in Exhibit A is true and correct
as of the date hereof.

 

Section 4.2.          Authorization. Borrower has the power and authority to
enter into this Agreement and the other Loan Documents, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated by the Loan Documents and has by proper action duly authorized the
execution and delivery of the Loan Documents.

 

Section 4.3.          No Conflicts. Neither the execution and delivery of the
Loan Documents, nor the consummation of the transactions contemplated therein,
nor performance of and compliance with the terms and provisions thereof will (i)
violate or conflict with any provision of its formation and governance
documents, (ii) violate any Legal Requirement, regulation (including Regulation
U, Regulation X or Regulation T), order, writ, judgment, injunction, decree or
permit applicable to it, (iii) violate or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
contract or other Material Agreement to which Borrower, Guarantor or any of
their direct or indirect equityholders is a party or may be bound, or (iv)
result in or require the creation of any Lien or other charge or encumbrance
upon or with respect to the Collateral in favor of any Person other than Lender.

 

Section 4.4.          Consents. No consent, approval, authorization or order of,
or qualification with, any court or Governmental Authority is required in
connection with the execution, delivery or performance by Borrower of this
Agreement or the other Loan Documents, except for any of the foregoing that have
already been obtained.

 

Section 4.5.          Enforceable Obligations. This Agreement and the other Loan
Documents have been duly executed and delivered by Borrower and constitute
Borrower’s legal, valid and binding obligations, enforceable in accordance with
their respective terms, subject to bankruptcy, insolvency and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. The Loan Documents are not subject to any right of
rescission, offset, abatement, counterclaim or defense by Borrower or Guarantor,
including the defense of usury or fraud.

 

Section 4.6.          No Default. No Default or Event of Default will exist
immediately following the making of the Loan.

 

Section 4.7.          Payment of Taxes. Borrower has filed, or caused to be
filed, all tax returns (federal, state and local) required to be filed and paid
all amounts of taxes due (including interest and penalties) except for taxes
that are not yet delinquent and has paid all other taxes, fees, assessments and
other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangible taxes) owing by it necessary to preserve the Liens in
favor of Lender.

 

58

 

 

Section 4.8.          Compliance with Law. Borrower, the Property and the use
thereof comply in all material respects with all applicable Insurance
Requirements and Legal Requirements, including building and zoning ordinances
and codes, except as specified in the zoning report delivered to or obtained by
Lender in connection with closing. The Property conforms to current zoning
requirements (including requirements relating to parking) and is neither an
illegal nor a legal nonconforming use except as specified in the zoning report
delivered to or obtained by Lender in connection with the origination of the
Loan. Borrower is not in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority the violation of which could
materially adversely affect the Property or the condition (financial or
otherwise) or business of Borrower. There has not been committed by or on behalf
of Borrower or, to Borrower’s knowledge, any other person in occupancy of or
involved with the operation or use of the Property, any act or omission
affording any federal Governmental Authority or any state or local Governmental
Authority the right of forfeiture as against the Property or any portion thereof
or any monies paid in performance of its obligations under any of the Loan
Documents. Neither Borrower nor Guarantor has purchased any portion of the
Property with proceeds of any illegal activity.

 

Section 4.9.          ERISA. Neither Borrower nor any ERISA Affiliate of
Borrower has incurred any liability, whether actual or contingent, under Title
IV or Section 302 of ERISA or Section 412 of the Code or maintains or
contributes to, or is or has been required to maintain or contribute to, any
employee benefit plan (as defined in Section 3(3) of ERISA) subject to Title IV
or Section 302 of ERISA or Section 412 of the Code, as of the date hereof or
within the six (6) year period ending on the date hereof. The consummation of
the transactions contemplated by this Agreement will not constitute or result in
any non-exempt prohibited transaction under Section 406 of ERISA, Section 4975
of the Code or substantially similar provisions under federal, state or local
laws, rules or regulations; provided that Borrower shall not be deemed to have
breached its representations and warranties set forth in this Section 4.9 by
reason of the occurrence of a non-exempt prohibited transaction resulting from
Lender’s use of Plan Assets to fund, acquire or hold an interest in the Loan (or
any portion thereof).

 

Section 4.10.        Investment Company Act. Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, registered or
required to be registered under the Investment Company Act of 1940, as amended.

 

Section 4.11.        No Bankruptcy Filing. Borrower is not contemplating either
the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of its assets or
property. Borrower does not have knowledge of any Person contemplating the
filing of any such petition against it. During the ten year period preceding the
Closing Date, no petition in bankruptcy has been filed by or against any
Required SPE, Guarantor, any of their respective affiliates or any Person that
owns or controls, directly or indirectly, 10% or more of the beneficial
ownership interests in Borrower or Guarantor and no such Persons have been
convicted of a felony. Borrower has not received notice of and is not otherwise
aware of any Tenant under a Major Lease contemplating or having filed any of the
foregoing actions.

 

Section 4.12.        Other Debt. Borrower does not have any outstanding Debt
other than Permitted Debt.

 

59

 

 

Section 4.13.        Litigation. There are no actions, suits, proceedings,
arbitrations or governmental investigations by or before any Governmental
Authority or other court or agency now filed or otherwise pending, and to
Borrower’s knowledge there are no such actions, suits, proceedings, arbitrations
or governmental investigations threatened, against or affecting Borrower,
Guarantor or the Collateral, in each case, and none of the matters listed in the
Exception Report contrary to the representation in this Section 4.13, even if
determined against Borrower or the Collateral, would reasonably be expected to
have a Material Adverse Effect).

 

Section 4.14.      Leases; Material Agreements.

 

(a)          Borrower has delivered to Lender true and complete copies of all
Leases, including all modifications and amendments thereto. No person has any
possessory interest in the Property or right to occupy the same except under and
pursuant to the provisions of the Leases. The rent roll attached to this
Agreement as Schedule E (the “Rent Roll”) is accurate and complete in all
material respects as of the Closing Date. The security deposits being held by
Borrower (including bonds or letters of credit being held in lieu of cash
security deposits) are set forth on the Rent Roll, and except as indicated on
the Rent Roll or Exception Report, no Tenant has any termination options (except
in connection with a Casualty or Condemnation), no Tenant has any extension or
renewal rights (except as set forth in its Lease), no Tenant or other party has
any option, right of first refusal or similar preferential right to purchase all
or any portion of the Property, no fixed rent has been paid more than 30 days in
advance of its due date (other than prepayment of first month’s rent as provided
in the applicable Leases) and no payments of rent are more than 30 days
delinquent. Each of the following is true and correct with respect to each
Lease:

 

(i)          such Lease is valid and enforceable and is in full force and
effect;

 

(ii)         Borrower is the sole owner of the entire lessor’s interest in such
Lease;

 

(iii)        such Lease is an arm’s-length agreement with bona fide, independent
third parties;

 

(iv)        none of the Revenues reserved in such Lease have been assigned or
otherwise pledged or hypothecated by Borrower (except such pledge or
hypothecation that will be fully terminated and released in connection with the
filing and recordation of the Mortgage and except for the Liens contemplated
pursuant to the Loan Documents);

 

(v)         neither Borrower nor, to Borrower’s knowledge, any other party under
such Lease is in default thereunder in any material respect;

 

(vi)        to Borrower’s knowledge, there exist no offsets or defenses by any
tenant under any Lease to the payment of any portion of the rents thereunder.

 

(vii)       no brokerage commissions or finders fees are due and payable
regarding any Lease; and

 

60

 

 

(viii)      (A) except for the Unfunded Obligations, all work to be performed by
the landlord under such Lease as of the Closing Date has been substantially
performed, all Tenants have accepted possession of their respective premises
under such Lease, all contributions to be made by the landlord to the Tenants
thereunder as of the Closing Date have been made and all other conditions to
each Tenant’s obligations thereunder as of the Closing Date have been satisfied
and (B) to Borrower’s knowledge, no Tenant has the right to require Borrower to
perform or finance material Tenant Improvements or Material Alterations and no
material Leasing Commissions are owed or would be owed by Borrower upon the
exercise of any Tenant’s existing renewal or expansion options under such Lease.

 

(b)          There are no Material Agreements except as described in Schedule F.
Borrower has made available to Lender true and complete copies of all Material
Agreements. Each Material Agreement has been entered into at arm’s length in the
ordinary course of business by or on behalf of Borrower. The Material Agreements
are in full force and effect and, there are no defaults thereunder by Borrower
or, to Borrower’s knowledge, any other party thereto. Borrower is not in default
in any material respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any Permitted Encumbrance
or any other agreement or instrument to which it is a party or by which it or
the Property is bound.

 

Section 4.15.        Full and Accurate Disclosure. No statement of fact
heretofore delivered by Guarantor or Borrower to Lender in writing in respect of
the Guarantor, Property or Borrower knowingly contains any untrue statement of a
material fact or omits to state any material fact necessary to make statements
contained therein not misleading unless subsequently corrected (except that the
foregoing representation, as it relates to any Environmental Report, Engineering
Report, Title Policy and zoning report delivered to Lender in connection with
the closing of the Loan, shall be limited to Borrower’s knowledge). There is no
fact, event or circumstance presently known to Borrower that has not been
disclosed to Lender that has had or could reasonably be expected to result in a
Material Adverse Effect.

 

Section 4.16.        Financial Condition. Borrower has heretofore delivered to
Lender financial statements and operating statements with respect to the
Property for the past three calendar years, and trailing twelve-month operating
statements. Such statements are accurate and complete in all material respects
and fairly present in accordance with GAAP the financial position of Borrower in
all material respects as of their respective dates and do not knowingly omit to
state any material fact necessary to make statements contained therein not
misleading. Since the delivery of such data, except as otherwise disclosed in
writing to Lender, there have occurred no changes or circumstances that have had
or are reasonably expected to result in a Material Adverse Effect.

 

Section 4.17.      Single-Purpose Requirements.

 

(a)          Each Required SPE is now, and has always been since its formation,
a Single-Purpose Entity and has conducted its business in substantial compliance
with the provisions of its organizational documents. Borrower has never (i)
owned any property other than the Property and related personal property, (ii)
engaged in any business, except the ownership, leasing and operation of the
Property or (iii) had any material contingent or actual obligations or
liabilities unrelated to the Property.

 

61

 

 

(b)          Borrower has provided Lender with true, correct and complete copies
of (i) Borrower’s current financial statements, and (ii) Borrower’s current
operating agreement or partnership agreement, as applicable, together with all
amendments and modifications thereto.

 

(c)          On or prior to the Closing Date, Borrower shall have been fully
released from any loan (other than the Loan) secured by the Property or any of
the Collateral (a “Prior Loan”), and Borrower shall not have any continuing
liability, actual or contingent, for any Prior Loan, and no recourse whatsoever
against any portion of the Property shall be available to satisfy any Prior Loan
under any circumstances.

 

Section 4.18.        Use of Loan Proceeds. No part of the proceeds of the Loan
will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulations T, U or X of the Board of Governors of the
Federal Reserve System or for any other purpose that would be inconsistent with
such Regulations T, U or X or any other Regulations of such Board of Governors,
or for any purpose prohibited by Legal Requirements or by the terms and
conditions of the Loan Documents. The Loan is solely for the business purpose of
Borrower or for distribution to Borrower’s equityholders in accordance with
Legal Requirements and no portion thereof shall be used for personal, consumer,
household or similar purposes.

 

Section 4.19.        Not Foreign Person. Borrower is not a “foreign person”
within the meaning of Section 1445(f)(3) of the Code.

 

Section 4.20.        Labor Matters. Borrower has no employees and is not a party
to any collective bargaining agreements.

 

Section 4.21.        Title. Borrower owns insurable fee simple title to the
Property and title to the related personal property owned by Borrower, to the
Collateral Accounts and to any other Collateral, in each case free and clear of
all Liens whatsoever except the Permitted Encumbrances. The Permitted
Encumbrances do not and will not, individually or in the aggregate, materially
and adversely affect or interfere with the value, or current or contemplated use
or operation, of the Property, or the security intended to be provided by the
Mortgage, the ability of the Property to generate net cash flow sufficient to
service the Loan or Borrower’s ability to pay its obligations as and when they
come due, including its ability to repay the Indebtedness in accordance with the
terms of the Loan Documents. Except as insured over by a Title Insurance Policy,
Borrower has not received written notice of (and otherwise has no actual
knowledge of) any claims for payment for work, labor or materials affecting the
Property that are or may become a Lien prior to, or of equal priority with, the
Liens created by the Loan Documents. No creditor of Borrower other than Lender
has in its possession any goods that constitute or evidence the Collateral.

 

62

 

 

Section 4.22.        No Encroachments. Except as shown on the Survey, to
Borrower’s knowledge, all of the improvements on the Property lie wholly within
the boundaries and building restriction lines of the Property, and no
improvements on adjoining property encroach upon the Property, and no easements
or other encumbrances upon the Property encroach upon any of the improvements,
so as, in either case, to materially adversely affect the value, use or
marketability of the Property, except those that are insured against by a Title
Insurance Policy.

 

Section 4.23.        Physical Condition.

 

(a)          Except for matters set forth in the Engineering Reports, to
Borrower’s knowledge, the Property and all building systems (including
sidewalks, parking lots, storm drainage system, roof, plumbing system, HVAC
system, fire protection system, electrical system, equipment, elevators,
exterior sidings and doors, irrigation system and all structural components) are
free of all material damage and are in good condition, order and repair in all
respects material to the Property’s use, operation and value.

 

(b)          Except as set forth in the Engineering Report, Borrower is not
aware of any material structural or other material defect or damages in the
Property, whether latent or otherwise.

 

(c)          Borrower has not received and is not aware of any other Person’s
receipt of notice from any insurance company or bonding company of any defects
or inadequacies in the Property that would, alone or in the aggregate, adversely
affect in any material respect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.

 

Section 4.24.        Fraudulent Conveyance. Borrower has not entered into any of
the Loan Documents with the actual intent to hinder, delay or defraud any
creditor. Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. On the Closing Date, the fair salable
value of Borrower’s aggregate assets is and will, immediately following the
making of the Loan and the use and disbursement of the proceeds thereof, be
greater than Borrower’s probable aggregate liabilities (including subordinated,
unliquidated, disputed and Contingent Obligations). Borrower’s aggregate assets
do not and, immediately following the making of the Loan and the use and
disbursement of the proceeds thereof will not, constitute unreasonably small
capital to carry out its business as conducted or as proposed to be conducted.
Borrower does not intend to, and does not believe that it will, incur debts and
liabilities (including Contingent Obligations and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts to be payable on or in respect of obligations of Borrower).

 

Section 4.25.        Management. Except for any Approved Management Agreement,
no property management agreements are in effect with respect to the Property.
The Approved Management Agreement is in full force and effect and, to Borrower’s
knowledge, there is no event of default thereunder by any party thereto and, to
Borrower’s knowledge, no event has occurred that, with the passage of time
and/or the giving of notice would constitute a default thereunder.

 

Section 4.26.        Condemnation. Borrower has not received written notice that
a Condemnation has been commenced or is contemplated or threatened with respect
to all or any portion of the Property or for the relocation of roadways
providing access to the Property.

 

63

 

 

Section 4.27.        Utilities and Public Access. The Property has adequate
rights of access to dedicated public ways (and makes no material use of any
means of access or egress that is not pursuant to such dedicated public ways or
recorded, irrevocable rights-of-way or easements) and is adequately served by
all public utilities, including water and sewer (or well and septic), necessary
to the continued use and enjoyment of the Property as presently used and
enjoyed.

 

Section 4.28.        Environmental Matters. Except as disclosed in the
Environmental Reports:

 

(i)          To Borrower’s knowledge, no Hazardous Substances are located at,
on, in or under the Property or have been handled, manufactured, generated,
stored, processed, or disposed of at, on, in or under, or have been Released
from, the Property. Without limiting the foregoing, to Borrower’s knowledge,
there is not present at, on, in or under the Property, any PCB-containing
equipment, asbestos or asbestos containing materials, underground storage tanks
or surface impoundments for any Hazardous Substance, lead in drinking water
(except in concentrations that comply with all Environmental Laws), or
lead-based paint. To Borrower’s knowledge, there is no threat of any Release of
any Hazardous Substance migrating to the Property.

 

(ii)         To Borrower’s knowledge, the Property is in compliance in all
material respects with all Environmental Laws applicable to the Property (which
compliance includes, but is not limited to, the possession of, and compliance
with, all environmental, health and safety permits, approvals, licenses,
registrations and other governmental authorizations required in connection with
the ownership and operation of the Property under all Environmental Laws).
Borrower has not received written notice that an Environmental Claim is pending
with respect to the Property, nor, to Borrower’s knowledge, is any threatened,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to Borrower or
the Property.

 

(iii)        No Liens are presently recorded with the appropriate land records
under or pursuant to any Environmental Law with respect to the Property and, to
Borrower’s knowledge, no Governmental Authority has been taking any action to
subject the Property to Liens under any Environmental Law.

 

(iv)        There have been no material environmental investigations, studies,
audits, reviews or other analyses conducted by or that are in the possession of
Borrower in relation to the Property that have not been made available to
Lender.

 

Section 4.29.        Assessments. Borrower has not received written notice of
any pending or, to Borrower’s knowledge, proposed special or other assessments
for public improvements or otherwise affecting the Property, nor are there any
contemplated improvements to the Property that may result in such special or
other assessments. No extension of time for assessment or payment by Borrower of
any federal, state or local tax has been requested in writing by Borrower.

 

64

 

 

Section 4.30.        No Joint Assessment. Borrower has not suffered, permitted
or initiated the joint assessment of the Property (i) with any other real
property constituting a separate tax lot, or (ii) with any personal property, or
any other procedure whereby the Lien of any Taxes that may be levied against
such other real property or personal property shall be assessed or levied or
charged to the Property as a single Lien.

 

Section 4.31.        Separate Lots. No portion of the Property is part of a tax
lot that also includes any real property that is not Collateral.

 

Section 4.32.        Permits; Certificate of Occupancy. Borrower has obtained
all material Permits necessary for the present and contemplated use and
operation of the Property. The uses being made of the Property are in conformity
in all material respects with the certificate of occupancy and/or material
Permits for the Property and any other material restrictions or covenants
affecting the Property, if any.

 

Section 4.33.        Flood Zone. None of the improvements on the Property is
located in an area identified by the Federal Emergency Management Agency or the
Federal Insurance Administration as a “100 year flood plain” or as having
special flood hazards (including Zones A and V), or, to the extent that any
portion of the Property is located in such an area, the Property is covered by
flood insurance meeting the requirements set forth in Section 5.15(a)(ii).

 

Section 4.34.        Security Deposits. Borrower is in compliance in all
material respects with all Legal Requirements relating to security deposits.

 

Section 4.35.        Intentionally Omitted.

 

Section 4.36.        Insurance. Borrower has obtained insurance policies
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. All premiums on such insurance policies required to be paid as
of the Closing Date have been paid for the current policy period. To Borrower’s
knowledge as to Persons other than Borrower, no Person, including Borrower, has
done, by act or omission, anything that would impair the coverage of any such
policy.

 

Section 4.37.        Intentionally Omitted. .

 

Section 4.38.        Estoppel Certificates. Borrower has requested estoppel
certificates from each Tenant on the form heretofore agreed by Lender and has
delivered to Lender true and complete copies of each estoppel certificate
received back from any Tenant prior to the Closing Date.

 

65

 

 

Section 4.39.        Federal Trade Embargos. Guarantor and each Required SPE is
in compliance with all Federal Trade Embargos in all material respects. To
Borrower’s knowledge, no Embargoed Person owns any direct or indirect equity
interest in any Required SPE. To Borrower’s knowledge, no Tenant at the Property
is identified on the OFAC List. Borrower has implemented procedures, and will
consistently apply those procedures throughout the term of the Loan, to ensure
that the foregoing representations and warranties remain true and correct in all
material respects during the term of the Loan. The representations and
warranties set forth in this Section are made only to Borrower’s knowledge with
respect to the direct and/or indirect ownership of any shares of stock in NY
REIT.

 

Section 4.40.        Survival. All of the representations of Borrower set forth
in this Agreement and in the other Loan Documents shall survive for so long as
any portion of the Indebtedness is outstanding. All representations, covenants
and agreements made by Borrower in this Agreement or in the other Loan Documents
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf. On the
date of any Securitization, on not less than five (5) Business Days’ prior
written notice, Borrower shall deliver to Lender a certification (x) confirming
that all of the representations contained in this Agreement are true and correct
as of the date of such Securitization, or (y) otherwise specifying any changes
in or qualifications to such representations as of such date as may be necessary
to make such representations consistent with the facts as they exist on such
date.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees as follows:

 

Section 5.1.          Existence; Licenses. Each Required SPE shall do or cause
to be done all things necessary to remain in existence. Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect all rights, licenses, Permits, franchises, certificates of occupancy,
consents, approvals and other agreements reasonably necessary for the continued
use and operation of the Property. Each Required SPE shall deliver to Lender a
copy of each amendment or other modification to any of its organizational
documents promptly after the execution thereof. Each Required SPE shall at all
times elect to be treated for tax purposes as a “disregarded entity” that is not
taxable as a corporation for U.S. federal tax purposes.

 

Section 5.2.          Maintenance of Property.

 

(a)          Borrower shall cause the Property to be maintained in good and safe
working order and repair, reasonable wear and tear excepted, and in keeping with
the condition and repair of properties of a similar use, value, age, nature and
construction. Borrower shall not use, maintain or operate the Property in any
manner that constitutes a public or private nuisance or that makes void,
voidable, or cancelable the premium of, any insurance then in force with respect
thereto. Subject to Section 6.13, no improvements or equipment located at or on
the Property shall be removed, demolished or materially altered without the
prior written consent of Lender (except for replacement of equipment in the
ordinary course of Borrower’s business with items of the same utility and of
equal or greater value and sales of obsolete equipment no longer needed for the
operation of the Property) which consent shall not be unreasonably withheld,
conditioned or delayed, and Borrower shall from time to time make, or cause to
be made, all reasonably necessary and desirable repairs, renewals, replacements,
betterments and improvements to the Property. Borrower shall not make any change
in the use of the Property that would materially increase the risk of fire or
other hazard arising out of the operation of the Property, or do or permit to be
done thereon anything that may in any way impair the value of the Property in
any material respect or the Lien of the Mortgage or otherwise cause or
reasonably be expected to result in a Material Adverse Effect. Borrower shall
not install or permit to be installed on the Property any underground storage
tank. Borrower shall not, without the prior written consent of Lender, permit
any drilling or exploration for or extraction, removal, or production of any
minerals from the surface or the subsurface of the Property, regardless of the
depth thereof or the method of mining or extraction thereof.

 

66

 

 

(b)          Borrower shall perform to completion all Approved Base Building
Work in a good and workmanlike manner and in accordance with Schedule I and the
Approved Annual Budget (if applicable).

 

Section 5.3.          Compliance with Legal Requirements. Borrower shall comply
with, in all material respects, and shall cause the Property to comply with and
be operated, maintained, repaired and improved in compliance with, all Legal
Requirements, Insurance Requirements and all material contractual obligations by
which Borrower is legally bound.

 

Section 5.4.          Impositions and Other Claims. Subject to Lender’s
obligations set forth in Section 3.4(d) so long as no Event of Default is
continuing, Borrower shall pay and discharge all taxes, assessments and
governmental charges levied upon it, its income and its assets as and when such
taxes, assessments and charges are due and payable, as well as all lawful claims
for labor, materials and supplies or otherwise, subject to any rights to contest
contained in the definition of Permitted Encumbrances. Borrower shall file all
federal, state and local tax returns and other reports that it is required by
law to file. If any law or regulation applicable to Lender, any Note, any of the
Collateral or the Mortgage is enacted that deducts from the value of property
for the purpose of taxation any Lien thereon, or imposes upon Lender the payment
of the whole or any portion of the taxes or assessments or charges or Liens
required by this Agreement to be paid by Borrower, or changes in any way the
laws or regulations relating to the taxation of mortgages or security agreements
or debts secured by mortgages or security agreements or the interest of the
mortgagee or secured party in the property covered thereby, or the manner of
collection of such taxes, so as to affect the Mortgage, the Indebtedness or
Lender, then Borrower, upon demand by Lender, shall pay such taxes, assessments,
charges or Liens, or reimburse Lender for any amounts paid by Lender. Following
any such demand, Borrower shall have the right, upon 30 days advance written
notice to Lender, to repay the Indebtedness in full (but not in part) without
the payment of any Spread Maintenance Premium, prepayment premium or prepayment
fee. In addition, if in the reasonable opinion of Lender’s counsel it would be
unlawful to require Borrower to make such payment or the making of such payment
might result in the imposition of interest beyond the maximum amount permitted
by applicable law, Lender may elect to declare all of the Indebtedness to be due
and payable 90 days from the giving of written notice by Lender to Borrower
without the payment of any Spread Maintenance Premium. prepayment premium, or
prepayment fee.

 

67

 

 

Section 5.5.          Access to Property. Subject to the rights of Tenants
pursuant to their Leases, Borrower shall permit agents, representatives and
employees of Lender and the Servicer to enter and inspect the Property or any
portion thereof, and/or inspect, examine, audit and copy the books and records
of Borrower (including all recorded data of any kind or nature, regardless of
the medium of recording), at such reasonable times as may be requested by Lender
upon reasonable advance notice. If Lender shall determine in its reasonable
discretion that an Event of Default exists, the reasonable, out-of-pocket cost
of such inspections, examinations, copying or audits shall be borne by Borrower,
including the cost of all follow up or additional investigations, audits or
inquiries deemed reasonably necessary by Lender. The cost of such inspections,
examinations, audits and copying, if not paid for by Borrower following demand,
may be added to the Indebtedness and shall bear interest thereafter until paid
at the Default Rate.

 

Section 5.6.          Cooperate in Legal Proceedings. Except with respect to any
claim by Borrower against Lender, Borrower shall cooperate fully with Lender
with respect to any proceedings before any Governmental Authority that may in
any material way affect the rights of Lender hereunder or under any of the Loan
Documents and, in connection therewith, Lender may, at its election, participate
or designate a representative to participate in any such proceedings.

 

Section 5.7.          Leases.

 

(a)          Borrower shall furnish Lender with executed copies of all Leases.
All new Leases and renewals or amendments of Leases must (i) be entered into on
an arms-length basis with Tenants that are not Affiliates of Borrower and whose
identity and creditworthiness is appropriate for tenancy in property of
comparable quality, (ii) provide for rental rates and other economic terms that,
taken as a whole, are at least equivalent to then-existing market rates, based
on the applicable market, and otherwise contain terms and conditions that are
commercially reasonable, (iii) have an initial term of not more than 10 years,
(iv) not reasonably be expected to result in a Material Adverse Effect and (v)
be subject and subordinate to the Mortgage and contain provisions for the
agreement by the Tenant thereunder to attorn to Lender and any purchaser at a
foreclosure sale subject to Lender’s agreement not to disturb such Tenant’s use
of the applicable demised premises absent an event of default by such Tenant
under its applicable Lease, such attornment to be self-executing and effective
upon acquisition of title to the Property by any purchaser at a foreclosure
sale. Lender, at the request of Borrower (and at Borrower’s sole cost and
expense), shall enter into a subordination, attornment and non-disturbance
agreement on Lender’s then standard form (with such modifications thereto as may
be reasonably acceptable to Lender) or on such other form reasonably
satisfactory to Lender and Borrower, with respect to any Major Lease entered
into after the Closing Date that expressly requires the delivery of a
subordination, attornment and non-disturbance agreement.

 

(b)          Any Lease that does not conform to the standards set forth in
Section 5.7(a) shall be subject to the prior written consent of Lender, which
consent shall not be unreasonably withheld, delayed or conditioned. In addition,
all new Leases that are Major Leases, and all terminations, renewals and
amendments of Major Leases, and any surrender of rights under any Major Lease
(except in accordance with the terms of such Major Lease), shall be subject to
the prior written consent of Lender, which consent shall not be unreasonably
withheld, delayed or conditioned. With respect to every consent or approval or
waiver of the Lender required or requested under this Section 5.7(b), such
consent shall be deemed given if the following conditions are met:

 

68

 

 

(i)          no Event of Default shall have occurred and be continuing (either
at the date of any notices specified below or as of the effective date of any
deemed approval);

 

(ii)         Borrower shall have sent Lender an email request for approval with
respect to such matter to the Deemed Consent Notice Parties and otherwise in
accordance with the applicable terms and conditions hereof (the “Initial
Notice”), which such Initial Notice shall have been (A) accompanied by any and
all required information and documentation relating thereto as may be reasonably
required in order to approve or disapprove such matter (the “Approval
Information”) and (B) marked in bold lettering with the following language:
“LENDER’S RESPONSE IS REQUIRED WITHIN SEVEN (7) BUSINESS DAYS OF RECEIPT OF THIS
NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND
LENDER” and the subject line containing the Initial Notice shall have been
marked “PRIORITY-DEEMED APPROVAL MAY APPLY”;

 

(iii)        Lender shall have failed to approve or disapprove the request set
forth in the Initial Notice within the aforesaid time-frame;

 

(iv)        Borrower shall have sent Lender an email request for approval with
respect to such matter to the Deemed Consent Notice Parties and otherwise in
accordance with the applicable the terms and conditions hereof (the “Second
Notice”), which such Second Notice shall have been (A) accompanied by the
Approval Information and (B) marked in bold lettering with the following
language: “LENDER’S RESPONSE IS REQUIRED WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE
UNDERSIGNED AND LENDER” and the subject line containing the Second Notice shall
have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”; and

 

(v)         Lender shall have failed to approve or disapprove the request set
forth in the Second Notice within the aforesaid time-frame.

 

(c)          Borrower shall (i) observe and punctually perform all the material
obligations imposed upon the lessor under the Leases, including satisfaction of
all Unfunded Obligations; (ii) enforce all of the material terms, covenants and
conditions contained in the Leases on the part of the lessee thereunder to be
observed or performed, short of termination thereof, except that Borrower may
terminate any Lease following a material default thereunder by the respective
Tenant; (iii) not collect any of the rents thereunder more than one month in
advance; (iv) not execute any assignment of lessor’s interest in the Leases or
associated rents other than the assignment of rents and leases under the
Mortgage; (v) not cancel or terminate any guarantee of any of the Major Leases
without the prior written consent of Lender, which consent shall not be
unreasonably withheld, delayed or conditioned; and (vi) not permit any
subletting of any space covered by a Lease or an assignment of the Tenant’s
rights under a Lease, except in strict accordance with the terms of such Lease.
Borrower shall deliver to each new Tenant a Tenant Notice upon execution of such
Tenant’s Lease, and promptly thereafter deliver to Lender a copy thereof and
evidence of such Tenant’s receipt thereof.

 

69

 

 

(d)          Security deposits of Tenants under all Leases shall be held in
compliance with Legal Requirements and any provisions in Leases relating
thereto. Borrower shall maintain books and records of sufficient detail to
identify all security deposits of Tenants separate and apart from any other
payments received from Tenants. Subject to Legal Requirements, any bond or other
instrument held by Borrower in lieu of cash security shall name Lender as payee
or mortgagee thereunder or be fully assignable to Lender. Borrower hereby
pledges to Lender each such bond or other instrument as security for the
Indebtedness. Upon the occurrence of an Event of Default, Borrower shall, upon
Lender’s request, deposit with Lender in an Eligible Account pledged to Lender
an amount equal to the aggregate security deposit of the Tenants (and any
interest theretofore earned on such security deposits and actually received by
Borrower), and any such bonds, that Borrower had not returned to the applicable
Tenants or applied in accordance with the terms of the applicable Lease (and
failure to do so shall constitute a misappropriation of funds pursuant to
Section 9.19(b)).

 

(e)          Borrower shall promptly deliver to Lender a copy of each written
notice from a Tenant under any Major Lease claiming that Borrower is in default
in the performance or observance of any of the material terms, covenants or
conditions thereof to be performed or observed by Borrower. Borrower shall use
commercially reasonable efforts to provide in each Major Lease executed after
the Closing Date to which Borrower is a party that any Tenant delivering any
such notice shall send a copy of such notice directly to Lender.

 

Section 5.8.          Plan Assets, etc. Borrower will do, or cause to be done,
all things necessary to ensure that it will not be deemed to hold Plan Assets at
any time; provided, however, that Borrower shall not fail to satisfy this
requirement by reason of any use of Plan Assets by Lender to fund, acquire or
hold an interest in the Loan (or any portion thereof).

 

Section 5.9.          Further Assurances. Borrower shall, at Borrower’s sole
cost and expense, from time to time as reasonably requested by Lender, execute,
acknowledge, record, register, file and/or deliver to Lender such other
instruments, agreements, certificates and documents (including amended or
replacement mortgages), and Borrower hereby consents to the filing by Lender of
any Uniform Commercial Code financing statements, in each case as may reasonably
be required to confirm, perfect and maintain the Liens securing or intended to
secure the obligations of Borrower and the rights of Lender under the Loan
Documents and do and execute all such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents as may be
reasonably required to perfect and maintain the Liens. Upon foreclosure, the
appointment of a receiver or any other relevant action, Borrower shall, at its
sole cost and expense, cooperate fully and completely to effect the assignment
or transfer of any license, permit, agreement or any other right necessary or
useful to the operation of the Collateral. Upon receipt of an affidavit of
Lender as to the loss, theft, destruction or mutilation of any Note and the
indemnification by Lender of Borrower in connection therewith, Borrower will
issue, in lieu thereof, a replacement Note in the same principal amount thereof
and in the form thereof.

 

70

 

 

Section 5.10.         Management of Collateral.

 

(a)          The Property shall be managed at all times by an Approved Property
Manager pursuant to an Approved Management Agreement. Pursuant to the
Subordination of Property Management Agreement, the Approved Property Manager
shall agree that its Approved Management Agreement and all fees thereunder
(including any incentive fees) are subject and subordinate to the Indebtedness.
Borrower may from time to time appoint an Approved Property Manager to manage
the Property pursuant to an Approved Management Agreement, provided that (i) no
Event of Default is then continuing, (ii) Lender receives at least 30 days’
prior written notice of same, (iii) such successor manager shall execute and
deliver to Lender for Lender’s benefit a Subordination of Property Management
Agreement in form and substance reasonably satisfactory to Lender, and (iv) if
such Approved Property Manager is an Affiliate of Borrower, Borrower shall
deliver to Lender a new nonconsolidation opinion reasonably acceptable to Lender
or a modification to the Nonconsolidation Opinion, in either case with respect
to such Approved Property Manager and new management agreement. The per annum
fees of the Approved Property Manager (including any incentive fees) shall not,
at any time, exceed the Maximum Management Fee.

 

(b)          Borrower shall cause each Approved Property Manager (including any
successor Approved Property Manager) to maintain at all times worker’s
compensation insurance as required by Governmental Authorities.

 

(c)          Borrower shall notify Lender in writing of any default of Borrower
or the Approved Property Manager under the Approved Management Agreement, after
the expiration of any applicable cure periods, of which Borrower has actual
knowledge. Lender shall have the right, after reasonable notice to Borrower and
in accordance with the Subordination of Management Agreement, to cure defaults
of Borrower under the Approved Management Agreement. Any out-of-pocket expenses
incurred by Lender to cure any such default shall constitute a part of the
Indebtedness and shall be due from Borrower upon demand by Lender.

 

(d)          In the event that (i) an Event of Default shall be continuing, (ii)
any foreclosure, conveyance in lieu of foreclosure or other similar transaction
following an Event of Default shall have occurred, (iii) a material default by
the Approved Property Manager under the Approved Management Agreement (after the
expiration of any applicable notice and/or cure periods) shall be continuing,
(iv) the Approved Property Manager files or is the subject of a petition in
bankruptcy, (v) a trustee or receiver is appointed for the Approved Property
Manager’s assets or the Approved Property Manager makes an assignment for the
benefit of creditors, or (vi) the Approved Property Manager is adjudicated
insolvent, then, in any such case, Lender may, in its sole discretion, require
Borrower to terminate the Approved Management Agreement and require Borrower to
engage an Approved Property Manager reasonably approved by Lender to serve as
replacement Approved Property Manager pursuant to an Approved Management
Agreement.

 

71

 

 

Section 5.11.         Notice of Material Event. Borrower shall give Lender
prompt notice (containing reasonable detail) of (i) any material change in the
financial or physical condition of the Property, as reasonably determined by
Borrower, including the termination or cancellation of any Major Lease and the
termination or cancellation of terrorism or other insurance required by this
Agreement, (ii) any notice from the Approved Property Manager, to the extent
such notice relates to a matter that could reasonably be expected in Borrower’s
reasonable opinion to result in a Material Adverse Effect, (iii) any litigation
or governmental proceedings pending or threatened in writing against Borrower or
the Property that is reasonably expected to result in a Material Adverse Effect,
(iv) the insolvency or bankruptcy filing of any Required SPE or Guarantor or, to
the knowledge of Borrower, an Affiliate of any of the foregoing, (v) any
Mezzanine Loan Default or Mezzanine Loan Event of Default of which it is aware
and (vi) any other circumstance or event that could reasonably be expected in
Borrower’s reasonable opinion to result in a Material Adverse Effect of which it
is aware.

 

Section 5.12.         Annual Financial Statements.

 

(a)          As soon as available, and in any event within 120 days after the
close of each Fiscal Year, Borrower shall furnish to Lender, in an Excel
spreadsheet file in electronic format (which may be via an intralinks site at
Borrower’s sole cost and expense), or, in the case of predominantly text
documents, in Adobe pdf format, annual unaudited financial statements of
Borrower, including a balance sheet and operating statement of Borrower as of
the end of such year, together with related statements of operations, which
statements shall be accompanied by an Officer’s Certificate certifying that the
same are true, correct and complete and were prepared in accordance with GAAP
applied on a consistent basis. Together with Borrower’s annual financial
statements, Borrower shall furnish to Lender, in an Excel spreadsheet file in
electronic format (which may be via an intralinks site at Borrower’s sole cost
and expense), or, in the case of predominantly text documents, in Adobe pdf
format:

 

(i)           then current rent roll, Tenant sales reports and occupancy
reports; and

 

(ii)          such other information as Lender shall reasonably request and to
the extent the same is in Borrower’s possession or otherwise regularly prepared
by Borrower in the ordinary course.

 

(b)          Borrower shall have a one-time right, without Lender’s consent, to
change its Fiscal Year (and corresponding Fiscal Quarters) upon not less than 60
days prior written notice to Lender; provided that the Fiscal Quarter and Fiscal
Year shall in all cases be 3 months and 12 months, respectively; provided,
further, that notwithstanding such change, Borrower shall deliver the interim
financial statements and other information required by Section 5.13 for the
Fiscal Quarters theretofore in effect at the time of such change in Borrower’s
Fiscal Year.

 

Section 5.13.         Quarterly Financial Statements. As soon as available, and
in any event within 45 days after the end of each Fiscal Quarter (including
year-end), Borrower shall furnish to Lender, in an Excel spreadsheet file in
electronic format (which may be via an intralinks site at Borrower’s sole cost
and expense), or, in the case of predominantly text documents, in Adobe pdf
format, quarterly and year-to-date unaudited financial statements, prepared for
such fiscal quarter with respect to Borrower, including a balance sheet and
operating statement of Borrower as of the end of such Fiscal Quarter, together
with related statements of operations, setting forth in comparative form the
corresponding figures for the same period for the preceding fiscal year, which
statements shall be accompanied by an Officer’s Certificate certifying that the
same are true, correct and complete and were prepared in accordance with GAAP
applied on a consistent basis, subject to changes resulting from normal year-end
adjustments. Each such quarterly report shall be accompanied by the following,
in an Excel spreadsheet file in electronic format (which may be via an
intralinks site at Borrower’s sole cost and expense), or, in the case of
predominantly text documents, in Adobe pdf format:

 

72

 

 

(i)          a statement in reasonable detail that calculates In-Place NOI for
each of the Fiscal Quarters in the Test Period ending in such Fiscal Quarter, in
the case of each such Fiscal Quarter, ending at the end thereof;

 

(ii)         copies of each of the Leases signed during such quarter;

 

(iii)        then current rent roll, Tenant sales reports and occupancy reports;

 

(iv)        a reconciliation report of the actual costs with respect to Approved
Costs paid in the prior calendar quarter against such costs included in the
Approved Future Funding Budget (each such report, an “Approved Costs
Reconciliation Report”), which report shall be accompanied by an Officer’s
Certificate certifying that such report is true, complete and correct in all
material respects; and

 

(v)         such other information as Lender shall reasonably request and to the
extent the same is in Borrower’s possession or otherwise regularly prepared by
Borrower in the ordinary course.

 

Section 5.14.         Monthly Financial Statements.

 

(a)          During the continuance of an Event of Default or Cash Flow Sweep
Period, Borrower shall furnish within 45 days after the end of each calendar
month (other than the calendar month immediately following the final calendar
month of any Fiscal Year or Fiscal Quarter), in an Excel spreadsheet file in
electronic format (which may be via an intralinks site at Borrower’s sole cost
and expense), or, in the case of predominantly text documents, in Adobe pdf
format, monthly and year-to-date unaudited financial statements prepared for the
applicable month with respect to Borrower, including a balance sheet and
operating statement as of the end of such month, together with related
statements of income, setting forth in comparative form the corresponding
figures for the same period for the preceding fiscal year and for those set
forth in the Annual Budget, which statements shall be accompanied by an
Officer’s Certificate certifying that the same are true, correct and complete
and were prepared in accordance with GAAP applied on a consistent basis, subject
to changes resulting from normal year-end adjustments. Each such monthly report
shall be accompanied by the following:

 

(i)          then current rent roll, occupancy and leasing status reports; and

 

(ii)         An Approved Costs Reconciliation Report for the prior calendar
month, which report shall be accompanied by an Officer’s Certificate certifying
that such report is true, complete and correct in all material respects; and

 

73

 

 

(iii)        such other information as Lender shall reasonably request and to
the extent the same is in Borrower’s possession or otherwise regularly prepared
by Borrower in the ordinary course.

 

(b)          If Borrower fails to provide to Lender those financial statements
and other information specified in Sections 5.12, 5.13 and this Section 5.14
that are required to calculate Debt Yield (i) within five (5) Business Days
after Borrower receives written notice of Borrower's failure to deliver such
reports, then a Cash Flow Sweep Period with respect to a Debt Yield test failure
shall be deemed to have commenced for all purposes hereunder and shall continue
until such failure is remedied and the financial statements delivered to Lender
evidence that no Cash Flow Sweep Period due to a Debt Yield test failure is in
effect or (ii) within ten (10) Business Days after Borrower receives written
notice of Borrower's failure to timely deliver such reports, then such failure
shall, at Lender’s election, constitute an Event of Default.

 

Section 5.15.         Insurance.

 

(a)          Borrower shall obtain and maintain with respect to the Property,
for the mutual benefit of Borrower and Lender at all times, the following
policies of insurance:

 

(i)          insurance against loss or damage by standard perils included within
the classification “All Risks” or “Special Form” Causes of Loss, including
coverage for damage caused by windstorm (including named storm) and hail. Such
insurance shall (A) be in an amount equal to the full insurable value on a
replacement cost basis of the Property and, if applicable, all related
furniture, furnishings, equipment and fixtures (without deduction for physical
depreciation); (B) have deductibles acceptable to Lender (but in any event not
in excess of $50,000, except in the case of windstorm and earthquake coverage,
which shall have deductibles not in excess of 5% of the total insurable value of
the Property); (C) be paid in full when due and payable; (D) be written on a
“Replacement Cost” basis, waiving depreciation, (E) be written on a no
coinsurance form or contain an “Agreed Amount” endorsement, waiving all
coinsurance provisions; (F) include ordinance or law coverage on a replacement
cost basis, with no co-insurance provisions, containing Coverage A: “Loss Due to
Operation of Law” (with a limit equal to replacement cost), Coverage B:
“Demolition Cost” and Coverage C: “Increased Cost of Construction” coverages
each with limits of no less than 10% of replacement cost or such lesser amounts
as Lender may require in its sole discretion; (G) permit that the improvements
and other property covered by such insurance be rebuilt at another location in
the event that such improvements and other property cannot be rebuilt at the
location on which they are situated as of the date hereof. If such insurance
excludes mold, then Borrower shall implement a mold prevention program
reasonably satisfactory to Lender;

 

(ii)         if any material portion of the Property is located in an area
identified in the Federal Register by the Federal Emergency Management Agency as
having special flood hazards, flood insurance in an amount equal to the maximum
limit of coverage available under the National Flood Insurance Program, plus
such additional excess limits as shall be requested by Lender, with a deductible
not in excess of $50,000;

 

74

 

 

(iii)        commercial general liability insurance, including broad form
coverage of property damage, contractual liability for insured contracts and
personal injury (including bodily injury and death), to be on the so-called
“occurrence” form containing minimum limits per occurrence of not less than
$1,000,000 with not less than a $2,000,000 general aggregate for any policy year
(with a per location aggregate if the Property is on a blanket policy), with a
deductible not in excess of $50,000. In addition, at least $100,000,000 excess
and/or umbrella liability insurance shall be obtained and maintained for any and
all claims, including all legal liability imposed upon Borrower and all related
court costs and attorneys’ fees and disbursements;

 

(iv)        rental loss and/or business interruption insurance covering actual
loss sustained during restoration from all risks required to be covered by the
insurance provided for herein, including clauses (i), (ii), (v), (vii), (viii)
and (ix) of this Section, and covering the 18 month period from the date of any
Casualty and containing an extended period of indemnity endorsement covering the
12 month period commencing on the date on which the Property has been restored,
as reasonably determined by the applicable insurer (even if the policy will
expire prior to the end of such period). The amount of such insurance shall be
increased from time to time as and when the gross revenues from the Property
increase;

 

(v)         insurance for steam boilers, air conditioning equipment, high
pressure piping, machinery and equipment, pressure vessels or similar apparatus
now or hereafter installed in any of the improvements (without exclusion for
explosions) and insurance against loss of occupancy or use arising from any
breakdown, in such amounts as are generally available and are generally required
by institutional lenders for properties comparable to the Property, in each
case, with a deductible not in excess of $50,000;

 

(vi)        worker’s compensation insurance with respect to all employees of
Borrower as and to the extent required by any Governmental Authority or Legal
Requirement and employer’s liability coverage of at least $1,000,000 (if
applicable);

 

(vii)       during any period of repair or restoration, and only if the property
and liability coverage forms do not otherwise apply, commercial general
liability and umbrella liability insurance covering claims related to the
repairs or restoration at the Property that are not covered by or under the
terms or provisions of the insurance provided for in Section 5.15(a)(iii) (and
the insurance provided for in Section 5.15(a)(i) shall, in addition to the
requirements set forth in such Section, (1) be written in a so-called builder’s
risk completed value form or equivalent coverage, including coverage for 100% of
the total costs of construction on a non-reporting basis and against all risks
insured against pursuant to clauses (i), (ii), (iv), (v), (viii) and (ix) of
Section 5.15(a) and (2) include permission to occupy the Property);

 

75

 

 

(viii)      if the Property is located in seismic zone 3 or 4 and the PML/SEL is
greater than 20%, as required by Lender, earthquake insurance (A) with minimum
coverage equivalent to the greater of 1.0x SUL (scenario upper loss) and 1.5x
SEL (scenario expected loss) multiplied by the full replacement cost of the
building plus business income, (B) having a deductible not in excess of 5% of
the total insurable value of the Property, and (C) if the Property is legally
nonconforming under applicable zoning ordinances and codes, containing ordinance
of law coverage in amounts as required by Lender;

 

(ix)         so long as the Terrorism Risk Insurance Program Reauthorization Act
of 2007 (“TRIPRA”) or a similar or subsequent statute is in effect, terrorism
insurance for foreign and domestic acts (as such terms are defined in TRIPRA or
similar or subsequent statute) in an amount equal to the full replacement cost
of the Property (plus twelve months of business interruption coverage). If
TRIPRA or a similar or subsequent statute is not in effect, then provided that
terrorism insurance is commercially available, Borrower shall be required to
carry terrorism insurance throughout the term of the Loan as required by the
preceding sentence, but in such event Borrower shall not be required to spend on
terrorism insurance coverage more than two times the amount of the insurance
premium that is payable at such time in respect of the property and business
interruption/rental loss insurance required hereunder on a stand alone-basis
(without giving effect to the cost of terrorism and earthquake components of
such casualty and business interruption/rental loss insurance), and if the cost
of terrorism insurance exceeds such amount, Borrower shall purchase the maximum
amount of terrorism insurance available with funds equal to such amount. In
either such case, such insurance shall not have a deductible in excess of
$50,000;

 

(x)          auto liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
$1,000,000 (if applicable); and

 

(xi)         such other insurance as may from time to time be reasonably
requested by Lender and commonly required or carried for similar structures
similar in value, occupancy and geographical location to the Property.

 

(b)          All policies of insurance (the “Policies”) required pursuant to
this Section shall be issued by one or more insurers having a rating of at least
“A” by S&P and “A2” by Moody’s, if Moody’s rates such insurer and is rating the
Certificates, or by a syndicate of insurers through which at least 75% of the
coverage (if there are 4 or fewer members of the syndicate) or at least 60% of
the coverage (if there are 5 or more members of the syndicate) is with insurers
having such ratings (provided that the first layers of coverage are from
insurers rated at least “A” by S&P and “A2” by Moody’s, if Moody’s rates such
insurer and is rating the Certificates, and all such insurers shall have ratings
of not less than “BBB+” by S&P and “Baa1” by Moody’s, if Moody’s rates such
insurer and is rating the Certificates).

 

(c)          All Policies required pursuant to this Section:

 

(i)          shall contain deductibles that, in addition to complying with any
other requirements expressly set forth in Section 5.15(a), are approved by
Lender (such approval not to be unreasonably withheld, delayed or conditioned,
but subject to the requirements of each Rating Agency) and are no larger than is
customary for similar policies covering similar properties in the geographic
market in which the Property is located;

 

76

 

 

(ii)         shall be maintained throughout the term of the Loan without cost to
Lender and shall name Borrower as the named insured;

 

(iii)        with respect to casualty and rental or business interruption
insurance policies, shall contain a standard noncontributory mortgagee clause
naming Lender and its successors and assigns as their interests may appear as
first mortgagee and loss payee;

 

(iv)        with respect to liability policies, except for workers compensation,
employers liability and auto liability, shall name Lender and its successors and
assigns as their interests may appear as additional insureds;

 

(v)         with respect to casualty and rental or business interruption
insurance policies, shall either be written on a no coinsurance form or contain
an endorsement providing that neither Borrower nor Lender nor any other party
shall be a co-insurer under such Policies;

 

(vi)        with respect to casualty and rental or business interruption
insurance policies, shall contain an endorsement or other provision providing
that Lender shall receive at least 30 days’ prior written notice of cancellation
thereof(or, in the case of cancellation due to non-payment of premium, 10 days’
prior written notice);

 

(vii)       with respect to casualty and rental or business interruption
insurance policies, shall contain an endorsement providing that no act or
negligence of Borrower or any foreclosure or other proceeding or notice of sale
relating to the Property shall affect the validity or enforceability of the
insurance insofar as a mortgagee is concerned;

 

(viii)      shall not contain provisions that would make Lender liable for any
insurance premiums thereon or subject to any assessments thereunder;

 

(ix)         shall contain a waiver of subrogation against Lender, as
applicable;

 

(x)          may be in the form of a blanket policy, provided that Borrower
shall provide evidence reasonably satisfactory to Lender that the insurance
premiums for the Property are separately allocated to the Property, and such
blanket policy shall provide the same protection as would a separate Policy as
reasonably determined by Lender, subject to review and reasonable approval by
Lender based on the schedule of locations and values, if requested by Lender. In
any event, the limits of such blanket policy must be sufficient to maintain
coverage on a total insured value basis for all locations, including the
Property, in the aggregate within a 1,000 foot radius (the “Radius”) of the
Property; and

 

(xi)         shall otherwise be reasonably satisfactory in form and substance to
Lender and shall contain such other provisions as Lender deems reasonably
necessary or desirable to protect its interests.

 

77

 

 

(d)          Borrower shall pay the premiums for all Policies as the same become
due and payable. Complete copies of such Policies shall be delivered to Lender
promptly upon request. Not later than 30 days prior to the expiration date of
each Policy, Borrower shall deliver to Lender evidence, reasonably satisfactory
to Lender, of its renewal. Borrower shall promptly forward to Lender a copy of
each written notice received by Borrower of any modification, reduction or
cancellation of any of the Policies or of any of the coverages afforded under
any of the Policies. Within 30 days after request by Lender, Borrower shall
obtain such increases in the amounts of coverage required hereunder as may be
reasonably requested by Lender, taking into consideration changes in the value
of money over time, changes in liability laws, changes in prudent customs and
practices, and the like.

 

(e)          If at any time Lender is not in receipt of written evidence that
all Policies are in full force and effect when and as required hereunder, Lender
shall have the right, after notice to Borrower, to take such action as Lender
deems necessary to protect its interest in the Property, including the obtaining
of such insurance coverage as Lender in its sole discretion deems appropriate
(but limited to the coverages and amounts required hereunder). All premiums,
costs and expenses (including attorneys' fees and expenses) incurred by Lender
in connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and, until paid, and
shall bear interest at the Default Rate.

 

(f)          In the event of foreclosure of the Mortgage or other transfer of
title to the Property in extinguishment in whole or in part of the Indebtedness,
all right, title and interest of Borrower in and to the Policies then in force
with respect to the Property and all proceeds payable thereunder shall thereupon
vest in the purchaser at such foreclosure or in Lender or other transferee in
the event of such other transfer of title.

 

Section 5.16.         Casualty and Condemnation.

 

(a)          Borrower shall give prompt notice to Lender of any Casualty or
Condemnation or of the actual or threatened commencement of proceedings that
would result in a Condemnation.

 

(b)          Lender may participate in any proceedings for any taking by any
public or quasi-public authority accomplished through a Condemnation or any
transfer made in lieu of or in anticipation of a Condemnation, to the extent
permitted by law. Upon Lender’s request, Borrower shall deliver to Lender all
instruments reasonably requested by it to permit such participation. Borrower
shall, at its sole cost and expense, diligently prosecute any such proceedings,
and shall consult with Lender, its attorneys and experts, and cooperate with
them in the carrying on or defense of any such proceedings. Borrower shall not
consent or agree to a Condemnation or action in lieu thereof without the prior
written consent of Lender in each instance, which consent shall not be
unreasonably withheld, delayed or conditioned in the case of a taking of an
immaterial portion of the Property.

 

78

 

 

(c)          Lender may (x) jointly with Borrower settle and adjust any claims,
(y) during the continuance of an Event of Default, settle and adjust any claims
without the consent or cooperation of Borrower, or (z) allow Borrower to settle
and adjust any claims; except that if no Event of Default is continuing,
Borrower may settle and adjust claims aggregating not in excess of the Threshold
Amount if such settlement or adjustment is carried out in a competent and timely
manner, but Lender shall be entitled to collect and receive any and all Loss
Proceeds to the extent provided herein. The reasonable expenses incurred by
Lender in the adjustment and collection of Loss Proceeds shall become part of
the Indebtedness and shall be reimbursed by Borrower to Lender upon demand
therefor.

 

(d)          All Loss Proceeds from any Casualty or Condemnation shall be
immediately deposited into the Loss Proceeds Account (monthly rental
loss/business interruption proceeds to be initially deposited into the Loss
Proceeds Account and subsequently deposited into the Clearing Account in
installments as and when the lost rental income covered by such proceeds would
have been payable). Following the occurrence of a Casualty, Borrower, subject to
receipt of the Loss Proceeds, shall in a reasonably prompt manner proceed to
restore, repair, replace or rebuild the Property to be of at least equal value
and of substantially the same character as prior to the Casualty, all in
accordance with the terms hereof applicable to Alterations; provided that
Borrower’s obligations under this Section 5.16(d) shall not be limited by the
sufficiency of Loss Proceeds for the cost of such restoration. If any
Condemnation or Casualty occurs as to which, in the reasonable judgment of
Lender:

 

(i)          in the case of a Casualty, the cost of restoration would not exceed
25% of the Loan Amount and the Casualty does not render untenantable, or result
in the cancellation of Leases covering, more than 25% of the gross rentable area
of the Property;

 

(ii)         in the case of a Condemnation, the Condemnation does not render
untenantable, or result in the cancellation of Leases covering, more than 25% of
the gross rentable area of the Property;

 

(iii)        restoration of the Property is reasonably expected to be completed
prior to the expiration of rental interruption insurance and at least six months
prior to the Maturity Date;

 

(iv)        after such restoration, the fair market value of the Property is
reasonably expected to equal at least the fair market value of the Property
immediately prior to such Casualty (assuming the affected portion of the
Property is relet); and

 

(v)         all necessary approvals and consents from Governmental Authorities
will be obtained to allow the rebuilding and re-occupancy of the Property;

 

79

 

 

or if Lender otherwise elects to allow Borrower to restore the Property, then,
provided no Event of Default is continuing, the Loss Proceeds after receipt
thereof by Lender and reimbursement of any reasonable expenses incurred by
Lender in connection therewith shall be applied to the cost of restoring,
repairing, replacing or rebuilding the Property or part thereof subject to the
Casualty or Condemnation, in the manner set forth below (and Borrower shall
commence, as promptly and diligently as practicable, to prosecute such
restoring, repairing, replacing or rebuilding of the Property in a workmanlike
fashion and in accordance with applicable law to a status at least equivalent to
the quality and character of the Property immediately prior to the Condemnation
or Casualty). Provided that no Event of Default shall have occurred and be then
continuing, Lender shall disburse such Loss Proceeds to Borrower upon Lender’s
being furnished with (i) evidence reasonably satisfactory to it of the estimated
cost of completion of the restoration, (ii) if the cost of completion of the
restoration plus payment of debt service on the Loan during the period of
restoration exceeds the amount then contained in the Loss Proceeds Account,
funds in an amount equal to such excess, which funds shall be remitted into the
Loss Proceeds Account as additional Collateral for the Loan, and (iii) such
architect’s certificates, waivers of lien, contractor’s sworn statements, title
insurance endorsements, bonds, plats of survey and such other evidences of cost,
payment and performance as Lender may reasonably request; and Lender may, in any
event, require that all plans and specifications for restoration reasonably
estimated by Lender to exceed the Threshold Amount be submitted to and approved
by Lender prior to commencement of work (which approval shall not be
unreasonably withheld, delayed or conditioned). If Lender reasonably estimates
that the cost to restore will exceed the Threshold Amount, Lender may retain a
local construction consultant reasonably approved by Borrower to inspect such
work and review Borrower’s request for payments and Borrower shall, within
thirty (30) days after demand therefor by Lender, reimburse Lender for the
reasonable fees and expenses of such consultant (which fees and expenses shall
constitute Indebtedness). No payment shall exceed 90% of the value of the work
performed from time to time until such time as 50% of the restoration
(calculated based on the anticipated aggregate cost of the work) has been
completed, and amounts retained prior to completion of 50% of the restoration
shall not be paid prior to the final completion of the restoration. Funds other
than Loss Proceeds shall be disbursed prior to disbursement of such Loss
Proceeds, and at all times the undisbursed balance of such proceeds remaining in
the Loss Proceeds Account, together with any additional funds irrevocably and
unconditionally deposited therein or irrevocably and unconditionally committed
for that purpose, shall be at least sufficient in the reasonable judgment of
Lender to pay for the cost of completion of the restoration free and clear of
all Liens or claims for Lien.

 

(e)          Borrower shall cooperate with Lender in obtaining for Lender the
benefits of any Loss Proceeds lawfully or equitably payable to Lender in
connection with the Property. Lender shall be reimbursed for any expenses
reasonably incurred in connection therewith (including reasonable attorneys’
fees and disbursements, and, if reasonably necessary to collect such proceeds,
the expense of an Appraisal on behalf of Lender) out of such Loss Proceeds or,
if insufficient for such purpose, by Borrower.

 

(f)          If Borrower is not entitled to apply Loss Proceeds toward the
restoration of the Property pursuant to Section 5.16(d) and Lender elects not to
permit such Loss Proceeds to be so applied, such Loss Proceeds shall be applied
on the first Payment Date following such election to the prepayment of the
Principal Indebtedness and shall be accompanied by interest through the end of
the applicable Interest Accrual Period (calculated as if the amount prepaid were
outstanding for the entire Interest Accrual Period) without payment of the
Spread Maintenance Premium or any other penalty or fee. If any Note has been
bifurcated into multiple Notes or Note Components pursuant to Section 1.1(c),
all prepayments of the Loan made by Borrower in accordance with this Section
shall be applied to the Notes or Note Components pro rata.

 

80

 

 

(g)          Notwithstanding the foregoing provisions of this Section, if the
Loan is included in a REMIC and immediately following a release of any portion
of the applicable Property from the Lien of the Loan Documents in connection
with a Casualty or Condemnation the Loan would fail to satisfy a Lender 80%
Determination (taking into account the planned restoration of the Property),
then Borrower shall prepay the Principal Indebtedness in accordance with Section
5.16(f) in an amount equal to either (i) so much of the Loss Proceeds as are
necessary to cause the Lender 80% Determination to be satisfied, or if the
aggregate Loss Proceeds are insufficient for such purpose, then 100% of such
Loss Proceeds, or (ii) a lesser amount, provided that Borrower delivers to
Lender an opinion of counsel, in form and substance reasonably satisfactory to
Lender and delivered by counsel reasonably satisfactory to Lender, opining that
such release of Property from the Lien does not cause any portion of the Loan to
cease to be a “qualified mortgage” within the meaning of section 860G(a)(3) of
the Code.

 

Section 5.17.         Annual Budget; Approved Future Funding Budget.

 

(a)          Within 30 days of the commencement of each Fiscal Year during the
term of the Loan, and within 30 days after the commencement of any Cash Flow
Sweep Period or Event of Default, Borrower shall deliver to Lender an Annual
Budget for the Property for the ensuing Fiscal Year and, promptly after
preparation thereof, any subsequent revisions to the Annual Budget, which
delivery shall be for informational purposes only so long as no Cash Flow Sweep
Period or Event of Default is continuing. During the continuance of any Cash
Flow Sweep Period or Event of Default, such Annual Budget and any revisions
thereto shall be subject to Lender’s reasonable approval (the Annual Budget, as
so approved, the “Approved Annual Budget”). Borrower shall not amend any
Approved Annual Budget more than once in any 30-day period. For so long as
Lender shall have not yet approved (if required) any Annual Budget or any
revisions thereto, the Annual Budget in effect prior to any such request for
approval shall remain in effect.

 

(b)          The initial Approved Future Funding Budget for the Property is
attached hereto as Schedule H. Any revisions thereto shall be subject to
Lender’s approval, which approval shall not be unreasonably withheld so long as
no Event of Default is continuing. Borrower shall not seek Lender’s consent for
any amendments to the Approved Future Funding Budget more than once in any
30-day period.

 

Section 5.18.         Venture Capital Operating Companies; Nonbinding
Consultation. Solely to the extent that Lender or any direct or indirect holder
of an interest in the Loan must qualify as a “venture capital operating company”
(as defined in Department of Labor Regulation 29 C.F.R. § 2510.3-101), Lender
shall have the right to consult with and advise Borrower regarding significant
business activities and business and financial developments of Borrower,
provided that any such advice or consultation or the result thereof shall be
completely nonbinding on Borrower.

 

Section 5.19.         Compliance with Encumbrances and Material Agreements.
Borrower covenants and agrees as follows:

 

81

 

 

(i)          Borrower shall comply in all material respects with all material
terms, conditions and covenants of each Material Agreement and each material
Permitted Encumbrance, including any reciprocal easement agreement, ground
lease, declaration of covenants, conditions and restrictions, and any
condominium arrangements.

 

(ii)         Borrower shall promptly deliver to Lender a true and complete copy
of each and every notice of default received by Borrower with respect to any
material obligation of Borrower under the provisions of any Material Agreement
and/or Permitted Encumbrance.

 

(iii)        Borrower shall deliver to Lender copies of any written notices of
default or event of default relating to any Material Agreement and/or Permitted
Encumbrance served by Borrower.

 

(iv)        Without the prior written consent of Lender, not to be unreasonably
withheld, conditioned or delayed, Borrower shall not grant or withhold any
material consent, approval or waiver under any Material Agreement or Permitted
Encumbrance unless no Event of Default is continuing and the same would not be
reasonably likely in Borrower’s reasonable opinion to have a Material Adverse
Effect.

 

(v)         Borrower shall deliver to each other party to any Permitted
Encumbrance and any Material Agreement notice of the identity of Lender and each
assignee of Lender of which Borrower is aware if such notice is provided for
thereunder.

 

(vi)        Borrower shall use commercially reasonable efforts to enforce, short
of termination thereof, the performance and observance of each and every
material term, covenant and provision of each Material Agreement and Permitted
Encumbrance to be performed or observed, if any.

 

Section 5.20.         Prohibited Persons. No Required SPE or any of their direct
or indirect equityholders shall (i) knowingly conduct any business, or engage in
any transaction or dealing, with any Embargoed Person, including the making or
receiving of any contribution of funds, goods, or services, to or for the
benefit of a Embargoed Person, or (ii) knowingly engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any Federal Trade Embargo. Borrower shall
cause the representation set forth in Section 4.39 to remain true and correct at
all times. The covenants set forth in this Section 5.20 shall not apply to the
direct and/or indirect ownership of any shares of stock in NY REIT.

 

Section 5.21.         Condominium. From and after the consummation of a
Condominium Conversion, Borrower shall comply with each of the following:

 

(a)          Borrower shall pay all common charges and other assessments as
required by the Condominium Documents in respect of the remaining Property and
shall promptly, following demand, exhibit to Lender receipts for all such
payments;

 

82

 

 

(b)          Borrower shall not, unless directed otherwise in writing by Lender,
without first obtaining Lender’s prior written consent, not to be unreasonably
withheld, (i) vote for, consent to or permit to occur any modification of, or
amendment to, any material provision of the Condominium Documents; provided,
however, Lender’s approval shall not be required for amendments to the
Condominium Documents containing disclosures or other provisions required to be
made by Legal Requirements; (ii) in the event of damage to or destruction of the
Property, vote in opposition to a motion to repair, restore or rebuild, unless
the Indebtedness will be repaid in full pursuant to Section 5.16 or Borrower is
obligated to apply Loss Proceeds toward the repayment of the Loan pursuant to
Section 5.16(d); (iii) partition or subdivide any Condominium Units, or combine
any Condominium Unit with another Condominium Unit; (iv) consent to the
termination of the Condominium; or (v) vote in favor of the imposition of
special assessments for capital improvements pursuant to the Condominium
Documents unless such capital improvements are otherwise permissible or approved
hereunder.

 

(c)          Borrower shall fully and faithfully observe, keep and perform, in
all material respects, each and every material requirement, condition, covenant,
agreement and provisions under the Condominium Act and the Condominium Documents
on the part of Borrower to be observed, kept and performed. Borrower shall
promptly deliver to Lender a copy of any notice of default received by Borrower
with respect to any obligation of Borrower under the provisions of the
Condominium Documents or the Condominium Act.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Section 6.1.          Liens on the Collateral. No Required SPE shall permit or
suffer the existence of any Lien on any of its assets, other than Permitted
Encumbrances.

 

Section 6.2.          Ownership. Borrower shall not own any assets other than
the Property and related personal property and fixtures located therein or used
in connection therewith.

 

Section 6.3.          Transfer; Prohibited Change of Control. Borrower shall not
Transfer any Collateral other than in compliance with Section 2.3 and other than
the replacement or other disposition of personal property and fixtures in the
ordinary course of business, and Borrower shall not hereafter file a declaration
of condominium with respect to the Property (except in connection with the
release of the Retail Unit in accordance with Section 2.3(d)). No Transfer or
pledge of any direct or indirect equity interest in Borrower that would
constitute a Prohibited Change of Control or Prohibited Pledge shall occur.

 

Section 6.4.          Debt. Borrower shall not have any Debt, other than
Permitted Debt.

 

Section 6.5.          Dissolution; Merger or Consolidation. No Required SPE
shall dissolve, terminate, liquidate, merge with or consolidate into another
Person.

 

83

 

 

Section 6.6.          Change in Business. Borrower shall not make any material
change in the scope or nature of its business objectives, purposes or operations
or undertake or participate in activities other than the continuance of its
present business.

 

Section 6.7.          Debt Cancellation. Borrower shall not cancel or otherwise
forgive or release any material claim or Debt owed to it by any Person, except
for adequate consideration or in the ordinary course of its business.

 

Section 6.8.          Affiliate Transactions. Borrower shall not enter into, or
be a party to, any transaction with any Affiliate of Borrower, except on terms
that are intrinsically fair, commercially reasonable and substantially similar
to those that Borrower would have obtained in a comparable arm’s length
transaction with an unrelated third party.

 

Section 6.9.          Misapplication of Funds. Borrower shall not (a) distribute
any Revenue or Loss Proceeds in violation of the provisions of this Agreement
(and shall promptly cause the reversal of any such distributions made in error
of which Borrower becomes aware), (b) fail to remit amounts to the Clearing
Account as required by Section 3.1, (c) make any distributions to equityholders
during the continuance of a Cash Flow Sweep Period or Event of Default unless
expressly permitted hereunder, or (d) misappropriate any security deposit or
portion thereof.

 

Section 6.10.         Jurisdiction of Formation; Name. Borrower shall not change
its jurisdiction of formation, its jurisdiction of fiscal residence or name
without receiving Lender’s prior written consent not to be unreasonably withheld
and promptly providing Lender such information and replacement Uniform
Commercial Code financing statements and legal opinions as Lender may reasonably
request in connection therewith.

 

Section 6.11.         Modifications and Waivers. Unless otherwise consented to
in writing by Lender (which consent shall not be unreasonably withheld,
conditioned or delayed):

 

(i)          Borrower shall not amend, modify, terminate, renew, or surrender
any material rights or remedies under any Lease, or enter into any Lease, except
in compliance with Section 5.7;

 

(ii)         No Required SPE shall terminate, amend or modify its organizational
documents (including any operating agreement, limited partnership agreement,
by-laws, certificate of formation, certificate of limited partnership or
certificate of incorporation) in any material manner;

 

(iii)        Borrower shall not terminate, amend or modify the Approved
Management Agreement in any material manner; and

 

(iv)        Borrower shall not (x) enter into any Material Agreement, or amend,
modify, surrender or waive any material rights or remedies under any Material
Agreement, except, in each case, on arms-length commercially reasonable terms,
(y) terminate any Material Agreement, except for terminations in connection with
a material default thereunder, or (y) default in its obligations under any
Material Agreement.

 

84

 

 

Section 6.12.         ERISA.

 

(a)          Borrower shall not maintain or contribute to, or agree to maintain
or contribute to, or permit any ERISA Affiliate of Borrower to maintain or
contribute to or agree to maintain or contribute to, any employee benefit plan
(as defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of
ERISA or Section 412 of the Code.

 

(b)          Borrower shall not engage in a non-exempt prohibited transaction
under Section 406 of ERISA, Section 4975 of the Code, or substantially similar
provisions under federal, state or local laws, rules or regulations or in any
transaction that would cause any obligation or action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Notes, this
Agreement, the Mortgage or any other Loan Document) to be a non-exempt
prohibited transaction under such provisions; provided that Borrower shall not
be deemed to have breached the covenants set forth in this Section 6.12(b) by
reason of the occurrence of a non-exempt prohibited transaction resulting from
Lender’s use of Plan Assets to fund, acquire or hold an interest in the Loan (or
any portion thereof).

 

Section 6.13.         Alterations and Expansions. During the continuance of any
Cash Flow Sweep Period or Event of Default, Borrower shall not incur or contract
to incur any capital improvements requiring Capital Expenditures that are not
consistent with the Approved Annual Budget, Schedule I, or the Approved Future
Funding Budget or as otherwise may be required pursuant to any Lease entered
into in accordance with this Agreement. Borrower shall not perform, undertake,
contract to perform or consent to any Material Alteration without the prior
written consent of Lender, which consent (in the absence of an Event of Default)
shall not be unreasonably withheld, delayed or conditioned, but may be
conditioned on the delivery of additional collateral in the form of cash or cash
equivalents acceptable to Lender in respect of the amount by which any such
Material Alteration exceeds the Threshold Amount. If Lender’s consent is
requested hereunder with respect to a Material Alteration, Lender may retain a
construction consultant to review such request and, if such request is granted,
Lender may retain a construction consultant to inspect the work from time to
time. Borrower shall, on demand by Lender, reimburse Lender for the reasonable
fees and disbursements of such consultant. With respect to every consent or
approval or waiver of the Lender required or requested under this Section 6.13,
such consent shall be deemed given if the following conditions are met:

 

(i)          no Event of Default shall have occurred and be continuing (either
at the date of any notices specified below or as of the effective date of any
deemed approval);

 

(ii)         Borrower shall have sent Lender an email request for approval with
respect to such matter to the Deemed Consent Notice Parties and otherwise in
accordance with the applicable terms and conditions hereof (the “Initial
Notice”), which such Initial Notice shall have been (A) accompanied by any and
all required information and documentation relating thereto as may be reasonably
required in order to approve or disapprove such matter (the “Approval
Information”) and (B) marked in bold lettering with the following language:
“LENDER’S RESPONSE IS REQUIRED WITHIN SEVEN (7) BUSINESS DAYS OF RECEIPT OF THIS
NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND
LENDER” and the subject line containing the Initial Notice shall have been
marked “PRIORITY-DEEMED APPROVAL MAY APPLY”;

 

85

 

 

(iii)        Lender shall have failed to approve or disapprove the request set
forth in the Initial Notice within the aforesaid time-frame;

 

(iv)        Borrower shall have submitted a second request for approval with
respect to such matter to the Deemed Consent Notice Parties and otherwise in
accordance with the applicable terms and conditions hereof (the “Second
Notice”), which such Second Notice shall have been (A) accompanied by the
Approval Information and (B) marked in bold lettering with the following
language: “LENDER’S RESPONSE IS REQUIRED WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE
UNDERSIGNED AND LENDER” and the subject line containing the Second Notice shall
have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”; and

 

(v)         Lender shall have failed to failed to approve or disapprove the
request set forth in the Second Notice within the aforesaid time-frame.

 

Section 6.14.         Advances and Investments. Borrower shall not lend money or
make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any Person, except for Permitted Investments.

 

Section 6.15.         Single-Purpose Entity. No Required SPE shall cease to be a
Single-Purpose Entity. No Required SPE shall remove or replace any Independent
Director without Cause and without providing at least two Business Days’ advance
written notice thereof to Lender and the Rating Agencies.

 

Section 6.16.         Zoning and Uses. Borrower shall not do any of the
following without the prior written consent of Lender:

 

(i)          initiate or support any limiting change in the permitted uses of
the Property (or to the extent applicable, zoning reclassification of the
Property) or any portion thereof, seek any variance under existing land use
restrictions, laws, rules or regulations (or, to the extent applicable, zoning
ordinances) applicable to the Property, or use or permit the use of the Property
in a manner that would result in the use of the Property becoming a
nonconforming use under applicable land-use restrictions or zoning ordinances or
that would violate the terms of any Lease, Material Agreement or Legal
Requirement (and if under applicable zoning ordinances the use of all or any
portion of the Property is a nonconforming use, Borrower shall not cause or
permit such nonconforming use to be discontinued or abandoned);

 

(ii)         impose or consent to the imposition of any restrictive covenants,
easements or encumbrances upon the Property in any manner that is reasonably
likely to have a Material Adverse Effect; provided, however, Borrower shall be
permitted to impose a condominium regime on the Property in accordance with
Section 2.3(d) in connection with the release of the Retail Unit;

 

86

 

 

(iii)        execute or file any subdivision plat affecting the Property, or
institute, or permit the institution of, proceedings to alter any tax lot
comprising the Property; or

 

(iv)        permit or consent to the Property’s being used by the public or any
Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement.

 

Section 6.17.         Waste. Borrower shall not commit or permit any Waste on
the Property, nor take any actions that might invalidate any insurance carried
on the Property (and Borrower shall promptly correct any such actions of which
Borrower becomes aware).

 

ARTICLE VII

DEFAULTS

 

Section 7.1.          Event of Default. The occurrence of any one or more of the
following events shall be, and shall constitute the commencement of, an “Event
of Default” hereunder (any Event of Default that has occurred shall continue
unless and until waived by Lender in writing in its sole discretion):

 

(a)          Payment.

 

(i)          Borrower shall default in the payment when due of any principal or
interest owing hereunder or under the Notes (including any mandatory prepayment
required hereunder); or

 

(ii)         Borrower shall default, and such default shall continue for at
least five (five) Business Days after notice to Borrower that such amounts are
owing, in the payment when due of fees, expenses or other amounts owing
hereunder, under the Notes or under any of the other Loan Documents (other than
principal and interest owing hereunder or under the Notes).

 

(b)          Representations. Any representation made by Borrower in any of the
Loan Documents, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect (or, with respect to any representation that
itself contains a materiality qualifier, in any respect) as of the date such
representation was made; provided, however, that if (A) such misrepresentation
was not intentional and is not reasonably likely to have a Material Adverse
Effect, and (B) the condition causing the representation or warranty to be false
is susceptible of being cured, the same shall be an Event of Default hereunder
only if the same is not cured within thirty (30) days after written notice to
Borrower from Lender;

 

87

 

 

(c)          Other Loan Documents. Any Loan Document shall fail to be in full
force and effect or to convey the material Liens, rights, powers and privileges
purported to be created thereby (except to the extent caused by Lender) and
Borrower shall fail to promptly comply with Section 5.9 to remedy such failure
within ten (10) Business Days after Borrower receives written notice thereof; or
a default by Borrower under any of the other Loan Documents or Material
Agreements that continues beyond applicable notice and cure periods set forth in
such Loan Documents or Material Agreements, or a default by Borrower shall occur
under the Approved Management Agreement, in each case, beyond the expiration of
any applicable cure period.

 

(d)          Bankruptcy, etc.

 

(i)          Any Required SPE or Guarantor shall commence a voluntary case
concerning itself under Title 11 of the United States Code (as amended,
modified, succeeded or replaced, from time to time, the “Bankruptcy Code”);

 

(ii)         any Required SPE or Guarantor shall commence any other voluntary
proceeding under any reorganization, arrangement, adjustment of debt, relief of
creditors, dissolution, insolvency or similar law of any jurisdiction whether
now or hereafter in effect relating to such Required SPE, or shall dissolve or
otherwise cease to exist;

 

(iii)        there is commenced against any Required SPE or Guarantor an
involuntary case under the Bankruptcy Code or any such other involuntary
proceeding or other insolvency or similar laws, which remains undismissed for a
period of 90 days after commencement;

 

(iv)        any Required SPE or Guarantor is adjudicated insolvent or bankrupt;

 

(v)         any Required SPE or Guarantor suffers appointment of any custodian
or the like for it or for any substantial portion of its property and such
appointment continues unchanged or unstayed for a period of 90 days after
commencement of such appointment;

 

(vi)        any Required SPE or Guarantor makes a general assignment for the
benefit of creditors; or

 

(vii)       any Required SPE or Guarantor takes any action for the purpose of
effecting any of the foregoing.

 

(e)          Prohibited Change of Control. A Prohibited Change of Control shall
occur.

 

(f)          Equity Pledge; Preferred Equity. Any direct or indirect equity
interest in or right to distributions from Borrower shall be subject to a pledge
in favor of any Person, or Borrower or any holder of a direct or indirect
interest in Borrower shall issue preferred equity (or debt granting the holder
thereof rights substantially similar to those generally associated with
preferred equity), except that the following shall be permitted:

 

(i)          any pledge of direct or indirect equity interests in and rights to
distributions from NY REIT or NYROP;

 

88

 

 

(ii)         the pledge of equity interests in Borrower securing the Mezzanine
Loan; and

 

(iii)        the issuance of direct or indirect preferred equity interests in NY
REIT or NYROP (or debt granting the holder thereof rights substantially similar
to those generally associated with preferred equity).

 

Any of the foregoing events in this subsection (f) shall be referred to in this
Agreement as a “Prohibited Pledge”.

 

(g)          Insurance. Borrower shall fail to maintain in full force and effect
all Policies required hereunder .

 

(h)          ERISA; Negative Covenants. A default beyond applicable notice and
grace periods shall occur in the due performance or observance by Borrower of
any term, covenant or agreement contained in Section 5.8 or in Article VI;
provided that such default shall not constitute an Event of Default unless and
until it shall remain uncured for 10 Business Days after Borrower receives
written notice thereof.

 

(i)          Legal Requirements. Borrower shall fail to cure properly any
material violations of Legal Requirements affecting all or any portion of the
Property within 30 days after Borrower first receives written notice of any such
violations; provided, however, if any such violation is reasonably susceptible
of cure, but not within such 30 day period, then Borrower shall be permitted up
to an additional 30 days to cure such violation provided that Borrower commences
a cure within such initial 30 day period and thereafter diligently and
continuously pursues such cure.

 

(j)          Other Covenants. A default shall occur in the due performance or
observance by Borrower of any term, covenant or agreement (other than those
referred to in any other subsection of this Section) contained in this Agreement
or in any of the other Loan Documents, except that in the case of a default that
can be cured by the payment of money, such default shall not constitute an Event
of Default unless and until it shall remain uncured for 10 days after Borrower
receives written notice thereof; and in the case of a default that cannot be
cured by the payment of money but is susceptible of being cured within 30 days,
such default shall not constitute an Event of Default unless and until it
remains uncured for 30 days after Borrower receives written notice thereof,
provided that promptly following its receipt of such written notice, Borrower
delivers written notice to Lender of its intention and ability to effect such
cure within such 30 day period; and if such non-monetary default is not cured
within such 30 day period despite Borrower’s diligent efforts but is susceptible
of being cured within 90 additional days, then Borrower shall have such
additional time as is reasonably necessary to effect such cure, but in no event
in excess of 120 days from Borrower’s receipt of Lender’s original notice,
provided that Borrower promptly delivers written notice to Lender of its
intention and ability to effect such cure prior to the expiration of such 120
day period.

 

89

 

 

Section 7.2.          Remedies.

 

(a)          During the continuance of an Event of Default, Lender may by
written notice to Borrower, in addition to any other rights or remedies
available pursuant to this Agreement, the Notes, the Mortgage and the other Loan
Documents, at law or in equity, declare by written notice to Borrower all or any
portion of the Indebtedness to be immediately due and payable, whereupon all or
such portion of the Indebtedness shall so become due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and the Collateral (including all rights or remedies
available at law or in equity); provided, however, that, notwithstanding the
foregoing, if an Event of Default specified in Section 7.1(d) shall occur, then
(except as specified in Section 7.2(f)) the Indebtedness shall immediately
become due and payable without the giving of any notice or other action by
Lender. Any actions taken by Lender shall be cumulative and concurrent and may
be pursued independently, singly, successively, together or otherwise, at such
time and in such order as Lender may determine in its sole discretion, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Lender permitted by law, equity or contract or as
set forth in this Agreement or in the other Loan Documents.

 

(b)          If Lender forecloses on any Collateral, Lender shall apply all net
proceeds of such foreclosure to repay the Indebtedness, the Indebtedness shall
be reduced to the extent of such net proceeds and the remaining portion of the
Indebtedness shall remain outstanding and secured by the remaining Collateral.
At the election of Lender, the Notes shall be deemed to have been accelerated
only to the extent of the net proceeds actually received by Lender with respect
to the Property and applied in reduction of the Indebtedness.

 

(c)          During the continuance of any Event of Default (including an Event
of Default resulting from a failure to satisfy the insurance requirements
specified herein), Lender may, but without any obligation to do so and without
notice to or demand on Borrower and without releasing Borrower from any
obligation hereunder, take any action to cure such Event of Default. Lender may
enter upon any or all of the Property upon reasonable notice to Borrower for
such purposes or appear in, defend, or bring any action or proceeding to protect
its interest in the Collateral or to foreclose the Mortgage or collect the
Indebtedness. The costs and expenses incurred by Lender in exercising rights
under this Section (including reasonable attorneys’ fees), with interest at the
Default Rate for the period after notice from Lender that such costs or expenses
were incurred to the date of payment to Lender, shall constitute a portion of
the Indebtedness, shall be secured by the Mortgage and other Loan Documents and
shall be due and payable to Lender upon demand therefor.

 

(d)          Interest shall accrue on any judgment obtained by Lender in
connection with its enforcement of the Loan at a rate of interest equal to the
Default Rate.

 

(e)          Notwithstanding the availability of legal remedies, Lender will be
entitled to obtain specific performance, mandatory or prohibitory injunctive
relief, or other equitable relief requiring Borrower to cure or refrain from
repeating any Default.

 

90

 

 

(f)          Notwithstanding anything herein to the contrary, if an event
specified in Section 7.1(d) occurs solely in respect of Guarantor and not any
Required SPE, then such event shall not constitute an Event of Default or result
in an acceleration of the Loan unless, in each case, Lender so determines in its
sole discretion by written notice to Borrower; and unless and until Lender sends
such notice, a Cash Flow Sweep Period shall be deemed to have commenced for all
purposes hereunder, which Cash Flow Sweep Period shall continue until the Loan
is repaid in full.

 

Section 7.3.          Application of Payments after an Event of Default.
Notwithstanding anything to the contrary contained herein, during the
continuance of an Event of Default, all amounts received by Lender in respect of
the Loan shall be applied at Lender’s sole discretion either toward the
components of the Indebtedness (e.g., Lender’s expenses in enforcing the Loan,
interest, principal and other amounts payable hereunder) and the Notes or Note
Components in such sequence as Lender shall elect in its sole discretion, or
toward the payment of Property expenses.

 

ARTICLE VIII

 

CONDITIONS PRECEDENT

 

Section 8.1.          Conditions Precedent to Closing. This Agreement shall
become effective on the date that all of the following conditions shall have
been satisfied or waived by Lender which satisfaction or waiver shall be
evidenced by Lender’s funding of the Initial Advance to Borrower (unless such
conditions are addressed in a post-closing agreement mutually agreed between and
reasonably acceptable to Lender and Borrower):

 

(a)          Loan Documents. Lender shall have received a duly executed copy of
each Loan Document. Each Loan Document that is to be recorded in the public
records shall be in form suitable for recording.

 

(b)          Collateral Accounts. Each of the Collateral Accounts shall have
been established and funded to the extent required under Article III.

 

(c)          Opinions of Counsel. Lender shall have received, in each case in
form and substance reasonably satisfactory to Lender, (i) a New York legal
opinion, (ii) a legal opinion with respect to the laws of the state in which the
Property is located, (iii) a bankruptcy nonconsolidation opinion with respect to
each Person owning more than a 49% direct or indirect equity interest in any
Required SPE, and any Affiliated property manager, and (iv) a Delaware legal
opinion regarding matters related to Single Member LLC’s.

 

(d)          Organizational Documents. Lender shall have received all documents
reasonably requested by Lender relating to the existence of Borrower, the
validity of the Loan Documents and other matters relating thereto, in form and
substance reasonably satisfactory to Lender, including:

 

(i)          Authorizing Resolutions. To the extent the required authorizations
are not contained directly in the organizational documents of any Required SPE
and Guarantor, certified copies of the resolutions authorizing the execution and
delivery of the Loan Documents by Guarantor and Borrower.

 

91

 

 

(ii)         Organizational Documents. Certified copies of the organizational
documents of Guarantor and each Required SPE (including any certificate of
formation, certificate of limited partnership, certificate of incorporation,
operating agreement, limited partnership agreement or by-laws), in each case
together with all amendments thereto.

 

(iii)        Certificates of Good Standing or Existence. Certificates of good
standing or existence for Guarantor and each Required SPE issued as of a recent
date by its state of organization and by the state in which the Property is
located.

 

(iv)        Intentionally Omitted.

 

(e)         Lease; Material Agreements. Lender shall have received true, correct
and complete copies of all Leases and all Material Agreements.

 

(f)          Lien Search Reports. Lender shall have received reasonably
satisfactory reports of Uniform Commercial Code, tax lien, bankruptcy and
judgment searches conducted by a search firm acceptable to Lender with respect
to the Property, Guarantor, each Required SPE and Borrower’s immediate
predecessor, if any, such searches to be conducted in such locations as Lender
shall have requested.

 

(g)         No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing on such date immediately after the execution and
delivery of this Agreement.

 

(h)         No Injunction. No Legal Requirement shall exist, and no litigation
shall be pending or threatened, which in the good faith judgment of Lender would
enjoin, prohibit or restrain, or impose or result in the imposition of any
material adverse condition upon, the making or repayment of the Loan.

 

(i)          Representations. The representations in this Agreement and in the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on such date.

 

(j)          Estoppel Letters. Borrower shall have received and delivered to
Lender estoppel certificates from such parties and in such form and substance as
shall be reasonably satisfactory to Lender, each of which shall specify that
Lender and its successors and assigns may rely thereon.

 

(k)         No Material Adverse Effect. No event or series of events shall have
occurred that Lender reasonably believes has had or is reasonably expected to
result in a Material Adverse Effect.

 

92

 

 

(l)          Transaction Costs. Borrower shall have paid all transaction costs
(or provided for the direct payment of such transaction costs by Lender from the
proceeds of the Loan).

 

(m)         Insurance. Lender shall have received certificates of insurance on
ACORD Form 25 for liability insurance and ACORD Form 28 for casualty insurance
demonstrating insurance coverage in respect of the Property of types, in
amounts, with insurers and otherwise in compliance with the terms, provisions
and conditions set forth in this Agreement. Such certificates shall indicate
that Lender and its successors and assigns are named as additional insured on
each liability policy, and that each casualty policy and rental interruption
policy contains a loss payee and mortgagee endorsement in favor of Lender, its
successors and assigns.

 

(n)         Title. Lender shall have received a marked, signed commitment to
issue, or a signed pro-forma version of, a Title Insurance Policy in respect of
the Property, listing only such exceptions as are reasonably satisfactory to
Lender. If the Title Policy is to be issued by, or if disbursement of the
proceeds of the Loan are to be made through, an agent of the actual insurer
under the Title Policy (as opposed to the insurer itself), the actual insurer
shall have issued to Lender for Lender’s benefit a so-called “Insured Closing
Letter.”

 

(o)         Zoning. Lender shall have received evidence reasonably satisfactory
to Lender that the Property is in compliance with all applicable zoning
requirements (including a zoning report, a zoning endorsement if obtainable and
a letter from the applicable municipality if obtainable).

 

(p)         Permits; Certificate of Occupancy. Lender shall have received a copy
of all Permits necessary for the use and operation of the Property and the
certificate(s) of occupancy, if required, for the Property, all of which shall
be in form and substance reasonably satisfactory to Lender.

 

(q)         Engineering Report. Lender shall have received a current Engineering
Report with respect to the Property, which report shall be in form and substance
reasonably satisfactory to Lender.

 

(r)          Environmental Report. Lender shall have received an Environmental
Report (not more than six months old) with respect to the Property that
discloses no material environmental contingencies with respect to the Property.

 

(s)         Survey. Lender shall have received a Survey with respect to the
Property in form and substance reasonably satisfactory to Lender.

 

(t)          Appraisal. Lender shall have obtained an Appraisal of the Property
satisfactory to Lender.

 

(u)         Consents, Licenses, Approvals, etc. Lender shall have received
copies of all consents, licenses and approvals, if any, required in connection
with the execution, delivery and performance by Borrower, and the validity and
enforceability, of the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect.

 

93

 

 

(v)         Financial Information. Lender shall have received financial
information relating to Guarantor, Borrower and the Property that is reasonably
satisfactory to Lender.

 

(w)        Annual Budget. Lender shall have received the Annual Budget for the
current calendar year (and, if the Closing Date occurs in December, the Annual
Budget for the next calendar year).

 

(x)          Know Your Customer Rules. At least 10 days prior to the Closing
Date, the Lender shall have received all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the PATRIOT Act.

 

(y)         Additional Matters. Lender shall have received such other
certificates, opinions, documents and instruments relating to the Loan as may
have been reasonably requested by Lender. All corporate and other proceedings,
all other documents (including all documents referred to in this Agreement and
not appearing as exhibits to this Agreement) and all legal matters in connection
with the Loan shall be reasonably satisfactory in form and substance to Lender.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1.          Successors. Except as otherwise provided in this
Agreement, whenever in this Agreement any of the parties to this Agreement is
referred to, such reference shall be deemed to include the successors and
permitted assigns of such party. All covenants, promises and agreements in this
Agreement contained, by or on behalf of Borrower, shall inure to the benefit of
Lender and its successors and permitted assigns.

 

Section 9.2.          GOVERNING LAW.

 

(A)        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(B)         ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(OTHER THAN ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF
A LIEN OR SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK. BORROWER AND LENDER
HEREBY (i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AND (iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS
BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT
THE ADDRESS SPECIFIED IN SECTION 9.4 (AND AGREES THAT SUCH SERVICE AT SUCH
ADDRESS IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT).

 

94

 

 

Section 9.3.          Modification, Waiver in Writing, Approval of Lender.
Except as otherwise specifically provided herein, neither this Agreement nor any
other Loan Document may be amended, changed, waived, discharged or terminated,
nor shall any consent or approval of Lender be granted hereunder, unless such
amendment, change, waiver, discharge, termination, consent or approval is in
writing signed by Lender. After a Securitization (if any), wherever Lender’s
approval is required hereunder, whether subject to Lender’s sole or reasonable
discretion, such approval may be conditioned upon satisfaction of the Rating
Condition; provided that where Lender’s reasonable discretion is required, such
Rating Condition may only be required if obtaining a Rating Condition in such
situation is then customary under the circumstances in the CMBS market with
respect to commercial mortgage loans similar to the Loan and the applicable
Rating Agency(ies) in fact so require such Rating Condition to be satisfied.

 

Section 9.4.          Notices. All notices, consents, approvals and requests
required or permitted hereunder or under any other Loan Document shall be given
in writing by expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or attempted delivery, addressed
as follows (or as a pdf attachment to an e-mail address to the respective
addresses specified below, immediately followed by one of the other delivery
methods provided). Any party hereto may change its address and other contact
information for purposes hereof at any time by sending a written notice to the
other parties to this Agreement in the manner provided for in this Section 9.4.
A notice shall be deemed to have been given when delivered or upon refusal to
accept delivery.

 

If to Lender:

 

c/o H/2 Capital Partners

375 Park Avenue

Twentieth Floor

New York, New York 10152

Attention: Daniel Ottensoser

E-mail: dottensoser@h2cp.com

 

95

 

 

with copies to:

 

c/o H/2 Capital Partners

375 Park Avenue

Twentieth Floor

New York, New York 10152

Attention: William Stefko, Esq.

E-mail: wstefko@h2sas.com

 

and

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Kimberly Blacklow, Esq.

E-mail: kblacklow@cgsh.com

 

If to Borrower:

 

c/o New York Recovery Advisors, LLC

405 Park Avenue, 7th Floor

New York, NY 10022

Attn: Legal Department

E-Mail: MEad@nyrt.com

 

With a copy to

 

c/o New York Recovery Advisors, LLC

405 Park Avenue, 7th Floor

New York, NY 10022

Attn: Michael Happel

E-Mail: Mhappel@nyrt.com

 

 

with a copy to:

 

Arnold & Porter LLP

399 Park Avenue

New York, NY 10022

Attn: John Busillo, Esq.

E-Mail: John.Busillo@aporter.com

 

Section 9.5.          TRIAL BY JURY. LENDER AND BORROWER, TO THE FULLEST EXTENT
THAT THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE
LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY LENDER AND BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER AND BORROWER ARE EACH HEREBY INDIVIDUALLY AUTHORIZED TO
FILE A COPY OF THIS SECTION 9.5 IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.

 

96

 

 

Section 9.6.          Headings. The Article and Section headings in this
Agreement are included in this Agreement for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

 

Section 9.7.          Assignment; Participation.

 

(a)          Except as expressly set forth in Article II, Borrower may not sell,
assign or otherwise transfer any rights, obligations or other interest of
Borrower in or under the Loan Documents.

 

(b)          Lender and each assignee of all or a portion of the Loan, at their
sole cost and expense, shall have the right from time to time in its discretion
and without the consent of Borrower to sell, assign, syndicate, Securitize,
encumber, hypothecate or otherwise transfer one or more of the Notes or any
interest therein (in each case, an “Assignment”) and/or sell a participation
interest in one or more of the Notes (a “Participation”) to any Person other
than, so long as no Event of Default is continuing, a Prohibited Transferee.
Borrower shall and shall cause Guarantor to reasonably cooperate with Lender, at
Lender’s request and sole cost and expense, in order to effectuate any such
Assignment, including, without limitation: (i) making changes to the Loan
Documents, provided such changes do not result in any increase in the
obligations or liabilities of Borrower or decrease in the rights or remedies of
Borrower or increase in the rights and remedies of Lender or decrease in the
obligations or liabilities of Lender; (ii) bifurcating the Loan pursuant to
Section 9.24(b); (iii) promptly delivering updated information, legal opinions
and documents in substantially the form delivered on the Closing Date relating
to each Required SPE, Guarantor, the Property, the Approved Property Manager and
any Tenants as Lender may reasonably request and reasonably be available to
Borrower in connection with such Assignment; (iv) participating (including
senior management of Borrower or Guarantor) in a bank or investor meeting if
requested by Lender; and (v) cooperating with Lender in connection with the
preparation of marketing materials related to the Loan. In the case of an
Assignment, (i) each assignee shall have, to the extent of such Assignment, the
rights, benefits and obligations of the assigning Lender as a “Lender” hereunder
and under the other Loan Documents, (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to an Assignment, relinquish its rights and be released from its obligations
under this Agreement arising from and after the date of such Assignment, and
(iii) SAS shall serve as agent (“Agent”) for all Lenders and shall be the sole
party to whom notices, requests and other communications shall be addressed and
the sole party authorized to grant or withhold consents hereunder on behalf of
the Lenders (subject, in each case, to appointment of a Servicer, pursuant to
Section 9.22, to receive such notices, requests and other communications and/or
to grant or withhold consents, as the case may be). Agent shall maintain, or
cause to be maintained, as non-fiduciary agent for Borrower, a register on which
it shall enter the name or names of the registered owner or owners from time to
time of the Notes. Upon effectiveness of any Assignment of any Note in part,
Borrower will promptly provide to the assignor and the assignee separate Notes
in the amount of their respective interests (but, if applicable, with a notation
thereon that it is given in substitution for and replacement of an original Note
or any replacement thereof), and otherwise in the form of such Note, upon return
of the Note then being replaced provided in no event shall such Notes exceed the
then outstanding principal amount of the Loan. Each potential or actual
assignee, participant or investor in a Securitization, and each Rating Agency,
shall be entitled to receive from Lender all information received by Lender
under this Agreement; provided that Lender shall not provide to any such parties
any information relating to the Guarantor or any properties owned by Guarantor
(other than the Property) that Borrower has identified as confidential unless
(i) it obtains a customary confidentiality undertaking (or deemed undertaking)
from the recipient thereof and reasonably acceptable to Borrower and (ii) the
applicable information or materials are not otherwise available in the public
domain. After the effectiveness of any Assignment, the party conveying the
Assignment shall provide notice to Borrower and each Lender of the identity and
address of the assignee. Notwithstanding anything in this Agreement to the
contrary, after an Assignment, the assigning Lender (in addition to the
assignee) shall continue to have the benefits of any indemnifications contained
in this Agreement that such assigning Lender had prior to such assignment with
respect to matters occurring prior to the date of such assignment.

 

97

 

 

(c)          If, pursuant to this Section, any interest in this Agreement or any
Note is transferred to any transferee, such transferee shall, promptly upon
receipt of written request from Borrower, furnish to Borrower Form W-9, Form
W-8BEN or Form W-8ECI, as applicable.

 

Section 9.8.          Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.

 

Section 9.9.          Preferences; Waiver of Marshalling of Assets. Lender shall
have no obligation to marshal any assets in favor of Borrower or any other party
or against or in payment of any or all of the obligations of Borrower pursuant
to the Loan Documents. Lender shall have the continuing and exclusive right to
apply or reverse and reapply only during continuance of an Event of Default any
and all payments by Borrower to any portion of the obligations of Borrower
hereunder and under the Loan Documents. If any payment to Lender is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then the obligations
hereunder or portion thereof intended to be satisfied by such payment shall be
revived and continue in full force and effect, as if such payment had not been
made. Borrower hereby waives any legal right otherwise available to Borrower
that would require the sale of any Collateral either separate or apart from
other Collateral, or require Lender to exhaust its remedies against any
Collateral before proceeding against any other Collateral. Without limiting the
foregoing, to the fullest extent permitted by law, Borrower hereby waives and
shall not assert any rights in respect of a marshalling of Collateral, a sale in
the inverse order of alienation, any homestead exemption, the administration of
estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Collateral
or any portion thereof in any sequence and any combination as determined by
Lender in its sole discretion.

 

98

 

 

Section 9.10.         Remedies of Borrower. If a claim is made that Lender or
its agents have unreasonably delayed acting or acted unreasonably in any case
where by law or under this Agreement or the other Loan Documents any of such
Persons has an obligation to act promptly or reasonably, Borrower agrees that no
such Person shall be liable for any monetary damages, and Borrower’s sole remedy
shall be limited to commencing an action seeking specific performance,
injunctive relief and/or declaratory judgment; provided, however, that the
forgoing shall not prevent Borrower from obtaining a monetary judgment against
Lender if it is determined by a court of competent jurisdiction that Lender
acted with gross negligence, bad faith or willful misconduct. Notwithstanding
anything herein to the contrary, Borrower shall not assert, and hereby waives,
any claim against Lender and/or its affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
consequential or punitive damages (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable Legal Requirement) arising out
of, as a result of, or in any way related to, the Loan Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
the Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and Borrower hereby waives, releases and
agrees not to sue upon any such claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

Section 9.11.         Offsets, Counterclaims and Defenses. All payments made by
Borrower hereunder or under the other Loan Documents shall be made irrespective
of, and without any deduction for, any offsets, counterclaims or defenses.
Borrower waives the right to assert a counterclaim, other than a mandatory or
compulsory counterclaim, in any action or proceeding brought against it by
Lender arising out of or in any way connected with the Notes, this Agreement,
the other Loan Documents or the Indebtedness. Any assignee of Lender’s interest
in the Loan shall take the same free and clear of all offsets, counterclaims or
defenses against the assigning Lender.

 

Section 9.12.         No Joint Venture. Nothing in this Agreement is intended to
create a joint venture, partnership, tenancy-in-common or joint tenancy
relationship between Borrower and Lender, nor to grant Lender any interest in
the Property other than that of mortgagee or lender.

 

Section 9.13.         Conflict; Construction of Documents. In the event of any
conflict between the provisions of this Agreement and the provisions of the
other Loan Documents, the provisions of this Agreement shall prevail. The
parties acknowledge that they were each represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that the Loan Documents shall not be subject to the principle of construing
their meaning against the party that drafted same.

 

99

 

 

Section 9.14.         Brokers and Financial Advisors. Borrower represents that
neither it nor Guarantor has dealt with any financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement. Lender represents that it has not
dealt with any financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower and Lender agree to indemnify and hold each other harmless
from and against any and all claims, liabilities, costs and expenses of any kind
in any way relating to or arising from a claim by any Person that such Person
acted on behalf of Borrower or Lender, as applicable, in connection with the
transactions contemplated in this Agreement. The provisions of this Section
shall survive the expiration and termination of this Agreement and the repayment
of the Indebtedness.

 

Section 9.15.         Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. Any counterpart delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Agreement.

 

Section 9.16.         Estoppel Certificates.

 

(a)          Borrower shall execute, acknowledge and deliver to Lender, within
ten (10) days after receipt of Lender’s written request therefor at any time
from time to time, a statement in writing setting forth (A) the Principal
Indebtedness, (B) the date on which installments of interest and/or principal
were last paid, (C) to Borrower’s knowledge any offsets or defenses to the
payment of the Indebtedness, (D) that the Notes, this Agreement, the Mortgage
and the other Loan Documents are valid, legal and binding obligations and have
not been modified or if modified, giving particulars of such modification, (E)
that neither Borrower nor, to Borrower’s knowledge, Lender, is in default under
the Loan Documents (or specifying any such default), (F) that all Leases are in
full force and effect and have not been modified (except in accordance with the
Loan Documents) or identifying which Leases have been terminated or modified,
(G) to Borrower’s knowledge, whether or not any of the Tenants under the Leases
or any counterparties under the Material Agreements are in material default
under the Leases or the Material Agreements, as applicable (setting forth the
specific nature of any such material defaults) and (H) such other matters as
Lender may reasonably request. Any prospective purchaser of any interest in the
Loan shall be permitted to rely on such certificate.

 

(b)          Upon Lender’s written request, Borrower shall use commercially
reasonable efforts to obtain from each Tenant and thereafter promptly deliver to
Lender duly executed estoppel certificates substantially in the form set forth
on Exhibit C from any one or more Tenants specified by Lender, attesting to such
facts regarding the Leases as Lender may reasonably require, including
attestations that each Lease covered thereby is in full force and effect with no
material defaults thereunder on the part of any party (or identifying any
material defaults thereunder), that rent has not been paid more than one month
in advance, except as security, and that the Tenant claims no defense or offset
against the full and timely performance of its obligations under the Lease or
otherwise in the form accepted by Lender from applicable Tenants at the closing
of the Loan. Borrower shall not be required to deliver such certificates more
frequently than one time in any 12-month period, other than the 12-month period
during which a Securitization occurs or is attempted.

 

100

 

 

Section 9.17.         General Indemnity; Payment of Expenses.

 

(a)          Borrower, at its sole cost and expense, shall protect, indemnify,
reimburse, defend and hold harmless Lender and its officers, partners, members,
directors, trustees, advisors, employees, agents, Affiliates, successors and
assigns of any and all of the foregoing (collectively, the “Indemnified
Parties”) for, from and against any and all Damages of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against any of the
Indemnified Parties, in any way relating to or arising out of Lender’s interest
in the Loan; provided, however, that no Indemnified Party shall have the right
to be indemnified hereunder to the extent that such Damages (i) have been found
by a final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, fraud or willful misconduct of such
Indemnified Party, (ii) arise from any action taken by any Person (other than
Borrower, Guarantor, or any other Person that, directly or indirectly, Controls,
is Controlled by or is under common Control with Guarantor) from and after a
Transfer approved by Lender in accordance with the terms hereof of the entire
Property or a transfer of all of the direct and indirect equity interests of
Borrower to a Person that is not an Affiliate of Guarantor, (iii) arise from any
action taken by any Person (other than Borrower, Guarantor, or any other Person
that, directly or indirectly, Controls, is Controlled by or is under common
Control with Guarantor) from and after an Indemnified Party obtains title to the
Property, whether by foreclosure, deed-in-lieu of foreclosure or otherwise in
connection with any exercise of Lender’s remedies pursuant to the Loan
Documents, or any actions taken by any Person (other than Borrower, Guarantor or
any other Person that, directly or indirectly, Controls, is Controlled by, or is
under common Control with Guarantor) on or after the date on which a receiver,
trustee, liquidator, or conservator is appointed, at Lender’s request, to take
control of the Property, or (iv) arise from any action taken (a) by Mezzanine
Lender or, to the extent there is any other mezzanine lender (“Additional
Mezzanine Lender”) with respect to any additional mezzanine loan (“Additional
Mezzanine Loan”) under Section 9.24(b), during any period in which either
Mezzanine Lender or Additional Mezzanine Lender exercises Control of any
Required SPE, Borrower, Mezzanine Borrower and/or the Property under the
Mezzanine Loan Documents or the loan documents evidencing the Additional
Mezzanine Loan, as applicable, or (b) by any Person (other than Borrower,
Guarantor, or any other Person that, directly or indirectly, Controls, is
Controlled by or is under common Control with Guarantor) from and after a
mezzanine foreclosure or assignment-in-lieu thereof. Further, to the extent that
any Damage arises out of or is based upon any Disclosure Document, the foregoing
indemnity shall be limited to Damages arising to the extent of any untrue
statement or omission of a material fact made therein in reliance upon and in
conformity with information furnished to Lender by or on behalf of Borrower in
connection with the preparation of the Disclosure Document and provided,
further, that Borrower shall have no liability therefor if Borrower is not
provided a reasonable opportunity to review such Disclosure Document or to the
extent that any Indemnified Party or any other Person failed to accurately
transcribe information provided by Borrower to Lender or its agent or employee
or to include any portions of the information provided by Borrower.

 

101

 

 

(b)          If for any reason (including violation of law or public policy) the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section are unenforceable in whole or in part or are otherwise unavailable to an
Indemnified Party or insufficient to hold it harmless, then Borrower shall
contribute to the amount paid or payable by the Indemnified Party as a result of
any Damages the maximum amount Borrower is permitted to pay under Legal
Requirements. The obligations of Borrower under this Section will be in addition
to any liability that Borrower may otherwise have hereunder and under the other
Loan Documents.

 

(c)          To the extent any Indemnified Party has notice of a claim for which
it intends to seek indemnification hereunder, such Indemnified Party shall give
prompt written notice thereof to Borrower, provided that failure by Lender to so
notify Borrower will not relieve Borrower of its obligations under this Section,
except to the extent that Borrower suffers actual prejudice as a result of such
failure. In connection with any claim for which indemnification is sought
hereunder, Borrower shall have the right to defend the applicable Indemnified
Party (if requested by the applicable Indemnified Party, in the name of such
Indemnified Party) from such claim by attorneys and other professionals
reasonably approved by the applicable Indemnified Party. Upon assumption by
Borrower of any defense pursuant to the immediately preceding sentence, Borrower
shall have the right to control such defense, provided that the Applicable
Indemnified Party shall have the right to reasonably participate in such defense
and Borrower shall not consent to the terms of any compromise or settlement of
any action defended by Borrower in accordance with the foregoing without the
prior consent of the applicable Indemnified Party (not to be unreasonably
withheld, conditioned or delayed), unless such compromise or settlement (i)
includes an unconditional release of the applicable Indemnified Party from all
liability arising out of such action and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act, by or on behalf of
the applicable Indemnified Party. The applicable Indemnified Party shall have
the right to retain its own counsel if (i) Borrower shall have failed to employ
counsel reasonably satisfactory to the applicable Indemnified Party in a timely
manner, or (ii) the applicable Indemnified Party shall have been advised by
counsel that there are actual or potential material conflicts of interest
between Borrower and the applicable Indemnified Party, including situations in
which there are one or more legal defenses available to the applicable
Indemnified Party that are different from or additional to those available to
Borrower. So long as Borrower is conducting the defense of any action defended
by Borrower in accordance with the foregoing in a prudent and commercially
reasonable manner, Lender and the applicable Indemnified Party shall not
compromise or settle such action defended without Borrower's consent, which
shall not be unreasonably withheld or delayed. Subject to the other provisions
of this Section 9.17(c), upon demand, Borrower shall pay or, in the sole
discretion of the applicable Indemnified Party, reimburse the applicable
Indemnified Party for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals retained by the Applicable Indemnified Party in accordance with
this Section in connection with defending any claim subject to indemnification
hereunder. In no event shall Borrower have any obligation to pay for more than
one attorney to represent, collectively, any and all Indemnified Parties.

 

102

 

 

(d)          Any amounts payable to Lender by reason of the application of this
Section shall be secured by the Mortgage and shall become immediately due and
payable and shall bear interest at a rate per annum equal to the rate required
to be paid under Section 1.2(a) for the first five (5) Business Days from the
date Damages are sustained by the Indemnified Parties and Borrower has received
written demand for payment and the Default Rate thereafter until paid.

 

(e)          The provisions of and undertakings and indemnification set forth in
this Section shall survive the satisfaction and payment in full of the
Indebtedness and termination of this Agreement.

 

(f)          Borrower shall reimburse Lender upon receipt of written notice from
Lender for (i) all reasonable, out-of-pocket costs and expenses incurred by
Lender (or any of its affiliates) in connection with the origination of the
Loan, including reasonable legal fees and disbursements, accounting fees, and
the costs of the Appraisal, the Engineering Report, the Title Insurance Policy,
the Survey, the Environmental Report and any other third-party diligence
materials; (ii) all out-of-pocket costs and expenses incurred by Lender (or any
of its affiliates) in connection with (A) third-party fees for monitoring
Borrower’s ongoing performance of and compliance with Borrower’s material
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including confirming compliance with environmental and insurance requirements
(but in no event shall Borrower be responsible for regular servicing fees), (B)
the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters relating hereto
(including Leases, Material Agreements, and Permitted Encumbrances) to the
extent such modifications or reviews are requested by Borrower or required under
the Loan Documents (unless as to the items required under the Loan Documents,
Lender is required to pay for the same pursuant to the terms of the Loan
Documents), (D) filing, registration and recording fees and expenses and other
similar expenses incurred in creating and perfecting the Liens in favor of
Lender pursuant to this Agreement and the other Loan Documents (including the
filing, registration or recording of any instrument of further assurance) and
subject to the provisions of this Agreement, federal, state, county and
municipal, taxes (including, if applicable, intangible taxes), search fees,
title insurance premiums, duties, imposts, assessments and charges arising out
of or in connection with the execution and delivery of the Loan Documents, any
mortgage supplemental thereto, any security instrument with respect to the
Collateral or any instrument of further assurance, (E) enforcing or preserving
any rights, in response to third party claims or the prosecuting or defending of
any action or proceeding or other litigation, in each case against, under or
affecting Borrower, this Agreement, the other Loan Documents or any Collateral,
and (F) the satisfaction of any Rating Condition in respect of any matter
required or requested by Borrower hereunder; and (iii) all actual out-of-pocket
costs and expenses (including reasonable attorney’s fees and, if the Loan has
been Securitized, special servicing fees) incurred by Lender (or any of its
Affiliates) in connection with the enforcement of any obligations of Borrower,
or an Event of Default or a reasonably imminent Event of Default by Borrower,
under the Loan Documents, including any actual or attempted foreclosure,
deed-in-lieu of foreclosure, refinancing, restructuring, settlement or workout
and any insolvency or bankruptcy proceedings (including any applicable transfer
taxes). Without limiting the foregoing, Borrower shall pay all out-of-pocket
costs, expenses and fees of Lender and its Servicer, operating advisor and
securitization trustee resulting from an Event of Default or a reasonably
imminent Event of Default or requests by Borrower (including enforcement
expenses and any liquidation fees, workout fees, special servicing fees,
operating advisor consulting fees or any other similar fees and interest payable
on advances made by the Servicer or the securitization trustee with respect to
delinquent debt service payments or expenses of curing Borrower’s defaults under
the Loan Documents, and any expenses paid by Servicer or a trustee in respect of
the protection and preservation of the Property, such as payment of taxes and
insurance premiums); and the costs of all property inspections and/or Appraisals
(or any updates to any existing inspection or Appraisal) that Servicer may be
required to obtain due to a request by Borrower or the occurrence of an Event of
Default or a reasonably imminent Event of Default.

 

103

 

 

Section 9.18.         No Third-Party Beneficiaries. This Agreement and the other
Loan Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender, Borrower and Indemnified Parties any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof, and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

Section 9.19.         Recourse.

 

(a)          Subject to the qualifications in Sections 9.19(b) and 9.19(c)
below, Lender shall not enforce Borrower’s obligation to pay the Indebtedness by
any action or proceeding wherein a deficiency judgment or other judgment
establishing personal liability shall be sought against Borrower or any of its
affiliates, or any Exculpated Person, except for foreclosure actions or any
other appropriate actions or proceedings with respect to the Collateral in order
to fully exercise Lender’s remedies in respect of, and to realize upon, the
Collateral, and except for any actions to enforce any obligations expressly
assumed or guaranteed by Guarantor under the Guaranty, Unfunded Obligations
Guaranty and Environmental Indemnity and Borrower under the Environmental
Indemnity or any guarantor, indemnitor or similar party that becomes a party to
any of the foregoing agreements or enters into any replacement guaranties or
indemnities (whether or not such party is an Exculpated Person) under the Loan
Documents.

 

(b)          Borrower shall indemnify Lender and hold Lender harmless from and
against any and all Damages to Lender (including reasonable legal and other
expenses of enforcing the obligations of Borrower under this Section) resulting
from or arising out of any of the following (the “Indemnified Liabilities”):

 

(i)          fraud or intentional misrepresentation by Borrower, Guarantor or
any Affiliated agent of the foregoing;

 

104

 

 

(ii)         intentional misapplication or misappropriation of insurance
proceeds, Loss Proceeds, Revenues or security deposits in violation of the Loan
Documents;

 

(iii)        wrongful removal, destruction or material physical Waste of any
material portion of the Collateral;

 

(iv)        failure to apply Available Funds, if any, and if reserved by Lender
for such purpose, made available to Borrower, toward payment of any Taxes or
charges (including charges for labor and materials) that create Liens on the
Property, unless (i) contested in good faith and otherwise in accordance with
the terms of the Loan Documents or (ii) resulting from Lender’s failure to make
required disbursements from reserves maintained for such purpose under the Loan
Documents;

 

(v)         failure to apply Available Funds, if any, and if reserved by Lender
for such purpose, made available to Borrower, toward payment of insurance
premiums and insurance deductibles unless resulting from Lender’s failure to
make required disbursements from reserves maintained for such purpose under the
Loan Documents;

 

(vi)        Intentionally omitted.

 

(vii)       willful misconduct by Borrower, Guarantor or any Affiliated agent of
any of the foregoing (including any wrongful contest not pursued in good faith
to the validity of the Loan Documents or wrongful acts not conducted in good
faith to interfere, hinder, delay or obstruct Lender’s pursuit of its remedies
under the Loan Documents);

 

(viii)      the failure of any Required SPE to be, and to at all times have
been, in all material respects, a Single-Purpose Entity, regardless of whether
such failure to have been a Single-Purpose Entity prior to the date hereof has
been disclosed to Lender, and including Damages due to such failure, arising
from or related to (x) the actions, conduct and/or operating history of Borrower
(or any Person merged into Borrower) prior to the Closing Date and (y)
Borrower’s ownership (or the ownership of any Person merged into Borrower) of
assets prior to the Closing Date that do not constitute a portion of the
Collateral but excluding any breach resulting solely from a failure of the
Property to generate sufficient cash flow or a failure of Guarantor to
contribute additional capital, provided that Borrower shall not have any
liability under this Section 9.19(b)(viii) if Borrower cures any such failure
within ten (10) Business Days after Borrower receives written notice thereof;
and

 

(ix)         Borrower’s obtaining additional Debt to the extent prohibited by
this Agreement.

 

105

 

 

(c)          In addition to the foregoing, the Loan shall be fully recourse to
Borrower, if (i) Borrower Transfers the Property or any other Collateral,
voluntarily grants a mortgage or similar Lien on the Collateral, or there is a
Prohibited Change of Control or Prohibited Pledge, in each case, in violation of
the Loan Documents, (ii) any petition for bankruptcy, insolvency, dissolution or
liquidation under the Bankruptcy Code or any similar federal or state law is
filed by, consented to, or acquiesced in by, any Required SPE, (iii) any
Required SPE or any of their respective Affiliates (including Guarantor) shall
have colluded with other creditors to cause an involuntary filing under the
Bankruptcy Code or similar federal or state law with respect to any Required
SPE, or any Required SPE shall have terminated one or more of the Independent
Directors for the purpose of facilitating a bankruptcy filing, or (iv) any
Required SPE fails to be, and to at all times have been, a Single-Purpose
Entity, which failure results in a substantive consolidation of Borrower with
any Affiliate in a bankruptcy or similar proceeding (or the filing of a motion
by Borrower, Guarantor or any of their respective Affiliates for substantive
consolidation in a bankruptcy or similar proceeding citing any such breach).

 

(d)          The foregoing limitations on personal liability shall in no way
impair or constitute a waiver of the validity of the Notes, the Indebtedness
secured by the Collateral, or the Liens on the Collateral, or the right of
Lender, as mortgagee or secured party, to foreclose and/or enforce its rights
with respect to the Collateral after an Event of Default. Nothing in this
Agreement shall be deemed to be a waiver of any right which Lender may have
under the Bankruptcy Code to file a claim for the full amount of the debt owing
to Lender by Borrower or to require that all Collateral shall continue to secure
all of the Indebtedness owing to Lender in accordance with the Loan Documents.
Lender may seek a judgment on the Notes (and, if necessary, name Borrower in
such suit) as part of judicial proceedings to foreclose on any Collateral or as
a prerequisite to any such foreclosure or to confirm any foreclosure or sale
pursuant to power of sale thereunder, and in the event any suit is brought on
the Notes, or with respect to any Indebtedness or any judgment rendered in such
judicial proceedings, such judgment shall constitute a Lien on and may be
enforced on and against the Collateral and the rents, profits, issues, products
and proceeds thereof. Nothing in this Agreement shall impair the right of Lender
to accelerate the maturity of the Notes upon the occurrence of an Event of
Default that is continuing, nor shall anything in this Agreement impair or be
construed to impair the right of Lender to seek personal judgments, and to
enforce all rights and remedies under applicable law, jointly and severally
against Guarantor under the Guaranty, Unfunded Obligations Guaranty and
Environmental Indemnity and Borrower under the Environmental Indemnity or any
guarantor, indemnitor or similar party that becomes a party to any of the
foregoing agreements or enters into any replacement guaranties or indemnities to
the extent allowed by any applicable Loan Documents. The provisions set forth in
this Section are not intended as a release or discharge of the obligations due
under the Notes or under any Loan Documents, but are intended as a limitation,
to the extent provided in this Section, on Lender’s right to sue for a
deficiency or seek a personal judgment except as required in order to realize on
the Collateral.

 

Section 9.20.         Right of Set-Off. In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, during the continuance of an Event of Default,
Lender may from time to time, without presentment, demand, protest or other
notice of any kind (all of such rights being hereby expressly waived), set-off
and appropriate and apply any and all deposits (general or special) and any
other indebtedness at any time held or owing by Lender (including branches of
Lender wherever located) to or for the credit or the account of Borrower against
the obligations and liabilities of Borrower to Lender hereunder, under the
Notes, the other Loan Documents or otherwise, irrespective of whether Lender
shall have made any demand hereunder and although such obligations, liabilities
or claims, or any of them, may be contingent or unmatured, and any such set-off
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though such charge is made or entered on the books of Lender
subsequent thereto.

 

106

 

 

Section 9.21.         Exculpation of Lender. Lender neither undertakes nor
assumes any responsibility or duty to Borrower or any other party to select,
review, inspect, examine, supervise, pass judgment upon or inform Borrower or
any third party of (a) the existence, quality, adequacy or suitability of
Appraisals of the Property or other Collateral, (b) any environmental report, or
(c) any other matters or items, including engineering, soils and seismic reports
that are contemplated in the Loan Documents. Any such selection, review,
inspection, examination and the like, and any other due diligence conducted by
Lender, is solely for the purpose of protecting Lender’s rights under the Loan
Documents, and shall not render Lender liable to Borrower or any third party for
the existence, sufficiency, accuracy, completeness or legality thereof.

 

Section 9.22.         Agent; Servicer. Lender shall delegate any and all rights
and obligations of Lender hereunder and under the other Loan Documents to the
Agent upon notice by Lender to Borrower, whereupon any notice or consent from
the Agent to Borrower, and any action by Agent on Lender’s behalf, shall have
the same force and effect as if Agent were Lender. Lender hereby advises
Borrower that as of the date hereof, SAS is designated by Lender as Agent. Until
Lender notifies Borrower in writing that the Agent has been terminated as Agent
for cause, the Agent shall serve as the primary point of contact for Borrower
with respect to the Loan and shall process all of Borrower’s requests for
approval hereunder (including, without limitation, approval of Draw Requests and
approval of any Major Lease). Borrower shall have the right to rely on
instructions and other communications received from the Agent to the same extent
as if such instructions or other communications were received directly from
Lender. Agent shall be permitted to delegate certain administrative duties
hereunder to a Servicer upon written notice to Borrower, but shall retain all
other obligations as the primary point of contact with Borrower hereunder. In
addition, in connection with any Securitization of the Loan, master servicer,
primary servicer and special servicer shall each be SAS or an Approved Servicer,
subject to dismissal for cause. So long as no Event of Default is continuing,
the appointment or replacement of any Agent or Servicer shall be subject to
Borrower’s reasonable consent, except that Borrower’s consent shall not be
required for the appointment of an Approved Servicer as Agent or Servicer
hereunder. So long as no Event of Default and Mezzanine Loan Event of Default is
continuing, the Loan and the Mezzanine Loan shall have the same Agent, subject
to removal for cause.

 

Section 9.23.         No Fiduciary Duty.

 

(a)          Borrower acknowledges that, in connection with this Agreement and
the other Loan Documents, Lender has relied upon and assumed the accuracy and
completeness of all of the financial, legal, regulatory, accounting, tax and
other information provided to, discussed with or reviewed by Lender for such
purposes, and Lender does not assume any liability therefor or responsibility
for the accuracy, completeness or independent verification thereof. Lender, its
Affiliates and their respective equityholders and employees (for purposes of
this Section, the “Lending Parties”) have no obligation to conduct any
independent evaluation or appraisal of the assets or liabilities (including any
contingent, derivative or off-balance sheet assets and liabilities) of
Guarantor, Borrower or any other Person or any of their respective affiliates or
to advise or opine on any related solvency or viability issues.

 

107

 

 

(b)          It is understood and agreed that (i) the Lending Parties shall act
under this Agreement and the other Loan Documents as an independent contractor,
(ii) the transaction described herein is an arm’s-length commercial transactions
between the Lending Parties, on the one hand, and Borrower, on the other, (iii)
each Lending Party is acting solely as principal and not as the agent or
fiduciary of Borrower, Guarantor or their respective affiliates, stockholders,
employees or creditors or any other Person and (iv) nothing in this Agreement or
the other Loan Documents shall be deemed to create (A) a fiduciary duty (or
other implied duty) on the party of any Lending Party to Guarantor, Borrower,
any of their respective affiliates, stockholders, employees or creditors, or any
other Person or (B) a fiduciary or agency relationship between Guarantor,
Borrower or any of their respective affiliates, stockholders, employees or
creditors, on the one hand, and the Lending Parties, on the other. Borrower
agrees that neither it nor Guarantor nor any of their respective Affiliates
shall make, and hereby waives, any claim against the Lending Parties based on an
assertion that any Lending Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to Borrower, Guarantor of their
respective Affiliates, stockholders, employees or creditors. Nothing in this
Agreement or the other Loan Documents is intended to confer upon any other
Person (including Affiliates, stockholders, employees or creditors of Borrower
and Guarantor) any rights or remedies by reason of any fiduciary or similar
duty.

 

(c)          Borrower acknowledges that it has been advised that the Lending
Parties are a financial services and asset management firm that provides certain
financial and asset management services. In the ordinary course of these
activities, the Lending Parties may make or hold a broad array of investments
and actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including loans) for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities and/or instruments. Such investment and other activities may
involve securities and instruments of Affiliates of Borrower, including
Guarantor, as well as of other Persons that may (i) be involved in transactions
arising from or relating to the Loan, (ii) be customers or competitors of
Borrower, Guarantor and/or their respective Affiliates, or (iii) have other
relationships with Borrower, Guarantor and/or their respective Affiliates. In
addition, the Lending Parties may provide financial advisory services to such
other Persons. The Lending Parties may also co-invest with, make direct
investments in, and invest or co-invest client monies in or with funds or other
investment vehicles managed by other parties, and such funds or other investment
vehicles may trade or make investments in securities of Affiliates of Borrower,
including Guarantor, or such other Persons. The Transaction may have a direct or
indirect impact on the investments, securities or instruments referred to in
this Section 9.23(c). Although the Lending Parties in the course of such other
activities and relationships may acquire information about the Loan, the Lending
Parties shall have no obligation to disclose such information, or the fact that
the Lending Parties are in possession of such information, to Borrower,
Guarantor or any of their respective Affiliates or to use such information on
behalf of Borrower, Guarantor or any of their respective Affiliates

 

108

 

 

(d)          Borrower acknowledges and agrees that Borrower has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to this
Agreement and the other Loan Documents and the process leading thereto.

 

Section 9.24.         Borrower Information.

 

(a)          Borrower shall make available to Lender all information concerning
its business and operations that Lender may reasonably request. Lender shall
have the right to disclose any and all information provided to Lender by
Borrower or Guarantor regarding Borrower, Guarantor, the Loan and the Property
(i) to Affiliates of Lender and to Lender’s agents and advisors, (ii) to any
actual or potential assignee, transferee or participant in connection with the
contemplated Assignment or Securitization of all or any portion of the Loan or
any participations therein, and to any investors or prospective investors in the
Certificates, and their respective advisors and agents, including the operating
advisor, or to any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
Borrower and its obligations, or to any Person that is a party to a repurchase
agreement with respect to the Loan, (iii) to any Rating Agency in connection
with a Securitization or as otherwise required in connection with a disposition
of the Loan, (iv) to any Person necessary in connection with the exercise of any
remedies hereunder or under any other Loan Document following and during the
continuance of an Event of Default and (v) to any governmental agency, including
the Comptroller of the Currency, the Board of Governors of the Federal Reserve
System, the FDIC, the Securities and Exchange Commission and any other
regulatory authority that may exercise authority over Lender or any investor in
the Certificates (including the Servicer, the Securitization trustee and their
respective agents and employees) or any representative thereof, and to the
National Association of Insurance Commissioners, in each case if requested by
such governmental agency or otherwise required to comply with the applicable
rules and regulations of such governmental agency or if required pursuant to
legal or judicial process, and (vi) in any Disclosure Document, provided
Borrower’s liability with respect to the Disclosure Document shall be limited as
provided in the last sentence of Section 9.17(a). In addition, Lender may
disclose the existence of this Agreement and the information about this
Agreement to service providers to Lender in connection with the administration
and management of this Agreement and the other Loan Documents, including the
Committee on Uniform Securities Identification Procedure (CUSIP). Each party
hereto (and each of their respective Affiliates, employees, representatives or
other agents) may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of the Loan and all materials of any
kind (including opinions and other tax analyses) that are provided to any such
party relating to such tax treatment and tax structure. For the purpose of this
Section, “tax structure” means any facts relevant to the federal income tax
treatment of the Loan but does not include information relating to the identity
of any of the parties hereto or any of their respective Affiliates.
Notwithstanding the above, Lender shall not provide or incorporate any
information or materials relating to Guarantor or any properties owned by the
Guarantor (other than the Property) that Borrower has identified as
confidential, unless (x) Lender obtains a customary confidentiality undertaking
(or deemed undertaking) from the recipient or (y) the information or materials
is otherwise available in the public domain.

 

109

 

 

(b)          In connection with any Assignment, Borrower and Guarantor agree
that they shall reasonably cooperate (including the formation of additional
borrower entities) at Lender’s request and at Lender’s sole cost and expense to
replace the initial Note with two or more replacement Notes (which may include
component notes and/or senior and junior notes) and, if requested by Lender,
deliver to Lender, together with such replacement Notes, an opinion of counsel
with respect to the due authorization and enforceability of such replacement
Notes; and/or recast the Loan into a mortgage loan and one or more levels of
mezzanine loans to bankruptcy remote equityholders of Borrower, secured by
pledges of certificated equity interests in the customary manner (each, a “New
Mezzanine Loan”), which New Mezzanine Loan shall be evidenced by a complete set
of loan documents that are based on the Loan Documents, with customary
conforming changes to reflect structural differences between mortgage and
mezzanine debt (and the existing Loan Documents shall likewise be amended to
reflect the existence of such New Mezzanine Loan in a customary manner); or if a
mezzanine loan was originated in connection with the closing of the Loan,
reallocate the respective principal amounts and/or interest rates of the Loan
and such mezzanine loan and/or create new layers of mezzanine debt; provided
with respect to each of the foregoing that (i) the aggregate principal balance
and weighted average interest rates of the Notes and mezzanine notes immediately
following the consummation of any such transaction shall be the same as
immediately prior thereto and shall continue to be the same (i.e., no “rate
creep”) throughout the term (except in the case of application of principal
following and during the continuance of an Event of Default) and (ii) the
foregoing shall not result in any changes to the material terms of the Loan or
result in an increase in Borrower’s obligations or liabilities or a decrease in
Borrower’s rights and remedies under the Loan Documents or increase in Lender’s
rights and remedies or decrease in Lender’s obligations or liabilities. In
connection with any New Mezzanine Loan, Borrower shall obtain and deliver to
Lender at Lender’s sole cost and expense (1) UCC title insurance coverage, (2) a
mezzanine endorsement to its owner’s policy of title insurance, and (3) such
legal opinions and other deliverables as are customarily delivered in connection
with the closing of mezzanine loans; and Borrower shall cause the Approved
Property Manager and any other applicable third parties to enter into agreements
with the holder of the New Mezzanine Loan that are substantially identical as
those entered into with the initial holder of the Loan. Notwithstanding anything
to the contrary herein requiring that cooperation with Lender not result in any
adverse effect on Borrower or Guarantor the parties agree that prepayments shall
be applied among the components of the Loan, including any mezzanine loan, on a
pro-rata basis, unless an Event of Default is continuing, in which case Lender
shall be permitted to require that such amounts be applied sequentially,
starting with the most senior tranche, which may have the effect of increasing
the weighted average interest rate of the Loan and the New Mezzanine Loan.

 

(c)          If requested by Lender, Borrower shall review factual information
regarding Borrower, Guarantor or the Property before it is included in any
Disclosure Document provided to Borrower by Lender and shall, within 10 days of
Borrower’s receipt thereof, advise Lender in writing of any misstatement of a
material fact or omission of a material fact required to be stated therein or
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading; provided, that if
Borrower shall fail to respond within such 10-day period, Borrower shall be
deemed to have confirmed the accuracy of such information. Borrower’s liability
hereunder shall be limited as provided in the last sentence of Section 9.17(a).
The foregoing shall be at Lender’s sole cost and expense.

 

110

 

 

Section 9.25.         PATRIOT Act Records. Lender hereby notifies Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies Borrower and Guarantor, which
information includes the name and address of Borrower and Guarantor and other
information that will allow Lender to identify Borrower or Guarantor in
accordance with the PATRIOT Act.

 

Section 9.26.         Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN
RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR
AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY
TERM SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED
BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THAT ANY
ORIGINATION FEE SPECIFIED IN ANY TERM SHEET, COMMITMENT LETTER OR FEE LETTER
SHALL BE AN OBLIGATION OF BORROWER AND SHALL BE PAID AT CLOSING, AND ANY
INDEMNIFICATIONS, AND THE LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE CLOSING,
EXCEPT TO THE EXTENT OTHERWISE PROVIDED HEREIN).

 

Section 9.27.         Publicity. If the Loan is made, Lender may issue press
releases, advertisements and other promotional materials describing in general
terms or in detail Lender's participation in such transaction, and may utilize
photographs of the Property in such promotional materials subject to the
reasonable approval of Borrower in writing prior to the issuance thereof.
Borrower shall not make any references to Lender in any press release,
advertisement or promotional material issued by Borrower or Guarantor, unless
Lender shall have reasonably approved of the same in writing prior to the
issuance of such press release, advertisement or promotional material. Nothing
in the foregoing shall require Lender’s prior consent for any release of
information with respect to this Loan, the Loan Documents or Lender required to
be made by Borrower or its Affiliates by applicable Governmental Authority or
applicable Legal Requirements (including, without limitation, any filings with
the U.S. Securities and Exchange Commission); provided that Lender shall have at
least one Business Day to review and comment on any public filing made by
Borrower or any of its Affiliates that refers to Lender or any of its Affiliates
by name.

 

Section 9.28.         Delay Not a Waiver. Neither any failure nor any delay on
the part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, under any other Loan Document or under any other instrument given as
security therefor, shall operate as or constitute a waiver thereof, nor shall a
single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable hereunder or under any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Notes or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

 

111

 

 

Section 9.29.         Schedules and Exhibits Incorporated. The Schedules and
Exhibits annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

 

112

 

 

Lender and Borrower are executing this Agreement as of the date first above
written.

 

  LENDER:       H/2 FINANCIAL FUNDING I LLC, a Delaware limited liability
company       By: /s/ Ben Doramus     Name: Ben Doramus     Title: Authorized
Signatory         By: /s/ William C. Stefko     Name: William C. Stefko    
Title: Authorized Signatory

 

  BORROWER:       ARC NY1440BWY1, LLC, a Delaware limited   liability company  
    By: ARC NY1440BWY1 Mezz, LLC,   its sole member       By: New York Recovery
Operating Partnership, L.P., its sole member       By: New York REIT, Inc.,  
its general partner       By: /s/ Michael Ead   Name: Michael Ead   Title:
Authorized Signatory

 

 

 

 

Exhibit A

 

Organizational Chart

 

 

 

 

Exhibit B

 

Form of Tenant Notice

 

[BORROWER’S LETTERHEAD]

 

___________, 20__

 

Re:Lease dated [________], 20__ between [________], as Landlord, and [_____], as
Tenant, concerning premises known as [________] (the “Building”).

 

Dear Tenant:

 

The undersigned hereby directs and authorizes you to make all rental payments
and other amounts payable by you pursuant to your lease as follows:

 

(x)          If the payment is made by wire transfer, you shall transfer the
applicable funds to the following account::

 

Bank:

Account Name

Account No.:

ABA No.:

Contact:

 

If the payment is made by check, you shall deliver your payment to the following
address: [LOCKBOX ADDRESS].

 

The instructions set forth herein are irrevocable and are not subject to
modification by us in any manner. Only [name of then-current Lender], or its
successors and assigns, may by written notice to you rescind or modify the
instructions contained herein.

 

Thank you in advance for your cooperation and if you have any questions, please
call _________ at (___) ___-_________.

 

  Very truly yours,        

 

 

 

 

Exhibit C

 

Form of Tenant Estoppel

 

TENANT ESTOPPEL CERTIFICATE

1440 BROADWAY, NEW YORK, NEW YORK

 

By LEASE AGREEMENT dated ________________ (“Lease”), the undersigned (“Tenant”)
has leased from ARC NY1440BWY1, LLC, a Delaware limited liability company
(“Landlord”) the leased premises located at 1440 Broadway, New York, New York,
10018, which are more particularly described in the Lease (as defined below).
Landlord, as owner of the property (“Property”) of which the leased premises are
a part, is has entered into an agreement to refinance the Property with
[_____________] and its affiliates and one or more mezzanine lenders (together
with their respective successors and/or assigns, collectively, “Lender”) who, as
a condition to the refinance of the Property, has required this Tenant Estoppel
Letter.

 

The undersigned ("Tenant") hereby certifies as follows:

 

1.          Schedule A contains a true, correct and complete description of the
documents evidencing the lease and all amendments and modifications thereto
(collectively, the "Lease");

 

2.          Tenant is the tenant under the Lease;

 

3.          The terms of the Lease contained in Schedule A are true and correct;

 

4.          Tenant is not entitled to any offsets, abatements, deductions or
otherwise against the rent payable under the Lease from and after the date
hereof, including free rent periods, except as may be indicated on Schedule A;

 

5.          The Lease is in full force and effect and, except as may be
indicated on Schedule A, has not been assigned, modified, supplemented or
amended in any way and Tenant has no notice of any assignment, pledge or
hypothecation by the landlord ("Landlord") under the Lease or of the rentals
thereunder;

 

6.          The Lease represents the entire agreement between Tenant and
Landlord with respect to the Premises;

 

7.          All construction and other obligations of a material nature to be
performed by Landlord have been satisfied, except as may be indicated on
Schedule A;

 

8.          Any payments by Landlord to Tenant for tenant improvements which are
required under the Lease have been made, except as may be indicated on Schedule
A;

 

 

 

 

9.          On this date, there are no existing defenses or offsets which Tenant
has against the enforcement of the Lease by Landlord and Tenant has no knowledge
of any event which with the giving of notice, the passage of time or both would
constitute a default by Tenant, or to the best of Tenant's knowledge, a default
by Landlord, under the Lease.

 

10.        No rental (including expense reimbursements), other than for the
current month, has been paid in advance, except as may be indicated on Schedule
A;

 

12.        Tenant has not filed on its behalf, nor to Tenant's knowledge, has
any party initiated against Tenant, proceedings for relief under bankruptcy,
insolvency, or other proceedings;

 

13.        Except as set forth on Schedule A, Tenant has no purchase, renewal,
expansion, rights of first offer, rights of first refusal, exclusives, right to
lease other premises, or rights to have Landlord perform Tenant's obligations
under leases of other premises..

 

14.        Tenant has no right to terminate the Lease except as set forth in
Schedule A.

 

The truth and accuracy of the certifications contained herein may be relied upon
by (i) Landlord, (ii) any purchaser of the Property ("Purchaser"), (iii) any and
each lender ("Lender") of Landlord or Purchaser (or any of their respective
direct or indirect owners), and its successors, participants, assigns and
transferees, (iv) any rating agency or trustee involved in a securitization of
one or more loans made by a Lender, and (v) any servicer of any such loan
(collectively, the "Reliance Parties"), and said certifications shall be binding
upon Tenant and its successors and assigns, and inure to the benefit of the
Reliance Parties.

 

  Very truly yours,       ______________________________________,   a
____________________________       By:             Name:       Title:          
  Date:    

 

 

 

SCHEDULE A

 

(1) Name of Tenant:  _____________________________     (2) Lease
Date:  _____________________________     (3) List of Lease Documents (including
any amendments and modifications):     (4) Lease Commencement Date:
_______________________________     (5) Current Lease Expiration
Date:  _____________________________     (6) Leased Premises
(Suite/Floor):  _____________________________     (7) Current Monthly Base
Rent:                  $__________;                  paid through: __________  
    Tenant has the following abatement(s) remaining: ____     (8) Base Year for
Tax and Expense Reimbursement (if applicable): _______     (9) Security
Deposit:  $__________     (10) Percentage Rent (if applicable): _____     (11)
Assignees/Subtenants: ____     (12) Lease Guarantor(s): __________     (13)
Outstanding Tenant Allowance: __________

 

(14) Purchase, Renewal, Expansion, etc. Rights: ________________     (15)
Termination Option(s): ________________________________________

 

 

 

 

Schedule A

 

Property

 

ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING IN THE
BOROUGH OF MANHATTAN, CITY, COUNTY AND STATE OF NEW YORK, BOUNDED AND DESCRIBED
AS FOLLOWS:

 

BEGINNING AT A POINT ON THE NORTHERLY SIDE OF 40TH STREET DISTANT 279 FEET 6
INCHES WESTERLY FROM THE NORTHWESTERLY CORNER OF AVENUE OF THE AMERICAS
(FORMERLY SIXTH AVENUE) AND 40TH STREET;

 

RUNNING THENCE WESTERLY, ALONG THE NORTHERLY SIDE OF 40TH STREET, 203 FEET 10 ½
INCHES TO THE INTERSECTION OF THE EASTERLY SIDE OF BROADWAY WITH THE NORTHERLY
SIDE OF 40TH STREET;

 

THENCE NORTHERLY, ALONG THE EASTERLY SIDE OF BROADWAY, 128 FEET 1 ½ INCHES TO
THE SOUTHERLY LINE OF LOT NUMBER 191 ON "MAP OF PROPERTY BELONGING TO THE
CORPORATION OF THE CITY OF NEW YORK, SITUATED IN THE VICINITY OF THE
DISTRIBUTING RESERVOIR", DECEMBER 1844 BY DANIEL EWEN, C.S., FILED IN THE OFFICE
OF THE REGISTER OF THE COUNTY OF NEW YORK;

 

THENCE EASTERLY, ALONG THE SOUTHERLY LINE OF SAID LOT, 92 FEET 8 ½ INCHES TO THE
WESTERLY LINE OF LOT NUMBER 189 ON SAID MAP;

 

THENCE SOUTHERLY, PARALLEL WITH AVENUE OF THE AMERICAS AND ALONG THE WESTERLY
LINE OF LOT NUMBER 189, 24 FEET 8 ¼ INCHES TO THE CENTER LINE OF THE BLOCK;

 

THENCE EASTERLY, ALONG THE SAME, 59 FEET 11 ½ INCHES TO THE EASTERLY SIDE OF THE
PREMISES ON WHICH THE HOTEL VENDOME STANDS OR FORMERLY STOOD;

 

THENCE NORTHERLY, ALONG THE SAME, 98 FEET 9 INCHES TO THE SOUTHERLY SIDE OF 41ST
STREET AT A POINT 173 FEET 2 ½ INCHES EAST OF BROADWAY AS MEASURED ALONG THE
SOUTHERLY SIDE OF 41ST STREET;

 

THENCE EASTERLY, ALONG THE SOUTHERLY SIDE OF 41ST STREET, 65 FEET 1 ½ INCHES TO
THE WESTERLY LINE OF LOT NUMBER 184 ON SAID MAP;

 

THENCE SOUTHERLY, ALONG THE SAME, 98 FEET 9 INCHES TO THE CENTER LINE OF THE
BLOCK;

 

THENCE EASTERLY, ALONG THE CENTER LINE OF THE BLOCK, 20 FEET 6 INCHES;

 

THENCE SOUTHERLY, PARALLEL WITH AVENUE OF THE AMERICAS, 98 FEET 9 INCHES TO THE
POINT OR PLACE OF BEGINNING.

 

 

 

 

Schedule B

 

Exception Report

 

Sec. 4.14(a)(vii)  2nd Half of CVS leasing commission is outstanding ($875,000)

 

Sec. 4.14(a) Innerworkings has a Termination Option

 

Sec. 4.14(a)(viii) Unfunded Obligations

-CVS 2nd Half Leasing Commission - $875,000

-CVS tenant allowance (“Tenant Fund”) for installation of Vertical
Transportation System - $750,000

-Landlord Work for the 1st and 2nd floor as detailed in Exhibit 6.2 of the CVS
Lease (To be priced)

-The Gap tenant allowance (“Tenant Fund”) related to tenant’s Initial
Alterations- $1,079,505

-40th Street Lobby Renovation Soft Costs – $42,300

-14th & 15th Floor Prebuild Soft Costs - $107,050

-2nd Floor Pre-Build Construction – $455,773

-As described in the following chart, leasing commissions could become due if
any of the tenants listed in the chart below exercise a renewal option in its
lease.

 

Tenant   LCs if
Tenant
Exercises
Renewal?   Conditions   Renewal
Option Mizuho   Yes   If TT properly exercises a renewal option and there is no
other broker representing them.   Yes, w/ Notice by 3/3/2025              
Broadway Office Suites   Yes   If TT properly exercises a renewal option and
there is no other broker representing them.   Yes, w/ Notice by 5/31/2021      
        Innerworkings   Yes   If TT properly exercises a renewal option.   Yes,
w/ Notice by 11/30/2017               Macys   Yes   If TT properly exercises a
renewal option and there is no other broker representing them.   Yes, w/ Notice
by 7/31/2022

 

Sec. 4.17  Borrower had been a borrower and/or guarantor pursuant to that Second
Amended and Restated Credit Agreement, dated as of April 14, 2014, as amended by
that certain First Amendment to Second Amended and Restated Credit Agreement,
dated as of August 27, 2015, and as may be further amended, restated modified,
consolidated, or supplemented from time to time, between New York Recovery
Operating Partnership, L.P., Capital One, National Association, as
administrative agent, New York REIT, Inc., a Maryland corporation, and certain
lenders party thereto.

 

 

 

 

Sec. 4.38 Estoppel Certificates - Sent to the following tenants:

Advance Magazine

Aquantive

Broadway Office Suites

Citi Bank

Cogent

CVS

Dell

FedEx

Innerworkings

Liz Claiborne (Kate Spade)

Macy's

Mexicue

Mizuho Capital Markets Corp.

MT News

Oren's Daily Roast

RentPath (Primedia)

Republic Clothing

StubHub

Subway

TASC

The Gap

Western Union

 

 

 

 

Schedule C

 

[Reserved]

 

 

 

 

Schedule D

 

Unfunded Obligations

 

 

 

 

Schedule E

 

Rent Roll

 

 

 

 

Schedule F

 

Material Agreements

 

That certain Service Contract between ARC NY1440BWY1, LLC and WH CHRISTIAN &
SONS INC dated as of July 18, 2014.

 

 

 

 

Schedule G

 

Form of Draw Request

 

This certificate (the “Draw Request”) is delivered in connection with that
certain Loan Agreement dated as of September [__], 2015 (the “Loan Agreement”),
by and between H/2 FINANCIAL FUNDING LLC, (together with its successors and
permitted assigns, the “Lender”) and ARC NY1440BWY1, LLC (the “Borrower”).
Unless otherwise defined herein, capitalized terms used in this certificate
shall have the meanings set forth in the Loan Agreement.

 

[________________], in [his/her] capacity as [_______________________] of the
Borrower hereby certifies as follows:

 

1.Borrower requests a disbursement from the Future Funding Component on
[________], 20[__] (the “Funding Date”) in the amount of $[________] to the
Operating Account.

 

2.The requested advance of the Future Funding Component shall be applied solely
to fund the Approved Costs.

 

3.Borrower has obtained partial or complete lien releases and waivers from any
contractors, subcontractors, materialmen for all Approved Costs completed as of
the date hereof (which may be conditioned on payment) and for which any prior
Future Funding Advance have been previously disbursed pursuant to the Loan
Agreement and, as of the date hereof, there are no mechanics, materialmen or
other Liens on the Property relating to the Approved Costs (unless bonded as
required under applicable law or otherwise in a manner reasonably satisfactory
to Lender).

 

4.Borrower has satisfied or will satisfy prior to the Funding Date all
conditions precedent set forth in Section 1.7(b) of the Loan Agreement with
respect to the Future Funding Advance.

 

5.Schedule A accurately sets forth the costs of the Approved Costs with respect
to which the Future Funding Advance is requested.

 

IN WITNESS WHEREOF, I have signed this certificate on the date first written
above.

 

  ARC NY1440BWY1, LLC       By: ARC NY1440BWY1 Mezz, LLC, its sole member      
    By:  New York Recovery Operating Partnership, L.P., its sole member        
      By:  New York REIT, Inc., its general partner                   By:      
      Name:           Title:

 

 

 

 

Schedule H

 

Approved Future Funding Budget

 

[See attached]

 

 

 

 

Schedule I

 

Approved Base Building Work

 

[see attached]

 

 

 

 

Schedule J

 

Retail Unit

 

Current Tenant  Suite  SF   Western Union Financial Services  Retail 0101/Mezz 
 6,004   Oren's Time Square LLC  Retail 0103   1,149   CVS  Retail 0104/105 
 22,185   Vacant  Retail 0104B   911   M T News Inc.  Retail 0106   808 
 Mexicue 1440, LLC  Retail 0107   1,142   Federal Express  Retail 0109   2,509 
 Subway Real Estate Corp  Retail 0110   1,760   Vacant  Retail 0111   780 
 Vacant  BSMT   15,652  Total      52,900 

 

 

 

 

Schedule K

 

Deemed Consent Notice Parties

 

To:  H2Operations@h2cp.com

cc: dottensoser@h2cp.com, etam@h2cp.com, bgross@h2sas.com, creichle@h2sas.com,
wstefko@h2cp.com

 

 

 

 

Schedule L

 

Approved Servicers

 

Bank of America, N.A.

Berkadia Commercial Mortgage

C-III Asset Management

Midland Loan Services

Pacific Life Insurance Company

Principal Global Investors

Prudential Asset Resources

Situs

Strategic Asset Services LLC

TriMont Real Estate

Wells Fargo Bank, N.A.

 

 

 